UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-6190 Name of Registrant: Putnam International Equity Fund Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts Name and address of agent of service: Beth S. Mazor, Vice President Putnam International Equity Fund One Post Office Square Boston, Massachusetts CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 06/30/2007 Date of reporting period: 07/01/2006 - 06/30/2007 Item 1: Proxy Voting Record Registrant : Putnam International Equity Fund Adidas Salomon Agency Ticker Security ID: Meeting Date Meeting Status CINS D0066B102 05/10/2007 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Resolution on the appropriation of Mgmt For For For retained earnings` 4 Ratification of Management Board Mgmt For For For Acts 5 Ratification of Supervisory Board Mgmt For For For Acts 6 Supervisory Board Members' Fees Mgmt For Abstain NA 7 Intra-Company Contract Mgmt For Abstain NA 8 Authority to Repurchase Shares Mgmt For For For 9 Resolution on the approval of the Mgmt For Abstain NA electronic transmission of information 10 Appointment of the Auditor and the Mgmt For For For Group Auditor for the FY 2006 Aegis Group PLC Ticker Security ID: Meeting Date Meeting Status ISIN GB0009657569 04/04/2007 Voted Meeting Type Country of Trade Special United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Appoint Mr. Phillippe Germond as a ShrHoldr Against Against For Director 2 Appoint Mr. Roger Hatchuel as a ShrHoldr Against Against For Director Aegis Group PLC Ticker Security ID: Meeting Date Meeting Status CINS G0105D108 05/25/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Accounts and Reports Mgmt For For For 3 Declare a final dividend of 1.175p Mgmt For For For per ordinary share 4 Re-elect Mr. Robert Lerwill as a Mgmt For For For Director, who retires by rotation 5 Re-elect Mr. Charles Strauss as a Mgmt For For For Director, who retires by rotation 6 Re-elect Mr. Leslie Van de Walle as Mgmt For For For a Director, who retires by rotation 7 Re-elect Mr. Mainardo de Nardis as Mgmt For For For a Director 8 Re-elect Mr. Alicja Lesniak as a Mgmt For For For Director 9 Appointment of Auditor Mgmt For For For 10 Authorize the Directors to fix the Mgmt For For For remuneration of the Auditors 11 Directors' Remuneration Report Mgmt For For For 12 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 13 Authority to Issue shares w/o Mgmt For For For Preemptive Rights 14 Authority to Repurchase Shares Mgmt For For For 15 Appoint Mr. Phillippe Germond as a Mgmt Against Against For Director 16 Appoint Mr. Roger Hatchuel as a Mgmt Against Against For Director Aegon NV Ticker Security ID: Meeting Date Meeting Status ISIN NL0000303709 04/25/2007 Take No Action Meeting Type Country of Trade Annual Netherlands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Accounts and Reports Mgmt For TNA NA 4 Allocation of Profits/Dividends Mgmt For TNA NA 5 Ratification of Executive Board Acts Mgmt For TNA NA 6 Ratification of Supervisory Board Mgmt For TNA NA Acts 7 Appointment of Auditor Mgmt For TNA NA 8 Compensation Policy Mgmt For TNA NA 9 Authority to Cancel Shares Mgmt For TNA NA 10 Amendments to Articles Regarding Mgmt For TNA NA Electronic Communication 11 Elect Alexander Wynaendts Mgmt For TNA NA 12 Elect Leo M. van Wijk Mgmt For TNA NA 13 Elect Karla Peijs Mgmt For TNA NA 14 Elect Antony Burgmans Mgmt For TNA NA 15 Authority to Issue Shares w/ Mgmt For TNA NA Preemptive Rights 16 Authority to Issue Shares w/out Mgmt For TNA NA Preemptive Rights 17 Authority to Issue Shares for Mgmt For TNA NA Incentive Plans 18 Authority to Repurchase Shares Mgmt For TNA NA Aeon Company Limited Ticker Security ID: Meeting Date Meeting Status CINS J00288100 05/11/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Appoint a Director Mgmt For Against Against 3 Appoint a Director Mgmt For Against Against 4 Appoint a Director Mgmt For Against Against 5 Appoint a Director Mgmt For Against Against 6 Appoint a Director Mgmt For Against Against 7 Appoint a Director Mgmt For Against Against 8 Appoint a Director Mgmt For Against Against Agnico-Eagle Mines Limited Ticker Security ID: Meeting Date Meeting Status ISIN CA0084741085 04/27/2007 Voted Meeting Type Country of Trade Mix Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Mr. Leanne M. Baker as a Mgmt For For For Director 2 Elect Mr. Douglas R. Beaumont as Mgmt For For For a Director 3 Elect Mr. Sean Boyd as a Director Mgmt For For For 4 Elect Mr. Bernard Kraft as a Director Mgmt For For For 5 Elect Mr. Mel Leiderman as a Mgmt For For For Director 6 Elect Mr. James D. Nasso as a Mgmt For For For Director 7 Elect Mr. Eberhard Scherkus as a Mgmt For For For Director 8 Elect Mr. Howard R. Stockford as a Mgmt For For For Director 9 Elect Mr. Pertti Voutilainen as a Mgmt For For For Director 10 Appointment of Auditors and Mgmt For For For Authority to Set Fees 11 Amend the Corporation s Stock Mgmt For For For Option Plan Air China Limited Ticker Security ID: Meeting Date Meeting Status CINS Y002A6104 08/22/2006 Voted Meeting Type Country of Trade Special China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Divestiture/Spin-off Mgmt For For For 2 Issuance of Stock w/out Preemptive Mgmt For For For Rights Air China Limited Ticker Security ID: Meeting Date Meeting Status CINS Y002A6104 08/22/2006 Voted Meeting Type Country of Trade Other China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Issuance of Stock w/out Preemptive Mgmt For For For Rights Akzo Nobel NV Ticker Security ID: Meeting Date Meeting Status ISIN NL0000009132 04/25/2007 Take No Action Meeting Type Country of Trade Annual Netherlands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 4 Adopt the 2006 financial statements Mgmt For TNA NA of the Company 6 Adopt the dividend Mgmt For TNA NA 7 Ratification of Management Board Mgmt For TNA NA Acts 8 Ratification of Supervisory Board Mgmt For TNA NA Acts 9 Appoint and re-appoint the Mgmt For TNA NA Supervisory Board 10 Approve the limit of the number of Mgmt For TNA NA Members of the Management Board 11 Approve the limit of the number of Mgmt For TNA NA Members of the Supervisory Board 12 Authorize the Management Board to Mgmt For TNA NA issue shares 13 Authority to Issue Shares w/out Mgmt For TNA NA Preemptive Rights 14 Authority to Repurchase Shares Mgmt For TNA NA 15 Authority to Cancel Shares and Mgmt For TNA NA Reduce Authorized Capital 16 Amend the Articles of Association Mgmt For TNA NA Alcan Inc Ticker Security ID: Meeting Date Meeting Status ISIN CA0137161059 04/26/2007 Voted Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Mr. R. Berger as a Director Mgmt For Against Against 2 Elect Mr. L. D. Desautels as a Mgmt For Against Against Director 3 Elect Mr. R. B. Evans as a Director Mgmt For Against Against 4 Elect Mr. L. Y. Fortier as a Director Mgmt For Against Against 5 Elect Mr. J. E. Garten as a Director Mgmt For Against Against 6 Elect Mr. J. P. Jacamon as a Mgmt For Against Against Director 7 Elect Mr. Y. Mansion as a Director Mgmt For Against Against 8 Elect Mr. C. Morin Postel as a Mgmt For Against Against Director 9 Elect Mr. H. Munroe-Blum as a Mgmt For Against Against Director 10 Elect Mr. H. O. Ruding as a Director Mgmt For Against Against 11 Elect Mr. G. Schulmeyer as a Mgmt For Against Against Director 12 Elect Mr. P. M. Tellier as a Director Mgmt For Against Against 13 Elect Mr. M. K. Wong as a Director Mgmt For Against Against 14 Appoint PricewaterhouseCoopers Mgmt For For For LLP as the Auditors 15 Amend the Alcan Executive Share Mgmt For For For Option Plan ALCATEL Ticker Security ID: Meeting Date Meeting Status ISIN FR0000130007 09/07/2006 Take No Action Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Accounts and Reports Mgmt For TNA NA 4 Consolidated Accounts and Reports Mgmt For TNA NA 5 Allocation of Profits/Dividends Mgmt For TNA NA 6 Election of Employee Mgmt For TNA NA Representative 7 Election of Employee Mgmt For TNA NA Representative 8 Elect Daniel Bernard Mgmt For TNA NA 9 Elect Frank Blount Mgmt For TNA NA 10 Elect Jozef Cornu Mgmt For TNA NA 11 Elect Jean-Pierre Halbron Mgmt For TNA NA 12 Elect Daniel Lebègue Mgmt For TNA NA 13 Elect Serge Tchuruk Mgmt For TNA NA 14 Elect Linnet Deily Mgmt For TNA NA 15 Elect Robert Denham Mgmt For TNA NA 16 Elect Edward Hagenlocker Mgmt For TNA NA 17 Elect Karl Krapek Mgmt For TNA NA 18 Elect Patricia Russo Mgmt For TNA NA 19 Elect Henry Schacht Mgmt For TNA NA 20 Appoint Thierry de Loppinot as Mgmt For TNA NA Censeur 21 Appoint Jean-Pierre Desbois as Mgmt For TNA NA Censeur 22 Appointment of Auditor (Deloitte & Mgmt For TNA NA Associés) 23 Appointment of Auditor (Ernst & Mgmt For TNA NA Young) 24 Appointment of Alternate Auditor Mgmt For TNA NA (BEAS) 25 Appointment of Alternate Auditor Mgmt For TNA NA (Auditex) 26 Related Party Transaction (Thales) Mgmt For TNA NA 27 Related Party Transaction (Phillipe Mgmt For TNA NA Germond) 28 Authority to Trade in Company Mgmt For TNA NA Stock 29 Approval of the Merger Agreement Mgmt For TNA NA 30 Authority to Issue Warrants w/o Mgmt For TNA NA Preemptive Rights 31 Authority to Issue Shares w/out Mgmt For TNA NA Preemptive Rights 32 Amendments to Articles Mgmt For TNA NA 35 Authority to Carry Out Formalities Mgmt For TNA NA 36 Amendments to Articles Mgmt For TNA NA 37 Authority to Cancel Shares and Mgmt For TNA NA Reduce Authorized Capital 38 Authority to Issue Shares w/o Mgmt For TNA NA Preemptive Rights 40 Authority to Issue Shares under Mgmt For TNA NA Employee Savings Plan 41 Authority to Issue Restricted Shares Mgmt For TNA NA to Employees 42 Shareholder Proposal Regarding ShrHoldr Against TNA Limitation on Voting 43 Authority to Carry Out Formalities Mgmt For TNA NA ALLIANZ AG Ticker Security ID: Meeting Date Meeting Status CINS D03080112 05/02/2007 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Appropriation of Net Earnings Mgmt For For For 4 Ratification of Management Board Mgmt For For For Acts 5 Ratification of Supervisory Board Mgmt For For For Acts 6 Elect Dr. Wulf H. Bernotat, Essen as Mgmt For For For a Member to the Supervisory Board 7 Elect Dr. Gerhard Cromme, Essen Mgmt For For For as a Member of the Supervisory Board 8 Elect Dr. Franz B. Humer, Basel as Mgmt For For For a Member of the Supervisory Board 9 Elect Renate Köcher Mgmt For For For 10 Elect Mr. Igor Landau, Paris, France Mgmt For For For as a Member of the Supervisory Board 11 Elect Henning Schulte-Noelle Mgmt For For For 12 Elect Substitute Supervisory Board Mgmt For For For Members 13 Elect Jean-Jacques Cette Mgmt For For For 14 Elect Claudia Eggert-Lehmann Mgmt For For For 15 Elect Godfrey Robert Hayward Mgmt For For For 16 Elect Mr. Peter Kossubek, Mgmt For For For Bayerbach as a Member of the Supervisory Board 17 Elect Mr. Jorg Reinbrecht, Berlin as Mgmt For Against Against a Member of the Supervisory Board 18 Elect Rolf Zimmerman Mgmt For Against Against 19 Elect Substitute Supervisory Board Mgmt For For For Members 20 Elect Substitute Supervisory Board Mgmt For For For Members 21 Elect Substitute Supervisory Board Mgmt For For For Members 22 Elect Substitute Supervisory Board Mgmt For For For Members 23 Elect Substitute Supervisory Board Mgmt For For For Members 24 Elect Substitute Supervisory Board Mgmt For For For Members 25 Remuneration of the first Mgmt For For For Supervisory Board of Allianz SE 26 Amendments to Articles Mgmt For For For 27 Authorization to acquire treasury Mgmt For For For shares for trading purposes 28 Authorization to acquire and utilize Mgmt For For For treasury shares for other purposes Allied Irish Banks PLC Ticker Security ID: Meeting Date Meeting Status CINS G02072117 05/09/2007 Voted Meeting Type Country of Trade Annual Ireland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Receive the report and accounts Mgmt For For For 3 Declare a final dividend Mgmt For For For 4 Re-appoint Mr. Adrian Burke as a Mgmt For Against Against Director 5 Re-appoint Mr. Kieran Crowley as a Mgmt For Against Against Director 6 Re-appoint Mr. Colm Doherty as a Mgmt For Against Against Director 7 Re-appoint Mr. Donal Forde as a Mgmt For Against Against Director 8 Re-appoint Mr. Dermot Gleeson as Mgmt For Against Against a Director 9 Re-appoint Mr. Don Godson as a Mgmt For Against Against Director 10 Re-appoint Ms. Anne Maher as a Mgmt For Against Against Director 11 Re-appoint Mr. Daniel O Connor as Mgmt For Against Against a Director 12 Re-appoint Mr. John O Donnell as a Mgmt For Against Against Director 13 Re-appoint Mr. Sean O Driscoll as a Mgmt For Against Against Director 14 Re-appoint Mr. Jim O Leary as a Mgmt For Against Against Director 15 Re-appoint Mr. Eugene J. Sheehy Mgmt For Against Against as a Director 16 Re-appoint Mr. Bernard Somers as Mgmt For Against Against a Director 17 Re-appoint Mr. Michael J. Sullivan Mgmt For Against Against as a Director 18 Re-appoint Mr. Robert G. Wilmers Mgmt For Against Against as a Director 19 Re-appoint Ms. Jennifer Winter as a Mgmt For For For Director 20 Authorize the Director to determine Mgmt For For For the remuneration of the Auditor 21 Authority to Repurchase Shares Mgmt For For For 22 Approve Price of Reissued Treasury Mgmt For For For Stock 23 Approve to renew the Directors Mgmt For For For authority to allot shares 24 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 25 Amend the rules of the AIB Group Mgmt For For For Performance Share Plan 2005 26 Shareholder Proposal Regarding ShrHoldr Against Against For Removal of Auditor 27 Shareholder Proposal Regarding ShrHoldr Against Against For Appointment to the Board Alstom SA Ticker Security ID: Meeting Date Meeting Status cins F0259M475 06/26/2007 Take No Action Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Accounts and Reports Mgmt For TNA NA 3 Consolidated Accounts and Reports Mgmt For TNA NA 4 Allocation of Profits/Dividends Mgmt For TNA NA 5 Related Party Transactions Mgmt For TNA NA 6 Elect Patrick Kron Mgmt For TNA NA 7 Elect Candace Beinecke Mgmt For TNA NA 8 Elect James William Leng Mgmt For TNA NA 9 Elect Jean-Martin Folz Mgmt For TNA NA 10 Elect Klaus Mangold Mgmt For TNA NA 11 Elect Alan Thomson Mgmt For TNA NA 12 Directors' Fees Mgmt For TNA NA 13 Authority to Trade in Company Mgmt For TNA NA Stock 14 Authority to Issue Shares and Mgmt For TNA NA Convertible Securitities 15 Authority to Issue Shares and Mgmt For TNA NA Convertible Securitities 16 Authority to Increase Capital Mgmt For TNA NA 17 Authority to Issue Debt Instruments Mgmt For TNA NA 18 Authority to Extend the Minimum Mgmt For TNA NA Acquisition Period 19 Authority to Issue Restricted Stock Mgmt For TNA NA to Employees 20 Authority to Issue Shares and/or Mgmt For TNA NA Convertible Securities 21 Authority to Increase Capital Mgmt For TNA NA 22 Authority to Grant Stock Options Mgmt For TNA NA 23 Authority to Cancel Shares and Mgmt For TNA NA Reduce Capital 24 Amend the Article 9 of the Articles of Mgmt For TNA NA Association, as specified 25 Amend the Article 10 of the Articles Mgmt For TNA NA of Association, as specified 26 Amend the Article 15 of the Articles Mgmt For TNA NA of Association, as specified 27 Amend the Article 16 of the Articles Mgmt For TNA NA of Association, as specified 28 Amend the Article 17 of the Articles Mgmt For TNA NA of Association, as specified 29 Authority to Carry Out Legal Mgmt For TNA NA Formalities AMP Limited Ticker Security ID: Meeting Date Meeting Status CINS Q0344G101 05/17/2007 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Re-elect Mr. Peter Mason as a Mgmt For For For Director 3 Re-elect Dr. Nora Scheinkestel as a Mgmt For For For Director 4 Adopt the remuneration report for Mgmt For For For the YE 31 DEC 2006 5 Capital Return to Shareholders Mgmt For For For ARPIDA AG, MUENCHENSTEIN Ticker Security ID: Meeting Date Meeting Status CINS H0323Q120 05/08/2007 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Accounts and Reports Mgmt For TNA NA 4 Grant discharge to the Board of Mgmt For TNA NA Directors and the Senior Executive Officers 5 Approve the compensation of Mgmt For TNA NA losses with general reserves 6 Elect the Board of Directors Mgmt For TNA NA 7 Re-elect the Company Auditors and Mgmt For TNA NA the Group Auditors for 2007 8 Approve "Authorized Share Capital" Mgmt For TNA NA 9 Approve "Conditional Share Capital" Mgmt For TNA NA ARPIDA AG, MUENCHENSTEIN Ticker Security ID: Meeting Date Meeting Status CINS H0323Q120 07/19/2006 Take No Action Meeting Type Country of Trade Special Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Elect the Board of Directors Mgmt For TNA NA 4 Approve the creation of authorized Mgmt For TNA NA capital 5 Approve to increase the conditional Mgmt For TNA NA capital 6 Approve to change the Registered Mgmt For TNA NA Office Asahi Glass Company Limited Ticker Security ID: Meeting Date Meeting Status CINS J02394120 03/29/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Amendments to Articles Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Corporate Auditor Mgmt For For For 12 Appoint a Corporate Auditor Mgmt For For For 13 Approve Payment of Bonuses to Mgmt For For For Directors 14 Bonus for Retiring Directors Mgmt For For For 15 Directors' Fees and Stock Option Mgmt For For For Plan 16 Approve Revision to corporate Mgmt For For For auditors compensation, etc. 17 Stock Option Plan Mgmt For For For Asahi Kasei Corp. Ticker Security ID: Meeting Date Meeting Status CINS J0242P110 06/28/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Appoint a Director Mgmt For For For 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Corporate Auditor Mgmt For For For 14 Appoint a Substitute Corporate Mgmt For For For Auditor 15 Appoint Accounting Auditors Mgmt For For For 16 Approve Provision of Retirement Mgmt For For For Allowance for Retiring Directors Astellas Pharma Inc Ticker Security ID: Meeting Date Meeting Status CINS J03393105 06/26/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Amend the Articles of Incorporation Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Corporate Auditor Mgmt For Against Against 12 Appoint a Corporate Auditor Mgmt For Against Against 13 Appoint a Substitute Corporate Mgmt For For For Auditor 14 Approve Payment of Bonuses to Mgmt For For For Corporate Officers 15 Stock Option Plan Mgmt For For For Astral Media Inc Ticker Security ID: Meeting Date Meeting Status AAIAF ISIN CA0463462014 12/06/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Normand Beauchamp Mgmt For For For Elect Austin Beutel Mgmt For For For Elect Paul Bronfman Mgmt For For For Elect André Bureau Mgmt For For For Elect Jack Cockwell Mgmt For For For Elect George Cohon Mgmt For For For Elect Paul Godfrey Mgmt For For For Elect Ian Greenberg Mgmt For For For Elect Sidney Greenberg Mgmt For For For Elect Stephen Greenberg Mgmt For For For Elect Sidney Horn Mgmt For For For Elect Mila Mulroney Mgmt For For For Elect Timothy Price Mgmt For For For 2 Appointment of Auditor Mgmt For For For AU Optronics Corp. Ticker Security ID: Meeting Date Meeting Status CINS Y0451X104 06/13/2007 Voted Meeting Type Country of Trade Annual Taiwan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 8 Approve the 2006 business report Mgmt For For For and financial statements 9 Approve the 2006 profit distribution; Mgmt For For For cash dividend: TWD 0.2 per share 10 Authority to Increase Paid-in Capital Mgmt For Abstain NA 11 Amend the Articles of Incorporation Mgmt For Against Against 12 Amendments to Procedural Rules Mgmt For Abstain NA 13 Elect Vivien HSIEH Huey-Juan Mgmt For Against Against 14 Elect Mr. Chieh-Chien Chao âID No. Mgmt For Against Against J100588946ã as an Independent Director 15 Elect Mr. Tze-Kaing Yang âID No. Mgmt For Against Against A102241340ã as an Independent Director 16 Elect Mr. Kuen-Yao (KY) Lee âID Mgmt For Against Against No. K101577037ã as a Director 17 Elect Mr. Hsuan Bin (HB) Chen âID Mgmt For Against Against No. J101514119ã as a Director 18 Elect Mr. Hui Hsiung âID No. Mgmt For Against Against Y100138545ã as a Director 19 Elect FAN Cheng-Chu Mgmt For Against Against 20 Elect CHEN Lai-Juh Mgmt For Against Against 21 Elect HAN Ching-Shih Mgmt For Against Against 22 Non-compete Restriction for Mgmt For Abstain NA Directors 23 Extraordinary motions Mgmt For Abstain NA Aveng Limited Ticker Security ID: Meeting Date Meeting Status CINS S0805F103 10/27/2006 Voted Meeting Type Country of Trade Annual South Africa Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Leah Gcabashe Mgmt For For For 2 Elect Vincent Mntambo Mgmt For For For 3 Elect Richard Savage Mgmt For Against Against 4 Elect Brian Steele Mgmt For For For 5 Elect Angus Band Mgmt For For For 6 Elect Myles Ruck Mgmt For For For 7 Approval of Directors' Fees Mgmt For For For AWG PLC Ticker Security ID: Meeting Date Meeting Status SEDOL 3312661 07/26/2006 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Directors' Remuneration Report Mgmt For For For 4 Elect Roger Witcomb Mgmt For For For 5 Elect Jim McKenna Mgmt For For For 6 Appointment of Auditor Mgmt For For For 7 Authority to Set Auditor's Fees Mgmt For For For 8 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 9 Authority to Repurchase Shares Mgmt For For For 10 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights AXA Ticker Security ID: Meeting Date Meeting Status CINS F06106102 05/14/2007 Take No Action Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Accounts and Reports Mgmt For TNA NA 4 Consolidated Accounts and Reports Mgmt For TNA NA 5 Allocation of Profits/Dividends Mgmt For TNA NA 6 Related Party Transaction Mgmt For TNA NA 7 Related Party Transactions during Mgmt For TNA NA Fiscal Year 2005 8 Elect Jean-René Fourtou Mgmt For TNA NA 9 Elect Léo Apotheker Mgmt For TNA NA 10 Elect Gérard Mestrallet Mgmt For TNA NA 11 Elect Ezra Suleiman Mgmt For TNA NA 12 Elect Jean-Martin Folz Mgmt For TNA NA 13 Elect Giuseppe Mussari Mgmt For TNA NA 14 Directors' Fees Mgmt For TNA NA 15 Authority to Trade in Company Mgmt For TNA NA Stock 16 Authority to Increase Capital Mgmt For TNA NA through Capitalization 17 Authority to Issue Shares w/ Mgmt For TNA NA Preemptive Rights 18 Authority to Issue Shares w/out Mgmt For TNA NA Preemptive Rights 19 Authority to Set Share Price Mgmt For TNA NA 20 Authority to Increase Share Mgmt For TNA NA Issuance Limit 21 Authority to Increase Capital Mgmt For TNA NA 22 Authority to Increase Capital Mgmt For TNA NA 23 Authority to Allow Subsidiaries to Mgmt For TNA NA Issue Convertible Debt Instruments 24 Authority to Issue Debt Instruments Mgmt For TNA NA 25 Authority to Issue Shares and/or Mgmt For TNA NA Convertible Securities 26 Authority to Issue Restricted Mgmt For TNA NA 27 Authority to Cancel Shares and Mgmt For TNA NA Reduce Capital 28 Amendments to Articles Mgmt For TNA NA 29 Amendments to Articles Mgmt For TNA NA 30 Grant powers for formalities Mgmt For TNA NA AXTEL SA DE CV Ticker Security ID: Meeting Date Meeting Status CINS P0606P105 04/27/2007 Voted Meeting Type Country of Trade Annual Mexico Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Approval of Accounts Mgmt For For For 3 Approval of Reports Mgmt For For For 4 Report on Tax Compliance Mgmt For For For 5 Approve the allocation of the results Mgmt For For For of the FY that ended on 31 DEC 6 Election of Directors, Chairman of Mgmt For Against Against the Board 7 Election of Committee Chairmen; Mgmt For For For Fees 8 Election of Meeting Delegates Mgmt For For For AXTEL SA DE CV Ticker Security ID: Meeting Date Meeting Status CINS P0606P105 11/29/2006 Voted Meeting Type Country of Trade Annual Mexico Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Approval of the Merger Agreement Mgmt For Against Against 4 Authority to Increase Fixed Portion Mgmt For For For of Authorized Shares 5 Amendments to Articles Mgmt For For For 6 Election of Directors; Fees Mgmt For Against Against 7 Establishment of Audit and Mgmt For Against Against Corporate Governance Committees 8 Election of Meeting Delegates Mgmt For For For BAE Systems PLC Ticker Security ID: Meeting Date Meeting Status CINS G06940103 05/09/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Approve the Directors Mgmt For For For remuneration report for the YE 31 DEC 2006 3 Allocation of Profits/Dividends Mgmt For For For 4 Re-elect Dr. Ulrich Cartellieri Mgmt For For For 5 Re-elect Michael Hartnall Mgmt For For For 6 Re-elect George Rose Mgmt For For For 7 Elect Walt Havenstein Mgmt For For For 8 Elect Ian King Mgmt For For For 9 Elect Sir Nigel Rudd Mgmt For For For 10 Appointment of Auditor Mgmt For For For 11 Authority to Set Auditor's Fees Mgmt For For For 12 EU Political Donations Mgmt For For For 13 EU Political Donations Mgmt For For For 14 EU Political Donations Mgmt For For For 15 EU Political Donations Mgmt For For For 16 EU Political Donations Mgmt For For For 17 EU Political Donations Mgmt For For For 18 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 19 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 20 Authority to Repurchase Shares Mgmt For For For 21 Amendment to Articles Regarding Mgmt For For For Electronic Communication BAE Systems PLC Ticker Security ID: Meeting Date Meeting Status ISIN GB0002634946 10/04/2006 Voted Meeting Type Country of Trade Special United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Disposal Mgmt For For For Banco Comercial Portugues Ticker Security ID: Meeting Date Meeting Status CINS X03188137 05/28/2007 Take No Action Meeting Type Country of Trade Annual Portugal Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Election of the General Assembly Mgmt For TNA NA 2 Accounts and Reports Mgmt For TNA NA 3 Approve the distribution of YE Mgmt For TNA NA results 4 Ratification of Board, Management Mgmt For TNA NA and Auditor Acts 5 Executive Board Compensation Mgmt For TNA NA Policy 6 Approve the remuneration granted Mgmt For TNA NA to the Members of the Supervisory Board 7 Ratification of the Co-Option of Mgmt For TNA NA Senior Board Members 8 Amend the Articles of the Mgmt For TNA NA Association 9 Approve the acquisition and sale of Mgmt For TNA NA own shares 10 Approve the acquisition and sale of Mgmt For TNA NA own bonds Banco Nossa Caixa S.A. Ticker Security ID: Meeting Date Meeting Status cins ADPV07972 11/09/2006 Take No Action Meeting Type Country of Trade Special Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Approval of Interest on Capital Mgmt For TNA NA Payments 3 Election of Statutory Audit Mgmt For TNA NA Committee Substitute Banco Santander Central Hispano SA Ticker Security ID: Meeting Date Meeting Status CINS E19790109 06/22/2007 Voted Meeting Type Country of Trade Annual Spain Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Accounts and Reports; Ratification Mgmt For For For of Board Acts 4 Allocation of Profits/Dividends Mgmt For For For 5 Elect Isabel Tocino Biscarolasaga Mgmt For For For 6 To re-elect Assicurazioni Generali Mgmt For Against Against S.p.A as Director 7 To re-elect Mr. Antonio Basagoiti Mgmt For For For Garcia-Tunon as Director 8 To re-elect Mr. Antonio Escamez Mgmt For For For Torres as Director 9 To re-elect Mr. Francisco Luzon Mgmt For For For Lopez as Director 10 Appointment of Auditor Mgmt For For For 11 Authority to Repurchase Shares Mgmt For For For 12 Amend Article 1 Mgmt For For For 13 Article 28 of the Bylaws is amended Mgmt For For For to read as specified 14 Amend Article 36 Mgmt For For For 15 Amend Article 37 Mgmt For For For 16 Amend Article 40 Mgmt For For For 17 Amend Preamble Mgmt For For For 18 Amend Article 2 Mgmt For For For 19 Amend Article 21 Mgmt For For For 20 Amend Article 22 Mgmt For For For 21 Authority to Increase Capital Mgmt For For For 22 Authority to Issue Debt Instruments Mgmt For For For 23 Authority to Issue Shares Mgmt For For For 24 Amend Management Incentive Plan Mgmt For For For 25 Management Incentive Plan Mgmt For For For 26 Authority to Carry Out Formalities Mgmt For For For BANCO SANTANDER-CHILE S.A. Ticker Security ID: Meeting Date Meeting Status SAN CUSIP9 05965X109 04/24/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendments to Articles Mgmt For For For 2 Approval of the Pledge of Mgmt For For For Administrador 3 Authority to Carry Out Formalities Mgmt For For For 4 Accounts and Reports Mgmt For For For 5 ALLOCATION OF 2006 Mgmt For For For EARNINGS. 6 DESIGNATION OF EXTERNAL Mgmt For For For AUDITORS. 7 NOMINATION OF THE NEW Mgmt For For For BOARD MEMBER. 8 DETERMINE THE BOARD OF Mgmt For For For DIRECTOR S REMUNERATION. 9 AUDIT COMMITTEE S REPORT Mgmt For For For AND APPROVAL OF THE AUDIT COMMITTEE S BUDGET. 10 Related Party Transactions Mgmt For For For 11 Authority to Carry Out Formalities Mgmt For For For Bank Hapoalim Ticker Security ID: Meeting Date Meeting Status CINS M1586M115 01/24/2007 Voted Meeting Type Country of Trade Annual Israel Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt Abstain For 2 Elect the Directors Mgmt For Against Against 3 Re-appoint the Accountant Auditors Mgmt For For For for the year 2006 and until the next AGM 4 Directors & Officers Insurance Mgmt For For For Policy 5 Indemnification of Director Mgmt For For For Bank Of Communications Co Ltd Ticker Security ID: Meeting Date Meeting Status cins Y06988102 01/09/2007 Voted Meeting Type Country of Trade Special China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Authority to Issue Shares w/out Mgmt For For For Preemptive Rights 2 Amendment to Articles to Reflect Mgmt For For For Capital Increase 3 Issuance of Class A Share Mgmt For For For 4 Amendments to Articles Mgmt For For For 5 Amendments to Procedural Rules Mgmt For For For 6 Amendments to Procedural Rules of Mgmt For For For the Board 7 Amendments to Procedural Rules Mgmt For For For 8 Issuance of Debt Instruments Mgmt For For For 9 Appoint Dr. Li Ka-Cheung, Eric as Mgmt For Against Against an Independent Non-Executive Director Bank Of Ireland PLC Ticker Security ID: Meeting Date Meeting Status ISIN IE0030606259 07/21/2006 Voted Meeting Type Country of Trade Annual Ireland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Declare a dividend Mgmt For For For 3 Re-elect Mr. David Dilger as a Mgmt For Against Against Director 4 Elect George Magan Mgmt For Against Against 5 Re-elect Mrs. Caroline Marland as a Mgmt For Against Against Director 6 Re-elect Mr. Thomas Moran as a Mgmt For Against Against Director 7 Elect Declan McCourt Mgmt For Against Against 8 Authorize the Directors to determine Mgmt For For For the remuneration of the Auditors 9 Authority to Repurchase Shares Mgmt For For For 10 Authority to Reissue Treasury Mgmt For For For Shares 11 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 12 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 13 Scrip Dividend Mgmt For For For 14 Increase Directors' Fees Mgmt For For For 15 Staff Stock Issue Scheme (Ireland) Mgmt For For For 16 Employee Restricted Stock Plan Mgmt For For For Bank Of Montreal Quebec Ticker Security ID: Meeting Date Meeting Status ISIN CA0636711016 03/01/2007 Voted Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Mr. Robert M. Astley as a Mgmt For For For Director 2 Elect Mr. Stephen E. Bachand as a Mgmt For For For Director 3 Elect Mr. David R. Beatty as a Mgmt For For For Director 4 Elect Mr. Robert Chevrier as a Mgmt For Against Against Director 5 Elect Mr. George A. Cope as a Mgmt For For For Director 6 Elect Mr. William A. Downe as a Mgmt For For For Director 7 Elect Mr. Ronald H. Farmer as a Mgmt For For For Director 8 Elect Mr. David A. Galloway as a Mgmt For For For Director 9 Elect Mr. Harold N. Kvisle as a Mgmt For For For Director 10 Elect Ms. Eva Lee Kwok as a Mgmt For For For Director 11 Elect Mr. Bruce H. Mitchell as a Mgmt For For For Director 12 Elect Mr. Philip S. Orsino as a Mgmt For For For Director 13 Elect Ms. Martha C. Piper as a Mgmt For For For Director 14 Elect Mr. J. Robert S. Prichard as a Mgmt For For For Director 15 Elect Mr. Jeremy H. Reitman as a Mgmt For For For Director 16 Elect Ms. Guylaine Saucier as a Mgmt For For For Director 17 Elect Ms. Nancy C. Southern as a Mgmt For For For Director 18 Appoint the Auditor Mgmt For For For 19 Amend the Stock Option Plan Mgmt For For For 20 Shareholder Proposal Regarding ShrHoldr Against Against For Increased Disclosure 21 Shareholder Proposal Regarding ShrHoldr Against Against For Executive Pay 22 Shareholder Proposal Regarding ShrHoldr Against Against For Stock Options 23 Shareholder Proposal Regarding ShrHoldr Against Against For the Service of Women on the Board 24 Shareholder Proposal Regarding ShrHoldr Against Against For Disclosure of Financial Statements 25 Shareholder Proposal Regarding ShrHoldr Against Against For Disclosure of Hedge Fund Activities 26 Shareholder Proposal Regarding ShrHoldr Against Against For the Adoption of the STAR Principle of Executive Compensation 27 Shareholder Proposal Regarding ShrHoldr Against Against For Cessation of Practices Contrary to Bank's Fiduciary Duties 28 Shareholder Proposal Regarding ShrHoldr Against Against For Customer Service 29 Shareholder Proposal Regarding ShrHoldr Against Against For Disclosure of Margin Status of Stocks 30 Shareholder Proposal Regarding ShrHoldr Against For Against Definition of Indepence 31 Shareholder Proposal Regarding ShrHoldr Against Against For Adoption of Governance Standards 32 Shareholder Proposal Regarding ShrHoldr Against Against For Whistleblowers Bank Of Nova Scotia Ticker Security ID: Meeting Date Meeting Status ISIN CA0641491075 03/06/2007 Take No Action Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Elect Mr. Ronald A. Brenneman as Mgmt For TNA NA a Director 3 Elect Mr. C.J. Chen as a Director Mgmt For TNA NA 4 Elect Mr. N. Ashleigh Everett as a Mgmt For TNA NA Director 5 Elect Mr. John C. Kerr as a Director Mgmt For TNA NA 6 Elect Hon. Michael J.L. Kirby as a Mgmt For TNA NA Director 7 Elect Mr. Laurent Lemaire as a Mgmt For TNA NA Director 8 Elect John T. Mayberry as a Mgmt For TNA NA Director 9 Elect Hon. Barbara J. McDougall as Mgmt For TNA NA a Director 10 Elect Ms. Elizabeth Parr-Johnston Mgmt For TNA NA as a Director 11 Elect Mr. Alexis E. Rovzar De La Mgmt For TNA NA Torre as a Director 12 Elect Mr. Arthur R.A. Scace as a Mgmt For TNA NA Director 13 Elect Mr. Gerald W. Schwartz as a Mgmt For TNA NA Director 14 Elect Mr. Allan C. Shaw as a Mgmt For TNA NA Director 15 Elect Mr. Paul D. Sobey as a Mgmt For TNA NA Director 16 Elect Mr. Barbara S. Thomas as a Mgmt For TNA NA Director 17 Elect Mr. Richard E. Waugh as a Mgmt For TNA NA Director 18 Appoint KPMG LLP as the Auditors Mgmt For TNA NA 19 Amendment to By-Law No. 1 Mgmt For TNA NA Regarding Indemnification 20 Amendments to Stock Option Plan Mgmt For TNA NA 21 Shareholder Proposal Regarding ShrHoldr Against TNA Increased Disclosure 22 Shareholder Proposal Regarding ShrHoldr Against TNA Linking Executive Pay to Performance 23 Shareholder Proposal Regarding ShrHoldr Against TNA Stock Options 24 Shareholder Proposal Regarding ShrHoldr Against TNA the Service of Women on the Board 25 Shareholder Proposal Regarding ShrHoldr Against TNA Disclosure of Financial Statements 26 Shareholder Proposal Regarding ShrHoldr Against TNA Disclosure of Hedge Fund Activities 27 Shareholder Proposal Regarding ShrHoldr Against TNA Scotiabank Pension Plans 28 Shareholder Proposal Regarding ShrHoldr Against TNA Definition of Independence Bank Rakyat Indonesia Ticker Security ID: Meeting Date Meeting Status CINS Y0697U104 05/22/2007 Voted Meeting Type Country of Trade Annual Indonesia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Report Mgmt For Against Against 2 Approve to determine the Company's Mgmt For Against Against profit utility for book year 2006 3 Appointment of Auditor Mgmt For Against Against 4 Directors' and Commissioners' Fees Mgmt For Against Against 5 Approve Loan Write-Offs Mgmt For Against Against 6 Amendment of Articles Mgmt For Against Against 7 Appoint the Member of the Mgmt For Against Against Company's Board of Commissioners 8 Amendment to Retirement Plan Mgmt For Against Against Barclays PLC Ticker Security ID: Meeting Date Meeting Status CINS G08036124 04/26/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Approve the Directors Mgmt For For For remuneration report for the YE 31 DEC 2006 3 Re-elect Mr. Marcus Agius as a Mgmt For Against Against Director of the Company 4 Re-elect Mr. Frederik Seegers as a Mgmt For Against Against Director of the Company 5 Re-elect Mr. Christopher Lucas as a Mgmt For Against Against Director of the Company 6 Re-elect Mr. Stephen Russell as a Mgmt For Against Against Director of the Company 7 Re-elect Mr. Richard Leigh Clifford Mgmt For Against Against as a Director of the Company 8 Re-elect Sir Andhrew Likierman as Mgmt For Against Against a Director of the Company 9 Re-elect Mr. John Varley as a Mgmt For Against Against Director of the Company 10 Re-elect Sir Nigel Rudd as a Mgmt For Against Against Director of the Company 11 Re-appoint Mgmt For For For PricewaterhouseCoopers LLP as the Auditors of the Company 12 Authorize the Directors to set the Mgmt For For For remuneration of the Auditors 13 Authorize Barclays Bank PLC to Mgmt For For For make EU political donations 14 Approve to renew the authority Mgmt For For For given to the Directors to allot securities 15 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 16 Approve to renew the Company's Mgmt For For For authority to purchase its own shares 17 Adopt the new Articles of Mgmt For For For Association of the Company Barloworld Limited Ticker Security ID: Meeting Date Meeting Status CINS S08470189 01/25/2007 Voted Meeting Type Country of Trade Annual South Africa Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Re-elect John Blackbeard Mgmt For Against Against 3 Re-elect Warren Clewlow Mgmt For Against Against 4 Re-elect Brandon Diamond Mgmt For Against Against 5 Re-elect John Gomersall Mgmt For Against Against 6 Re-elect Steve Pfeiffer Mgmt For Against Against 7 Re-elect Gonzalo Rodriguez de Mgmt For Against Against Castro 8 Re-elect Robert Tomkinson Mgmt For Against Against 9 Elect Bongi Mkhabela Mgmt For Against Against 10 Elect Donald Wilson Mgmt For Against Against 11 Appointment of Auditor Mgmt For For For 12 Chairman of the board Mgmt For For For 13 Resident non-executive directors Mgmt For For For 14 Non-resident non-executive Mgmt For For For directors 15 Chairman of the audit committee Mgmt For For For 16 Resident audit committee members Mgmt For For For 17 Non-resident audit committee Mgmt For For For members 18 Resident members of other Mgmt For For For committees 19 Non-resident members of other Mgmt For For For committees 20 Resident members of Mgmt For For For empowerment and transformation committee 21 Non-resident members of Mgmt For For For empowerment and transformation committee 22 Authority to Repurchase Shares Mgmt For For For Barratt Developments PLC Ticker Security ID: Meeting Date Meeting Status ISIN GB0000811801 03/27/2007 Voted Meeting Type Country of Trade Special United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Acquisition Mgmt For For For Barratt Developments PLC Ticker Security ID: Meeting Date Meeting Status ISIN GB0000811801 11/28/2006 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Declare a final dividend Mgmt For For For 3 Re-elect Mr. S.J. Boyes as a Mgmt For Against Against Director, who retires by rotation 4 Re-elect Mr. C. Fenton as a Mgmt For Against Against Director, who retires by rotation 5 Re-elect Mr. G.K. Hester as a Mgmt For Against Against Director, who retires by rotation 6 Re-elect Mr. M.A. Pain as a Director Mgmt For Against Against 7 Re-elect Mr. R. MacEachrane as a Mgmt For Against Against Director 8 Re-elect Mr. M.S Clare as a Director Mgmt For Against Against 9 Appointment of Auditors and Mgmt For For For Authority to Set Fees 10 Approve the Directors Mgmt For For For remuneration report for YE 30 JUN 11 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 12 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 13 Authority to Repurchase Shares Mgmt For For For Barrick Gold Corp. Ticker Security ID: Meeting Date Meeting Status ISIN CA0679011084 05/02/2007 Take No Action Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Elect Mr. H. L. Beck as a Director Mgmt For TNA NA 3 Elect Mr. C. W. D. Birchall as a Mgmt For TNA NA Director 4 Elect Mr. D. J. Carty as a Director Mgmt For TNA NA 5 Elect Mr. G. Cisneros as a Director Mgmt For TNA NA 6 Elect Mr. M. A. Cohen as a Director Mgmt For TNA NA 7 Elect Mr. P. A. Crossgrove as a Mgmt For TNA NA Director 8 Elect Mr. J. W. Crow as a Director Mgmt For TNA NA 9 Elect Mr. R. M. Franklin as a Mgmt For TNA NA Director 10 Elect Mr. P. C. Godsoe as a Director Mgmt For TNA NA 11 Elect Mr. J. B. Harvey as a Director Mgmt For TNA NA 12 Elect Mr. B. Mulroney as a Director Mgmt For TNA NA 13 Elect Mr. A. Munk as a Director Mgmt For TNA NA 14 Elect Mr. P. Munk as a Director Mgmt For TNA NA 15 Elect Mr. S. J. Shapiro as a Director Mgmt For TNA NA 16 Elect Mr. G. C. Wilkins as a Director Mgmt For TNA NA 17 Appointment of Auditor and Mgmt For TNA NA Authority to Set Fees 18 Amend the Stock Option Plan of Mgmt For TNA NA Barrick as specified BASF AG Ticker Security ID: Meeting Date Meeting Status CINS D06216101 04/26/2007 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Approve the adoption of a resolution Mgmt For For For on the appropriation of profit. 4 Ratification of Supervisory Board Mgmt For For For Acts 5 Ratification of Management Board Mgmt For For For Acts 6 Election of an auditor for the Mgmt For For For financial year 2007. 7 Authority to Repurchase Shares Mgmt For For For 8 Conversion of Legal Form into a Mgmt For For For European Company Basilea Pharmaceutica Ticker Security ID: Meeting Date Meeting Status CINS H05131109 03/07/2007 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Accounts and Reports Mgmt For TNA NA 4 Allocation of Profits/Dividends Mgmt For TNA NA 5 Ratification of Board and Mgmt For TNA NA Management Acts 6 Re-elect Mr. Werner Henrich to the Mgmt For TNA NA Board of Directors, for a 3 year term 7 Re-elect Dr. Andreaswicki to the Mgmt For TNA NA Board of Directors, for a 3 year term 8 Re-elect Mr. Claude Schreiner to Mgmt For TNA NA the Board of Directors, for a 3 year term 9 Appointment of Auditor Mgmt For TNA NA 10 Authority to Increase Share Capital Mgmt For TNA NA 11 Authority to Increase Conditional Mgmt For TNA NA Capital BBV Argentaria SA Ticker Security ID: Meeting Date Meeting Status ISIN ES0113211835 03/15/2007 Voted Meeting Type Country of Trade Annual Spain Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports; Allocation of Mgmt For For For Profits/Dividends 2 Approve to nominate Mr. Rafael Mgmt For For For Bermejo Blanco to the Board of Directors 3 Ratify Mr. Richard C. Breeden as Mgmt For For For the Board Member 4 Ratify Mr. Ramon Bustamante Yde Mgmt For For For La Mora as the Board Member 5 Ratify Mr. Jose Antonio Fernandez Mgmt For For For Rivero as the Board Member 6 Ratify Mr. Ignacio Ferrero Jordi as Mgmt For For For the Board Member 7 Ratify Mr. Roman Knorr Borras as Mgmt For For For the Board Member 8 Ratify Mr. Enrique Medina Mgmt For For For Fernandez as the Board Member 9 Authority to Issue Debt Instruments Mgmt For For For 10 Authority to Repurchase and Cancel Mgmt For For For Shares 11 Approve to review the 2007 Mgmt For For For financial budget 12 Amendments to Articles Mgmt For For For 13 Charitable Donations Mgmt For For For 14 Authorize the Board to ratify and to Mgmt For For For execute approved resolutions BBV Argentaria SA Ticker Security ID: Meeting Date Meeting Status CINS E11805103 06/20/2007 Voted Meeting Type Country of Trade Annual Spain Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Approve the Issuance of Common Mgmt For For For Stock 4 Authorization of Legal Formalities Mgmt For For For BHP Billiton Limited Ticker Security ID: Meeting Date Meeting Status ISIN AU000000BHP4 11/29/2006 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports (BHP Billiton Mgmt For For For plc) 2 Accounts and Reports (BHP Billiton Mgmt For For For Ltd) 3 Elect Mr. Paul M. Anderson as Mgmt For For For Director of BHP Billiton PLC 4 Elect Mr. Paul M. Anderson as Mgmt For For For Director of BHP Billiton Ltd 5 Elect Mr. Marius J. Kloppers as a Mgmt For For For Director of BHP Billiton PLC 6 Elect Mr. Marius J. Kloppers as a Mgmt For For For Director of BHP Billiton Ltd 7 Elect Mr. Chris J. Lynch as a Mgmt For For For Director of BHP Billiton PLC 8 Elect Mr. Chris J. Lynch as a Mgmt For For For Director of BHP Billiton Ltd 9 Elect Mr. Jacques Nasser as a Mgmt For For For Director of the BHP Billiton PLC 10 Elect Mr. Jacques Nasser as a Mgmt For For For Director of the BHP Billiton Ltd 11 Elect Mr. David A. Crawford as a Mgmt For For For Director of the BHP Billiton PLC 12 Elect Mr. David A. Crawford as a Mgmt For For For Director of the BHP Billiton Ltd 13 Re-elect Don Argus as a Director of Mgmt For For For BHP Billiton 14 Re-elect Don Argus as a Director of Mgmt For For For BHP Billiton 15 Re-elect David Brink as a Director Mgmt For For For of BHP Billiton 16 Re-elect David Brink as a Director Mgmt For For For of BHP Billiton 17 Re-elect John Buchanan as a Mgmt For For For Director of BHP Billiton 18 Re-elect John Buchanan as a Mgmt For For For Director of BHP Billiton 19 Re-elect John Schubert as a Mgmt For For For Director of BHP Billiton 20 Re-elect John Schubert as a Mgmt For For For Director of BHP Billiton 21 Appointment of Auditor and Mgmt For For For Authority to Set Fees 22 Authority to Issue Shares Mgmt For For For w/Preemptive Rights 23 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 24 Authority to Repurchase Shares Mgmt For For For 25 Reduction of Issued Share Capital Mgmt For For For 26 Reduction of Issued Share Capital Mgmt For For For 27 Reduction of Issued Share Capital Mgmt For For For 28 Reduction of Issued Share Capital Mgmt For For For 29 Reduction of Issued Share Capital Mgmt For For For 30 Reduction of Issued Share Capital Mgmt For For For 31 Approve remuneration report for the Mgmt For For For YE 30 JUN 2006 32 Equity Grant (CEO Charles Mgmt For For For Goodyear) 33 Equity Grant (Executive Marius Mgmt For For For Kloppers) 34 Equity Grant (Executive Chris Mgmt For For For Lynch) 35 Global Employee Share Plan Mgmt For For For 36 Increase Non-Executive Directors' Mgmt For For For Fee Cap 37 Increase Non-Executive Directors' Mgmt For For For Fee Cap BHP Billiton PLC Ticker Security ID: Meeting Date Meeting Status ISIN GB0000566504 10/26/2006 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports (BHP Billiton Mgmt For For For plc) 2 Accounts and Reports (BHP Billiton Mgmt For For For Ltd) 3 Elect Mr. Paul M. Anderson as a Mgmt For For For Director of BHP Billiton Plc 4 Elect Mr. Paul M. Anderson as a Mgmt For For For Director of BHP Billiton Limited 5 Elect Mr. Marius J. Kloppers as a Mgmt For For For Director of BHP Billiton Plc 6 Elect Mr. Marius J. Kloppers as a Mgmt For For For Director of BHP Billiton Limited 7 Elect Mr. Chris J. Lynch as a Mgmt For For For Director of BHP Billiton Plc 8 Elect Mr. Chris J. Lynch as a Mgmt For For For Director of BHP Billiton Limited 9 Elect Mr. Jacques Nasser as a Mgmt For For For Director of BHP Billiton Plc 10 Elect Mr. Jacques Nasser as a Mgmt For For For Director of BHP Billiton Limited 11 Re-elect Mr. David A. Crawford as a Mgmt For For For Director of BHP Billiton Plc 12 Re-elect Mr. David A. Crawford as a Mgmt For For For Director of BHP Billiton Limited 13 Re-elect Don Argus as a Director of Mgmt For For For BHP Billiton 14 Re-elect Don Argus as a Director of Mgmt For For For BHP Billiton 15 Re-elect David Brink as a Director Mgmt For For For of BHP Billiton 16 Re-elect David Brink as a Director Mgmt For For For of BHP Billiton 17 Re-elect John Buchanan as a Mgmt For For For Director of BHP Billiton 18 Re-elect John Buchanan as a Mgmt For For For Director of BHP Billiton 19 Re-elect John Schubert as a Mgmt For For For Director of BHP Billiton 20 Re-elect John Schubert as a Mgmt For For For Director of BHP Billiton 21 Appointment of Auditor and Mgmt For For For Authority to Set Fees 22 Authority to Issue Shares Mgmt For For For w/Preemptive Rights 23 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 24 Authority to Repurchase Shares Mgmt For For For 25 Reduction of Issued Share Capital Mgmt For For For 26 Reduction of Issued Share Capital Mgmt For For For 27 Reduction of Issued Share Capital Mgmt For For For 28 Reduction of Issued Share Capital Mgmt For For For 29 Reduction of Issued Share Capital Mgmt For For For 30 Reduction of Issued Share Capital Mgmt For For For 31 Approve the remuneration report for Mgmt For For For the 30 JUN 2006 32 Equity Grant (CEO Charles Mgmt For For For Goodyear) 33 Equity Grant (Executive Marius Mgmt For For For Kloppers) 34 Equity Grant (Executive Chris Mgmt For For For Lynch) 35 Global Employee Share Plan Mgmt For For For 36 Increase Non-Executive Directors' Mgmt For Against Against Fee Cap 37 Increase Non-Executive Directors' Mgmt For Against Against Fee Cap BMW AG Ticker Security ID: Meeting Date Meeting Status CINS D12096109 05/15/2007 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Allocation of Profits/Dividends Mgmt For For For 4 Ratification of the acts of the Board Mgmt For For For of Managing Directors 5 Ratification of the acts of the Mgmt For For For Supervisory Board 6 Appointment of the Auditors for the Mgmt For For For 2007 FY: KPMG, Munich 7 Amendments to Articles Mgmt For For For 8 Authority to Repurchase Shares Mgmt For For For BOC Hong Kong (Holdings) Limited Ticker Security ID: Meeting Date Meeting Status CINS Y0920U103 05/23/2007 Voted Meeting Type Country of Trade Annual Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Declare a final dividend of HKD Mgmt For For For 0.447 per share for the YE 31 DEC 3 Re-elect Mr. SUN Changji as a Mgmt For For For Director of the Company 4 Re-elect Mr. HUA Qingshan as a Mgmt For For For Director of the Company 5 Re-elect Mr. ZHOU Zaiqun as a Mgmt For For For Director of the Company 6 Re-elect Mr. TUNG Chee Chen as a Mgmt For For For Director of the Company 7 Re-elect Mdm. YANG Linda Tsao as Mgmt For For For a Director of the Company 8 Appointment of Auditor and Mgmt For For For Authority to Set Fees 9 Authority to Issue Shares w/out Mgmt For Against Against Preemptive Rights 10 Authority to Repurchase Shares Mgmt For For For 11 Authority to Issue Repurchased Mgmt For For For Shares Bouygues SA Ticker Security ID: Meeting Date Meeting Status CINS F11487125 04/26/2007 Take No Action Meeting Type Country of Trade Special France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Accounts and Reports; Ratification Mgmt For TNA NA of Board Acts 4 Consolidated Accounts and Reports Mgmt For TNA NA 5 Allocation of Profits/Dividends Mgmt For TNA NA 6 Related Party Transactions Mgmt For TNA NA 7 Ratification of the Co-Option of Mgmt For TNA NA Patrick Kron 8 Elect Lucien Douroux Mgmt For TNA NA 9 Elect Jean Peyrelevade Mgmt For TNA NA 10 Elect Olivier Bouygues Mgmt For TNA NA 11 Elect Thierry Jourdaine Mgmt For TNA NA 12 Elect Jean Michel Gras Mgmt For TNA NA 13 Appoint Mr. Alain Pouyat as a Mgmt For TNA NA Control Agent, for a 3-year period 14 Authority to Trade in Company Mgmt For TNA NA Stock 15 Authority to Issue Shares and Mgmt For TNA NA Convertible Securitities 16 Authority to Increase Capital Mgmt For TNA NA 17 Authority to Issue Shares and Mgmt For TNA NA Convertible Securitities 18 Authority Increase the Number of Mgmt For TNA NA Shares 19 Authority to Set Price on Shares Mgmt For TNA NA Issued w/out Preemptive Rights 20 Increase in Capital Mgmt For TNA NA 21 Increase in Capital Mgmt For TNA NA 22 Authority to Increase Capital Mgmt For TNA NA 23 Authorization of Subsidiaries to Mgmt For TNA NA Issue Stock 24 Authority to Increase Capital as a Mgmt For TNA NA Takeover Defense 25 Authority to Issue Warrants as a Mgmt For TNA NA Takeover Defense 26 Authority to Issue Restricted Stock Mgmt For TNA NA 27 Authority to Issue Convertible Debt Mgmt For TNA NA Instruments 28 Authority to Cancel Shares and Mgmt For TNA NA Reduce Authorized Capital 29 Amendments to Articles Mgmt For TNA NA 30 Authority to Carry Out Formalities Mgmt For TNA NA BP PLC Ticker Security ID: Meeting Date Meeting Status CINS G12793108 04/12/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Receive the report of the Directors Mgmt For For For and the accounts for the YE 31 DEC 2006 2 Approve the Directors Mgmt For Against Against remuneration report for the YE 31 DEC 2006 3 Re-elect Dr. D.C. Allen as a Director Mgmt For For For 4 Re-elect The Lord Browne of Mgmt For For For Madingley as a Director 5 Re-elect Mr. A. Burgmans as a Mgmt For For For Director 6 Elect Sir William Castell as a Mgmt For For For Director 7 Re-elect Mr. I.C. Conn as a Director Mgmt For For For 8 Re-elect Mr. E.B. Davis, Jr as a Mgmt For For For Director 9 Re-elect Mr. D.J. Flint as a Director Mgmt For For For 10 Re-elect Dr B.E. Grote as a Director Mgmt For For For 11 Re-elect Dr A.B. Hayward as a Mgmt For For For Director 12 Elect Mr. A.G. Inglis as a Director Mgmt For For For 13 Re-elect Dr. D.S. Julius as a Mgmt For For For Director 14 Re-elect Sir Tom Mckillop as a Mgmt For For For Director 15 Re-elect Mr. J.A. Manzoni as a Mgmt For For For Director 16 Re-elect Dr W.E. Massey as a Mgmt For For For Director 17 Re-elect Sir Ian Prosser as a Mgmt For For For Director 18 Re-elect Mr. P.D. Sutherland as a Mgmt For For For Director 19 Appointment of Auditor and Mgmt For For For Authority to Set Fees 20 E.U. Political Donations Mgmt For For For 21 Authority to Communicate w/ Mgmt For For For Shareholders by Electronica Means 22 Authority to Repurchase Shares Mgmt For For For 23 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 24 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights BP PLC Ticker Security ID: Meeting Date Meeting Status ISIN GB0001385250 04/12/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Receive the Directors annual report Mgmt For For For and accounts 2 Approve the Directors Mgmt For Against Against remuneration report 3 Re-elect Dr. D. C. Allen as a Mgmt For For For Director 4 Re-elect Lord Browne of Madingley Mgmt For For For as a Director 5 Re-elect Mr. A. Burgmans as a Mgmt For For For Director 6 Elect Sir William Castell as a Mgmt For For For Director 7 Re-elect Mr. I.C Conn as a Director Mgmt For For For 8 Re-elect Mr. E.B. Davis, JR as a Mgmt For For For Director 9 Re-elect Mr. D.J. Flint as a Director Mgmt For For For 10 Re-elect Dr. B.E. Grote as a Mgmt For For For Director 11 Re-elect Dr. A.B. Hayward as a Mgmt For For For Director 12 Elect Mr. A.G. Inglis as a Director Mgmt For For For 13 Re-elect Dr. D.S. Julius as a Mgmt For For For Director 14 Re-elect Sir Tom Mckillop as a Mgmt For For For Director 15 Re-elect Mr. J.A. Manzoni as a Mgmt For For For Director 16 Re-elect Dr. W.E. Massey as a Mgmt For For For Director 17 Re-elect Sir Ian Prosser as a Mgmt For For For Director 18 Re-elect Mr. P.D. Sutherland as a Mgmt For For For Director 19 Appointment of Auditor and Mgmt For For For Authority to Set Fees 20 E.U. Political Donations Mgmt For For For 21 Authorize the use of electronic Mgmt For For For communications 22 Grant limited authority for the Mgmt For For For purchase of its own shares by the Company 23 Grant authority to allot shares up to Mgmt For For For a specified amount 24 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights BRASIL ECODIESEL IND COM BIOCOMBUSTIVEIS OLEOS VEG Ticker Security ID: Meeting Date Meeting Status CINS P1802H103 02/08/2007 Take No Action Meeting Type Country of Trade Special Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Relocation of Company Mgmt For TNA NA Headquarters BRASIL ECODIESEL IND COM BIOCOMBUSTIVEIS OLEOS VEG Ticker Security ID: Meeting Date Meeting Status CINS P1802H103 04/09/2007 Take No Action Meeting Type Country of Trade Mix Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Accounts and Reports Mgmt For TNA NA 4 Election of Directors; Fees Mgmt For TNA NA 5 Approve the form of convocation of Mgmt For TNA NA the meetings of the Board of Directors 6 Approve the titles and the numbers Mgmt For TNA NA of Executive Officers 7 Approve the form of representation Mgmt For TNA NA of the Company 8 Correction of Typographical Error Mgmt For TNA NA British Airways PLC Ticker Security ID: Meeting Date Meeting Status SEDOL 0129057 07/18/2006 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect Martin Broughton Mgmt For For For 4 Elect Martin Read Mgmt For For For 5 Elect Chumpol NaLamlieng Mgmt For For For 6 Elect Keith Williams Mgmt For For For 7 Re-appoint Ernst & Young LLP as Mgmt For For For the Auditors of the Company 8 Authorize the Directors to determine Mgmt For For For the Auditor s remuneration 9 EU Political Donations Mgmt For For For British American Tobacco PLC Ticker Security ID: Meeting Date Meeting Status CINS G1510J102 04/26/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Approve the remuneration report of Mgmt For For For the Directors YE 31 DEC 2006 3 Allocation of Profits/Dividends Mgmt For For For 4 Re-appoint Mgmt For For For PricewaterhouseCoopers LLP as the Company's Auditors 5 Authorize the Directors to agree the Mgmt For For For Auditors remuneration 6 Re-appoint Mr. Paul Adams as a Mgmt For Against Against Director 7 Re-appoint Mr. Robert Lerwill as a Mgmt For Against Against Director 8 Re-appoint Sir Nicholas Scheele as Mgmt For Against Against a Director 9 Re-appoint Mr. Thys Visser as a Mgmt For Against Against Director 10 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 11 Authority to Issue shares w/o Mgmt For For For Preemptive Rights 12 Waiver of Takeover Provisions Mgmt For For For 13 Repurchase of Shares Mgmt For For For 14 2007 Long Term Incentive Plan Mgmt For For For 15 Sharesave Scheme Mgmt For For For 16 Ratification of 2006 Interim Dividend Mgmt For For For 17 Amendments to Articles Regarding Mgmt For For For Electronic Communication Brookfield Properties Corp. Ticker Security ID: Meeting Date Meeting Status CINS 112900105 04/26/2007 Voted Meeting Type Country of Trade Mix Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Mr. Gordon E. Arnell as a Mgmt For For For Director 2 Elect Mr. William T. Cahill as a Mgmt For For For Director 3 Elect Mr. Richard B. Clark as a Mgmt For For For Director 4 Elect Mr. Jack L. Cockwell as a Mgmt For For For Director 5 Elect Mr. J.Bruce Flatt as a Director Mgmt For For For 6 Elect Mr. Roderick D. Fraser as a Mgmt For For For Director 7 Elect Mr. Paul D. McFarlane as a Mgmt For For For Director 8 Elect Mr. Allan S. Olson as a Mgmt For For For Director 9 Elect Mr. Samuel P.S. Pollock as a Mgmt For For For Director 10 Elect Ms. Linda D. Rabbitt as a Mgmt For For For Director 11 Elect Mr. Robert L. Stelzl as a Mgmt For For For Director 12 Elect Ms. Diana L. Taylor as a Mgmt For For For Director 13 Elect Mr. John E. Zuccotti as a Mgmt For For For Director 14 Appointment of Auditor and Mgmt For For For Authority to Set Fees 15 Amendment to Share Option Plan Mgmt For For For 16 Stock Split Mgmt For For For Burberry Group PLC Ticker Security ID: Meeting Date Meeting Status SEDOL 3174300 07/14/2006 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Declare a final dividend of 5.5p per Mgmt For For For ordinary share 4 Elect Ms. A. Ahrendts as a Director Mgmt For Against Against of the Company 5 Elect Ms. S. George as a Director of Mgmt For Against Against the Company 6 Re-elect Ms. S. Cartwright as a Mgmt For Against Against Director of the Company 7 Re-elect Mr. D. Tyler as a Director Mgmt For Against Against of the Company 8 Appointment of Auditor Mgmt For For For 9 Authorize the Board to determine Mgmt For For For the Auditors remuneration 10 EU Political Donations Mgmt For For For 11 EU Political Donations (Burberry Mgmt For For For Limited) 12 Authority to Repurchase Shares Mgmt For For For 13 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 14 Renewal of Authority to Issue Mgmt For For For Shares w/o Preemptive Rights 15 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights CAE Inc Ticker Security ID: Meeting Date Meeting Status CGT CUSIP9 124765108 06/28/2007 Voted Meeting Type Country of Trade Special Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect Lynton Wilson Mgmt For For For Re-elect Brian Barents Mgmt For For For Re-elect Robert Brown Mgmt For For For Re-elect John Craig Mgmt For For For Re-elect H. Garfield Emerson Mgmt For For For Re-elect Anthony Fell Mgmt For For For Re-elect Paul Gagné Mgmt For For For Re-elect James Hankinson Mgmt For For For Re-elect E. Randolph Jayne, II Mgmt For For For Re-elect Robert Lacroix Mgmt For For For Elect Katharine Stevenson Mgmt For For For Re-elect Lawrence Stevenson Mgmt For For For 2 Appointment of Auditor and Mgmt For For For Authority to Set Fees 3 RESOLUTION TO APPROVE Mgmt For For For AMENDMENTS TO THE EMPLOYEE STOCK OPTION PLAN. Canadian Imperial Bank Of Commerce Ticker Security ID: Meeting Date Meeting Status ISIN CA1360691010 03/01/2007 Take No Action Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Appoint the Auditors Mgmt For TNA NA 3 Elect Mr. B.S. Belzberg as a Mgmt For TNA NA Director 4 Elect Mr. J.H. Bennett as a Director Mgmt For TNA NA 5 Elect Mr. G.F.Colter as a Director Mgmt For TNA NA 6 Elect Mr. W.L. Duke as a Director Mgmt For TNA NA 7 Elect Mr. I.E.H. Duvar as a Director Mgmt For TNA NA 8 Elect Mr. W.A. Etherington as a Mgmt For TNA NA Director 9 Elect Mr. M.A. Franssen as a Mgmt For TNA NA Director 10 Elect Mr. G.D. Giffin as a Director Mgmt For TNA NA 11 Elect Mr. L.S. Hasenfratz as a Mgmt For TNA NA Director 12 Elect Mr. J.S. Lacey as a Director Mgmt For TNA NA 13 Elect Mr. J.P. Manley as a Director Mgmt For TNA NA 14 Elect Mr. G.T. Mccaughey as a Mgmt For TNA NA Director 15 Elect Mr. C. Sirois as a Director Mgmt For TNA NA 16 Elect Mr. S.G. Snyder as a Director Mgmt For TNA NA 17 Elect Mr. C.M. Trudell as a Director Mgmt For TNA NA 18 Elect Mr. R.W. Tysoe as a Director Mgmt For TNA NA 19 Amendment to Articles Regarding Mgmt For TNA NA Indemnification 20 Amend the CIBC Employee Stock Mgmt For TNA NA Option Plan 21 Shareholder Proposal Regarding ShrHoldr Against TNA Linking Executive Pay to Performance 22 Shareholder Proposal Regarding ShrHoldr Against TNA Stock Options 23 Shareholder Proposal Regarding ShrHoldr Against TNA the Service of Women on the Board 24 Shareholder Proposal Regarding ShrHoldr Against TNA Disclosure of Financial Statements 25 Shareholder Proposal Regarding ShrHoldr Against TNA Disclosure of Hedge Fund Activities 26 Shareholder Proposal Regarding ShrHoldr Against TNA Definition of Independence Canadian National Railways Company Ticker Security ID: Meeting Date Meeting Status ISIN CA1363751027 04/24/2007 Take No Action Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Mr. Michael R. Armellino as a Mgmt For TNA NA Director 2 Elect Mr. A. Charles Baillie as a Mgmt For TNA NA Director 3 Elect Mr. Hugh J. Bolton as a Mgmt For TNA NA Director 4 Elect Mr. J. V. Raymond Cyr as a Mgmt For TNA NA Director 5 Elect Amb. Gordon D. Giffin as a Mgmt For TNA NA Director 6 Elect Mr. James K. Gray as a Mgmt For TNA NA Director 7 Elect Mr. E. Hunter Harrison as a Mgmt For TNA NA Director 8 Elect Mr. Edith E. Holiday as a Mgmt For TNA NA Director 9 Elect Mr. V. M. Kempston Darkes as Mgmt For TNA NA a Director 10 Elect Mr. Robert H. Lee as a Mgmt For TNA NA Director 11 Elect Mr. Denis Losier as a Director Mgmt For TNA NA 12 Elect Hon. Edward C. Lumley as a Mgmt For TNA NA Director 13 Elect Mr. David G. A. McLean as a Mgmt For TNA NA Director 14 Elect Mr. Robert Pace as a Director Mgmt For TNA NA 15 Appoint KPMG LLP as the Auditors Mgmt For TNA NA 16 Amend the Management Long-Term Mgmt For TNA NA Incentive Plan 17 Shareholder Proposal Regarding ShrHoldr Against TNA the Evaluation of Executive Compensation With Respect to Social Criteria 18 Shareholder Proposal Regarding ShrHoldr Against TNA Safety Audit Canon Inc Ticker Security ID: Meeting Date Meeting Status CINS J05124144 03/29/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Appropriation of Profits Mgmt For For For 2 Amendment to Articles Mgmt For For For 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Director Mgmt For For For 16 Appoint a Director Mgmt For For For 17 Appoint a Director Mgmt For For For 18 Appoint a Director Mgmt For For For 19 Appoint a Director Mgmt For For For 20 Appoint a Director Mgmt For For For 21 Appoint a Director Mgmt For For For 22 Appoint a Director Mgmt For For For 23 Appoint a Director Mgmt For For For 24 Appoint a Director Mgmt For For For 25 Appoint a Director Mgmt For For For 26 Appoint a Director Mgmt For For For 27 Appoint a Director Mgmt For For For 28 Appoint a Director Mgmt For For For 29 Appoint a Director Mgmt For For For 30 Appoint a Corporate Auditor Mgmt For For For 31 Approve Provision of Retirement Mgmt For For For Allowance for Directors 32 Approve Payment of Bonuses to Mgmt For For For Directors CEMEX S.A.- ADR Ticker Security ID: Meeting Date Meeting Status CXWSB CUSIP9 151290889 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Authority to Increase Capital Mgmt For For For 4 Election of Directors; Election of Mgmt For For For Board Committees 5 Directors' Fees Mgmt For For For 6 Election of Meeting Delegates Mgmt For For For Centrica PLC Ticker Security ID: Meeting Date Meeting Status CINS G2018Z143 05/14/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Receive the report and accounts Mgmt For For For 2 Approve the remuneration report Mgmt For For For 3 Declare a final dividend Mgmt For For For 4 Re-elect Mr. Phil Bentley Mgmt For Against Against 5 Re-elect Mr. Roger Carr Mgmt For Against Against 6 Elect Mr. Sam Laidlaw Mgmt For Against Against 7 Elect Mr. Nick Luff Mgmt For Against Against 8 Re-appoint the Auditors Mgmt For For For 9 Authorize the Directors to determine Mgmt For For For the Auditors remuneration 10 EU Political Donations Mgmt For For For 11 Amendment to Articles Regarding Mgmt For For For Electronic Communication 12 Authorize the Directors to allot Mgmt For For For shares 13 Authorize to dissapply pre-emption Mgmt For For For rights 14 Authorize to purchase own shares Mgmt For For For CEZ Ticker Security ID: Meeting Date Meeting Status CINS X2337V121 04/23/2007 Take No Action Meeting Type Country of Trade Annual Czech Republic Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Opening of the Meeting; Elect Mgmt For TNA NA Presiding Chairman 2 Report on Entrepreneurial Activities Mgmt For TNA NA 3 Approve the report of the Mgmt For TNA NA Supervisory Board 4 Approve the resolution about Mgmt For TNA NA dissolution social fund and bonus fund 5 Approve the decision on changes in Mgmt For TNA NA the Articles of Association 6 Accounts and Reports Mgmt For TNA NA 7 Allocation of Profits/Dividends Mgmt For TNA NA 8 Power Station Control System Mgmt For TNA NA 9 Approve the volume of funds Mgmt For TNA NA allocated for sponsoring grants 10 Approve the resolution about Mgmt For TNA NA acquisition of own shares 11 Elect co-opted members of the Mgmt For TNA NA Supervisory Board of the Company 12 Ratification of Board Acts Mgmt For TNA NA 13 Close meeting Mgmt For TNA NA Champion Real Estate Investment Trust Ticker Security ID: Meeting Date Meeting Status CINS Y1292D109 01/03/2007 Voted Meeting Type Country of Trade Special Bermuda Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve the Related Party Mgmt For For For Transaction Champion Real Estate Investment Trust Ticker Security ID: Meeting Date Meeting Status CINS Y1292D109 12/05/2006 Take No Action Meeting Type Country of Trade Special Bermuda Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendments to Trust Deed Mgmt For TNA NA Regarding Issue Price 2 Amendments to Trust Deed Mgmt For TNA NA 3 Amendments to Trust Deed Mgmt For TNA NA 4 Amendments to Trust Deed Mgmt For TNA NA Chartered Semiconductor (ADR) Ticker Security ID: Meeting Date Meeting Status CINS Y1297M104 04/24/2007 Voted Meeting Type Country of Trade Annual Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Elect Tsugio Makimoto Mgmt For For For 3 Elect TAY Siew Choon Mgmt For For For 4 Elect Peter SEAH Lim Huat Mgmt For For For 5 Elect Maurizio Ghirga Mgmt For For For 6 Elect Charles E. Thompson Mgmt For For For 7 Elect Andre Borrel Mgmt For For For 8 Elect Paquale Pistorio Mgmt For For For 9 Appointment of Auditor and Mgmt For For For Authority to Set Fees 10 Approve the Directors fees of SGD Mgmt For For For 591,000 for the YE 31 DEC 2006 11 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 12 Authority to Create and Issue Mgmt For For For Securities 13 Authority to Grant Options and Mgmt For For For Issue Shares 14 Authority to Grant Awards and Issue Mgmt For For For Shares 15 Authority to Grant Awards and Issue Mgmt For For For Shares 16 Adoption of Restricted Share Unit Mgmt For For For Plan 2007 17 Adoption of Performance Share Unit Mgmt For For For Plan 2007 18 Amendments to Ariticles Mgmt For For For Cheung Kong Infrastructure Holdings Ltd Ticker Security ID: Meeting Date Meeting Status CINS G2098R102 05/10/2007 Voted Meeting Type Country of Trade Annual Bermuda Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Declare a final dividend Mgmt For For For 3 Elect Mr. Li Tzar Kuoi, Victor as a Mgmt For Against Against Director 4 Elect Mr. Kam Hing Lam as a Mgmt For Against Against Director 5 Elect Mr. Ip Tak Chuen, Edmond as Mgmt For Against Against a Director 6 Elect Mr. Andrew John Hunter as a Mgmt For Against Against Director 7 Elect Mrs. Chow Woo Mo Fong, Mgmt For Against Against Susan as a Director 8 Elect Mr. Frank John Sixt as a Mgmt For Against Against Director 9 Appointment of Auditor and Mgmt For For For Authority to Set Fees 10 Issuance of Stock w/out Preemptive Mgmt For For For Rights 11 Repurchase of Shares Mgmt For For For 12 Issuance of Repurchased Shares Mgmt For For For 13 Amendment to Articles Mgmt For For For China Life Insurance Ticker Security ID: Meeting Date Meeting Status CINS Y1477R105 06/15/2007 Take No Action Meeting Type Country of Trade Annual Taiwan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 5 Approve the financial statements in Mgmt For TNA NA 6 Approve the loss provision in 2006 Mgmt For TNA NA 7 Amend the procedures of Mgmt For TNA NA acquisition or disposal of substantial assets 8 Amend the Articles of Incorporation Mgmt For TNA NA 9 Other proposals and extraordinary Mgmt For TNA NA motions China Life Insurance Company Limited Ticker Security ID: Meeting Date Meeting Status CINS Y1477R204 10/16/2006 Voted Meeting Type Country of Trade Special China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Authority Issuance of New Share Mgmt For For For 2 Class of Shares: A Shares Mgmt For For For 3 Total number of A Shares to be Mgmt For For For issued: not more than 1,500,000,hares 4 Nominal value: RMB 1.00 each Mgmt For For For 5 Target Subscribers Mgmt For For For 6 Issue Price Mgmt For For For 7 Place of listing: Shanghai Stock Mgmt For For For Exchange 8 Use Of Proceeds Mgmt For For For 9 Entitlement to the Company's Mgmt For For For Earnings 10 Validity Period Mgmt For For For 11 Authorization of Board Acts- A Mgmt For For For Share Issue 12 Authorization of Board Acts Mgmt For For For 13 Authorization of Board Acts- Legal Mgmt For For For Formalities 14 Amendment to Articles Mgmt For For For 15 Adoption of Procedural Rules Mgmt For For For 16 Adoption of Procedural Rules for Mgmt For For For Board of Directors 17 Adoption of Procedure Rules for Mgmt For For For Supervisory Committee 18 Approve to establish the China Life Mgmt For For For Charity Fund provisional name China Netcom Group Corp. Ticker Security ID: Meeting Date Meeting Status CINS Y1505N100 02/14/2007 Voted Meeting Type Country of Trade Special Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Directors' Fees Mgmt For For For China Netcom Group Corp. Ticker Security ID: Meeting Date Meeting Status CINS Y1505N100 02/14/2007 Voted Meeting Type Country of Trade Special Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of Asset Sale Mgmt For For For China Netcom Group Corp. Ticker Security ID: Meeting Date Meeting Status CINS Y1505N100 05/22/2007 Voted Meeting Type Country of Trade Annual Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Declare a final dividend for the YE Mgmt For For For 31 DEC 2006 3 Re-elect Mr. Zuo Xunsheng as a Mgmt For Against Against Director 4 Re-elect Mr. Li Fushen as a Director Mgmt For Against Against 5 Re-elect Mr. Yan Yixun as a Director Mgmt For Against Against 6 Re-elect Mr. Mauricio Sartorius as a Mgmt For Against Against Director 7 Re-elect Dr. Qian Yingyi as a Mgmt For Against Against Director 8 Re-elect Mr. Hou Ziqiang as a Mgmt For Against Against Director 9 Re-elect Mr. Timpson Chung Shui Mgmt For Against Against Ming as a Director 10 Appointment of Auditor and Mgmt For For For Authority to Set Fees 11 Repurchase of Shares Mgmt For For For 12 Issuance of Stock w/out Preemptive Mgmt For Against Against Rights 13 Issuance of Repurchased Share Mgmt For Against Against CHINA PETROLEUM & CHEMICAL CORPORATION Ticker Security ID: Meeting Date Meeting Status SNP CUSIP9 16941R108 05/29/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Directors' Report Mgmt For For For 2 Supervisors' Report Mgmt For For For 3 Financial Statements Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Appointment of Auditor and Mgmt For For For Authority to Set Fees 6 Authority to Issue Shares w/ or Mgmt For For For w/out Preemptive Rights China Resources Power Holdings Co Ltd Ticker Security ID: Meeting Date Meeting Status CINS Y1503A100 09/04/2006 Voted Meeting Type Country of Trade Special Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Acquisition of 55% Equity Interest in Mgmt For For For Fuyang China 2 Acquisition of 65% Equity Interest in Mgmt For For For Yunnan China China Shenhua Energy Company Limited. Ticker Security ID: Meeting Date Meeting Status CINS Y1504C113 05/15/2007 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Directors' Report Mgmt For For For 2 Supervisors' Report Mgmt For For For 3 Financial Statements Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Directors' and Supervisors' Fees Mgmt For For For 6 Appointment of Auditor and Mgmt For For For Authority to Set Fees 7 Related Party Transactions Mgmt For For For 8 Related Party Transactions Mgmt For For For 9 Election of Directors Mgmt For Against Against 10 Issuance of Stock w/out Preemptive Mgmt For Against Against Rights Chiyoda Corporation Ticker Security ID: Meeting Date Meeting Status CINS J06237101 06/21/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Approve Provision of Retirement Mgmt For For For Allowance for Retiring Directors Chubu Electric Power Company Inc Ticker Security ID: Meeting Date Meeting Status CINS J06510101 06/27/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Appropriation of Retained Mgmt For For For Earnings 2 Amendments to Articles Mgmt For For For 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Director Mgmt For For For 16 Appoint a Director Mgmt For For For 17 Appoint a Corporate Auditor Mgmt For Against Against 18 Appoint a Corporate Auditor Mgmt For Against Against 19 Appoint a Corporate Auditor Mgmt For Against Against 20 Appoint Accounting Auditors Mgmt For For For 21 Approve Payment of Bonuses to Mgmt For For For Directors 22 Amend the Compensation to be Mgmt For For For Received by Directors 23 Shareholder Proposal Regarding ShrHoldr Against Against For Allocation of Profits 24 Shareholder Proposal Regarding ShrHoldr Against Against For Disclosure of Director Compensation 25 Shareholder Proposal Regarding ShrHoldr Against Against For Alternate Energy 26 Shareholder Proposal Regarding a ShrHoldr Against Against For Nuclear Committee 27 Shareholder Proposal Regarding ShrHoldr Against Against For Nuclear Fuel Recycling 28 Shareholder Proposal Regarding ShrHoldr Against Against For the Pluthermal Project 29 Shareholder Proposal Regarding ShrHoldr Against Against For Evaluation of Earthquake Risks 30 Shareholder Proposal Regarding ShrHoldr Against Against For Additional Disclosure Chunghwa Telecommunications Co Ltd Ticker Security ID: Meeting Date Meeting Status CINS Y1613J108 06/15/2007 Voted Meeting Type Country of Trade Annual Taiwan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 5 Approve the Company's operation Mgmt For For For reports and financial statements for 6 Allocation of Profits/Dividends Mgmt For For For 7 Amend the Company's Articles of Mgmt For For For Incorporation 8 Authority to Increase Paid-in Capital Mgmt For For For 9 Amend the Company's proposal to Mgmt For For For conduct cash capital reduction 10 Amendment to Procedural Rules Mgmt For For For 11 Amendments to Procedural Rules of Mgmt For For For Endorsements 12 Approve the formulation of the Mgmt For For For Company's procedures for loaning of funds 13 Amendments to Procedural Rules Mgmt For For For for Election of Directors 14 Elect Mr. Zse-hong Tsai Mgmt For For For 15 Elect Mr. Jing-twen Chen Mgmt For For For 16 Elect Mr. Shu Yeh Mgmt For For For 17 Elect Mr. Tan Ho Chen Mgmt For For For 18 Elect Mr. Shyue-ching Lu Mgmt For For For 19 Elect Mr. Oliver R.l. Yu Mgmt For For For 20 Elect Mr. Yu-huei Jea Mgmt For For For CIA SANEAMENTO MINAS GERAIS SA Ticker Security ID: Meeting Date Meeting Status CINS P28269101 08/24/2006 Take No Action Meeting Type Country of Trade Special Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Approval of Bank Financing Mgmt For TNA NA 3 Approval of Loan Guarantee Mgmt For TNA NA 4 Amendments to Articles Mgmt For TNA NA 5 Authority to Make Charitable Mgmt For TNA NA Donations Clariant Ticker Security ID: Meeting Date Meeting Status CINS H14843165 04/02/2007 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Accounts and Reports Mgmt For TNA NA 4 Grant discharge to the Supervisory Mgmt For TNA NA Board and the Board of Directors 5 Approve the appropriation of Mgmt For TNA NA balance sheet profit 6 Authority to Reduce Share Capital Mgmt For TNA NA and Par Value 7 Re-elect Mr. Tony Reis as the Mgmt For TNA NA Director 8 Elect Dr. Rudolf Wehrli as the Mgmt For TNA NA Director 9 Elect Dr. Juerg Witmer as the Mgmt For TNA NA Director 10 Re-elect the Auditors and the Group Mgmt For TNA NA Auditor 2007 Coca-Cola Hellenic Bottling Company SA Ticker Security ID: Meeting Date Meeting Status CINS X1435J105 06/20/2007 Take No Action Meeting Type Country of Trade Annual Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Reports Mgmt For TNA NA 2 Accounts Mgmt For TNA NA 3 Ratification of Board and Auditor's Mgmt For TNA NA Acts 4 Directors' Fees Mgmt For TNA NA 5 Appointment of Auditor and Mgmt For TNA NA Authority to Set Fees 6 Approve the distribution of profits for Mgmt For TNA NA the FY 2006 7 Election of Directors Mgmt For TNA NA 8 Amendment to Stock Option Plan Mgmt For TNA NA Cognos Inc Ticker Security ID: Meeting Date Meeting Status COGN CUSIP9 19244C109 06/21/2007 Voted Meeting Type Country of Trade Special Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Ashe Mgmt For For For Elect John Caldwell Mgmt For Withhold Against Elect Paul Damp Mgmt For For For Elect Pierre Ducros Mgmt For For For Elect Robert Korthals Mgmt For Withhold Against Elect Janet Perna Mgmt For For For Elect John J. Rando Mgmt For For For Elect William Russell Mgmt For For For Elect James Tory Mgmt For For For Elect Ron Zambonini Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to 2003-2016 Option Mgmt For For For Plan 4 Amendment to 2003 Option Plan to Mgmt For For For Comply with TSX Commerzbank AG Ticker Security ID: Meeting Date Meeting Status CINS D15642107 05/16/2007 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Allocation of Profits/Dividends Mgmt For For For 4 Ratification of the acts of the Board Mgmt For For For of Managing Directors 5 Ratification of the acts of the Mgmt For For For Supervisory Board 6 Appointment of Auditor Mgmt For For For 7 Elections to the Supervisory Board: Mgmt For Against Against Mr. Friedrich Lurssen 8 Authority to Trade in Stock Mgmt For For For 9 Authority to Repurchase Shares Mgmt For For For 10 Amend Article 3 Mgmt For For For 11 Supervisory Board Members' Fees Mgmt For Against Against 12 Intra-Company Contract Mgmt For For For COMPANHIA VALE DO RIO DOCE Ticker Security ID: Meeting Date Meeting Status RIOPR CUSIP9 204412209 04/27/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 APPOINTMENT OF THE Mgmt For For For MEMBERS OF THE BOARD OF DIRECTORS. 4 APPOINTMENT OF THE Mgmt For For For MEMBERS OF THE FISCAL COUNCIL. 5 Governing Entities' Fees Mgmt For Against Against 6 Authority to Increase Capital Mgmt For For For COMPANHIA VALE DO RIO DOCE Ticker Security ID: Meeting Date Meeting Status RIO CUSIP9 204412209 12/28/2006 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Protocol And Mgmt For For For Justification of Mergers 2 Appointment of Appraiser Mgmt For For For 3 TO DECIDE ON THE APPRAISAL Mgmt For For For REPORT, PREPARED BY THE EXPERT APPRAISERS 4 Merger by Absorption Mgmt For For For 5 Ratification of Acquisition Mgmt For For For 6 Ratification of the Co-Option of Mgmt For For For Board Members Cosmote Mobile Telecommunications SA Ticker Security ID: Meeting Date Meeting Status CINS X9724G104 06/08/2007 Take No Action Meeting Type Country of Trade Annual Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports; Allocation of Mgmt For TNA NA Profits/Dividends 2 Ratification of Board and Auditor's Mgmt For TNA NA Acts 3 Directors' Fees Mgmt For TNA NA 4 Appointment of Auditor and Mgmt For TNA NA Authority to Set Fees 5 Board Transactions Mgmt For TNA NA 6 Amendments to Articles Mgmt For TNA NA Credit Saison Company Limited Ticker Security ID: Meeting Date Meeting Status CINS J7007M109 06/23/2007 Take No Action Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Approve Appropriation of Retained Mgmt For TNA NA Earnings 3 Appoint a Director Mgmt For TNA NA 4 Appoint a Director Mgmt For TNA NA 5 Appoint a Director Mgmt For TNA NA 6 Appoint a Director Mgmt For TNA NA 7 Appoint a Director Mgmt For TNA NA 8 Appoint a Director Mgmt For TNA NA 9 Appoint a Director Mgmt For TNA NA 10 Appoint a Director Mgmt For TNA NA 11 Appoint a Director Mgmt For TNA NA 12 Appoint a Director Mgmt For TNA NA 13 Appoint a Director Mgmt For TNA NA 14 Appoint a Director Mgmt For TNA NA 15 Appoint a Director Mgmt For TNA NA 16 Appoint a Director Mgmt For TNA NA 17 Appoint a Director Mgmt For TNA NA 18 Appoint a Director Mgmt For TNA NA 19 Appoint a Corporate Auditor Mgmt For TNA NA 20 Appoint a Corporate Auditor Mgmt For TNA NA 21 Appoint a Corporate Auditor Mgmt For TNA NA 22 Appoint a Corporate Auditor Mgmt For TNA NA 23 Appoint a Corporate Auditor Mgmt For TNA NA 24 Appoint Accounting Auditors Mgmt For TNA NA 25 Retirement Allowances and Special Mgmt For TNA NA Allowances 26 Approve Payment of Bonuses to Mgmt For TNA NA Corporate Officers 27 Amend the Compensation to be Mgmt For TNA NA received by Corporate Officers CREDIT SUISSE GROUP Ticker Security ID: Meeting Date Meeting Status CINS H3698D419 05/04/2007 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Accounts and Reports Mgmt For TNA NA 4 Ratification of Board and Mgmt For TNA NA Management Acts 5 Authority to Cancel Repurchased Mgmt For TNA NA Shares 6 Allocation of Profits/Dividends Mgmt For TNA NA 7 Authority to Reduce Share Capital Mgmt For TNA NA and Par Value 8 Authority to Repurchase Shares Mgmt For TNA NA 9 Authority to Increase Share Capital Mgmt For TNA NA 10 Amendment to Agenda Items Mgmt For TNA NA Threshold 11 Amendments to Articles Mgmt For TNA NA 12 Elect Noreen Doyle Mgmt For TNA NA 13 Elect Aziz Syriani Mgmt For TNA NA 14 Elect David Syz Mgmt For TNA NA 15 Elect Peter Weibel Mgmt For TNA NA 16 Appointment of Auditor Mgmt For TNA NA 17 Elect BDO Visura, Zurich, as the Mgmt For TNA NA Special Auditors for a term of 1 year CRH PLC Ticker Security ID: Meeting Date Meeting Status CINS G25508105 05/09/2007 Voted Meeting Type Country of Trade Annual Ireland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Declare a dividend Mgmt For For For 3 Re-elect Mr. D.M. Kennedy as a Mgmt For Against Against Director 4 Re-elect Mr. T.V. Neill as a Director Mgmt For Against Against 5 Re-elect Mr. W.I. O Mahony as a Mgmt For Against Against Director 6 Re-elect Mr. W.P. Egan as a Mgmt For Against Against Director 7 Re-elect Mr. D.N. O Connor as a Mgmt For Against Against Director 8 Approve the remuneration of the Mgmt For For For Auditors 9 Approve the disapplication of pre- Mgmt For For For emption rights 10 Grant authority to purchase own Mgmt For For For ordinary shares 11 Grant authority in relation to re- Mgmt For For For issue price range of treasury shares 12 Amend the Articles of Association Mgmt For For For 13 Grant authority to re-issue treasury Mgmt For For For shares Daegu Bank The Limited Ticker Security ID: Meeting Date Meeting Status CINS Y1859G115 03/15/2007 Voted Meeting Type Country of Trade Annual Korea, Republic of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Allocation of Mgmt For For For Profits/Dividends 2 Amend the Articles of Incorporation Mgmt For For For 3 Elect Mr. Timblick Alan John as an Mgmt For Against Against outside Director 4 Elect Mr. Yong Ho, Choi as an Mgmt For Against Against outside Director 5 Elect Mr. Jong Seik, Kim as an Mgmt For Against Against outside Director 6 Elect Mr. Man Jae, Kim as an Audit Mgmt For For For Committee Member 7 Elect Mr. No Mok, Huh as an Audit Mgmt For For For Committee Member 8 Approve the stock option allowance Mgmt For Against Against to the Board of Directors Dai Nippon Printing Company Limited Ticker Security ID: Meeting Date Meeting Status CINS J10584100 06/28/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Amend the Articles of Incorporation Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Director Mgmt For For For 16 Appoint a Director Mgmt For For For 17 Appoint a Director Mgmt For For For 18 Appoint a Director Mgmt For For For 19 Appoint a Director Mgmt For For For 20 Appoint a Director Mgmt For For For 21 Appoint a Director Mgmt For For For 22 Appoint a Director Mgmt For For For 23 Appoint a Director Mgmt For For For 24 Appoint a Director Mgmt For For For 25 Appoint a Director Mgmt For For For 26 Appoint a Director Mgmt For For For 27 Appoint a Director Mgmt For For For 28 Appoint a Director Mgmt For For For 29 Appoint a Director Mgmt For For For 30 Appoint a Director Mgmt For For For 31 Appoint a Director Mgmt For For For 32 Appoint a Corporate Auditor Mgmt For For For 33 Appoint a Corporate Auditor Mgmt For For For 34 Appoint a Corporate Auditor Mgmt For For For 35 Appoint a Corporate Auditor Mgmt For For For 36 Approve Policy regarding Large- Mgmt For Against Against scale Purchases of Company Shares 37 Retirement Allowances and Special Mgmt For For For Allowances for Directors 38 Approve Payment of Bonuses to Mgmt For For For Directors 39 Amend the Compensation to be Mgmt For For For received by Corporate Officers Daiichikosho Company Limited Ticker Security ID: Meeting Date Meeting Status CINS J11257102 06/28/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Approve Appropriation of Retained Mgmt For Against Against Earnings 3 Appoint a Director Mgmt For Against Against 4 Appoint a Director Mgmt For Against Against 5 Appoint a Director Mgmt For Against Against 6 Appoint a Director Mgmt For Against Against 7 Appoint a Director Mgmt For Against Against 8 Appoint a Director Mgmt For Against Against 9 Appoint a Director Mgmt For Against Against 10 Appoint a Director Mgmt For Against Against 11 Appoint a Director Mgmt For Against Against 12 Appoint a Director Mgmt For Against Against 13 Appoint a Corporate Auditor Mgmt For Against Against 14 Appoint a Corporate Auditor Mgmt For Against Against 15 Grant of Share Remuneration-type Mgmt For Against Against Stock Options for Directors Daito Trust Construction Co Ltd Ticker Security ID: Meeting Date Meeting Status CINS J11151107 06/27/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Amend the Articles of Incorporation Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Corporate Auditor Mgmt For For For 15 Approve Provision of Retirement Mgmt For Against Against Allowance for Retiring Corporate Auditors 16 Amend the Compensation to be Mgmt For For For received by Corporate Officers DAVIS SERVICE GROUP PLC Ticker Security ID: Meeting Date Meeting Status CINS G26796147 04/23/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Receive and adopt the annual Mgmt For For For report and accounts for the YE 31 DEC 2006 2 Approve the report on Director s Mgmt For For For remuneration for the YE 31 DEC 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Mr. Rene. H. Schuster as a Mgmt For For For Director 5 Re-elect Mr. I. R. Dye as a Director Mgmt For For For 6 Re-elect Mr. J. D. Burns as a Mgmt For For For Director 7 Appointment of Auditor and Mgmt For For For Authority to Set Fees 8 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 9 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 10 Authority to Repurchase Shares Mgmt For For For Denso Corp. Ticker Security ID: Meeting Date Meeting Status CINS J12075107 06/26/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Appropriation of Profits Mgmt For For For 2 Approve Purchase of Own Shares Mgmt For For For 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Director Mgmt For For For 16 Appoint a Corporate Auditor Mgmt For For For 17 Appoint a Corporate Auditor Mgmt For For For 18 Appoint a Corporate Auditor Mgmt For For For 19 Allow Board to Authorize Use of Mgmt For Against Against Stock Options 20 Approve Payment of Bonuses to Mgmt For For For Directors and Corporate Auditors 21 Retirement Allowances and Special Mgmt For For For Allowances 22 Amend the Compensation to be Mgmt For For For Received by Corporate Officers Deutsche Bank AG Ticker Security ID: Meeting Date Meeting Status CINS D18190898 05/24/2007 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Allocation of Profits/Dividends Mgmt For For For 4 Ratification of the acts of the Board Mgmt For For For of Managing Directors for the 2006 FY 5 Ratificiation of Supervisory Board Mgmt For For For Acts 6 Appointment of the Auditors for the Mgmt For For For 2007 FY: KPMG, Frankfurt 7 Authority to Trade in Company Mgmt For For For Stock 8 Authority to Repurchase Shares Mgmt For For For 9 Authority to Repurchase Shares Mgmt For For For 10 Elections to the Supervisory Board Mgmt For For For 11 Ratification of the Co-Option of Mgmt For For For Board Members 12 Supervisory Board Members' Fees Mgmt For For For 13 Amend Article 3 Mgmt For For For 14 Amend Article 8 Mgmt For For For 15 Approve New "Authorized Capital" Mgmt For For For Digi.com Berhad Ticker Security ID: Meeting Date Meeting Status CINS Y2070F100 05/08/2007 Voted Meeting Type Country of Trade Annual Malaysia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect Christian Storm Mgmt For Against Against 4 Elect Ragnar Korsaeth Mgmt For Against Against 5 Appointment of Auditor and Mgmt For For For Authority to Set Fees 6 Authority to Issue Shares w/out Mgmt For For For Preemptive Rights 7 Related Party Transactions Mgmt For For For Dongfeng Motor Group Company Limited Ticker Security ID: Meeting Date Meeting Status CINS Y20968106 06/18/2007 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Directors' Report Mgmt For For For 2 Supervisors' Report Mgmt For For For 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Authority to Distribute Interim Mgmt For For For Dividends 6 Appointment of Auditor and Mgmt For For For Authority to Set Fees 7 Directors' and Supervisors' Fees Mgmt For For For 8 Amendments to Procedural Rules Mgmt For For For 9 Authority to Issue Shares w/out Mgmt For For For Preemptive Rights 10 Issuance of Debt Instruments Mgmt For For For E On AG Ticker Security ID: Meeting Date Meeting Status CINS D24909109 05/03/2007 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Allocation of Profits/Dividends Mgmt For For For 4 Ratification of the acts of the Board Mgmt For For For of Managing Directors 5 Ratification of the acts of the Mgmt For For For Supervisory Board 6 Authority to Repurchase Shares Mgmt For For For 7 Appointment of Auditor Mgmt For For For East Japan Railway Company Ticker Security ID: Meeting Date Meeting Status CINS J1257M109 06/22/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Corporate Auditor Mgmt For For For 7 Appoint a Corporate Auditor Mgmt For For For 8 Appoint a Corporate Auditor Mgmt For For For 9 Approve Payment of Bonuses to Mgmt For For For Corporate Officers 10 Shareholders Proposal: ShrHoldr Against Against For Amendments to Articles 11 Shareholders Proposals : Remedy ShrHoldr Against Against For of labor policies 12 Shareholders Proposal: ShrHoldr Against Against For Amendments to Articles 13 Shareholders Proposal: ShrHoldr Against Against For Amendments to Articles 14 Shareholders Proposal: ShrHoldr Against Against For Amendments to Articles 15 Shareholders Proposals : Dismissal ShrHoldr Against Against For of Directors 16 Shareholders Proposals : Dismissal ShrHoldr Against Against For of Directors 17 Shareholders Proposals : Dismissal ShrHoldr Against Against For of Directors 18 Shareholders Proposals : Dismissal ShrHoldr Against Against For of Directors 19 Shareholders Proposals : Dismissal ShrHoldr Against Against For of Directors 20 Shareholders Proposals : Election ShrHoldr Against Against For of Directors 21 Shareholders Proposals : Election ShrHoldr Against Against For of Directors 22 Shareholders Proposals : Election ShrHoldr Against Against For of Directors 23 Shareholders Proposals : Election ShrHoldr Against Against For of Directors 24 Shareholders Proposals : Election ShrHoldr Against Against For of Directors 25 Shareholders Proposals : Proposal ShrHoldr Against Against For for appropriation of retained earnings Easyjet PLC Ticker Security ID: Meeting Date Meeting Status ISIN GB0001641991 03/01/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Re-elect Sir David Michels as a Mgmt For For For Director 4 Re-elect Mr. Diederik Karsten as a Mgmt For For For Director, who retires by rotation 5 Re-elect Mr. Dawn Airey as a Mgmt For For For Director, who retires by rotation 6 Appointment of Auditor and Mgmt For For For Authority to Set Fees 7 Authority to Issue Shares Mgmt For For For w/Preemptive Rights 8 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 9 Amendment to Articles of Mgmt For For For Association Easyjet PLC Ticker Security ID: Meeting Date Meeting Status ISIN GB0001641991 12/14/2006 Voted Meeting Type Country of Trade Special United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Amendment NO. 2 of The Mgmt For For For Airbus Contract EDF Ticker Security ID: Meeting Date Meeting Status CINS F2940H113 05/24/2007 Take No Action Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Accounts and Reports Mgmt For TNA NA 3 Consolidated Accounts and Reports Mgmt For TNA NA 4 Allocation of Profits/Dividends Mgmt For TNA NA 5 Related Party Transactions Mgmt For TNA NA 6 Related Party Transactions Mgmt For TNA NA 7 Directors' Fees Mgmt For TNA NA 8 Authority to Trade in Company Mgmt For TNA NA Stock 9 Authority to Issue Shares w/ Mgmt For TNA NA Preemptive Rights 10 Authority to Issue Shares w/out Mgmt For TNA NA Preemptive Rights 11 Authority to Increase Share Mgmt For TNA NA Issuance Limit 12 Authority to Increase Capital Mgmt For TNA NA through Capitalizatization 13 Auhority to Increase Capital Mgmt For TNA NA 14 Authority to Increase Capital Mgmt For TNA NA 15 Authority to Increase Capital Mgmt For TNA NA 16 Authority to Issue Restricted Stock Mgmt For TNA NA 17 Authority to Cancel Shares and Mgmt For TNA NA Reduce Capital 18 Amendments to Articles Mgmt For TNA NA 19 Grant powers for the legal Mgmt For TNA NA formalities EDF Energies Nouvelles Ticker Security ID: Meeting Date Meeting Status CINS F31932100 05/30/2007 Take No Action Meeting Type Country of Trade Special France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Accounts and Reports Mgmt For TNA NA 4 Consolidated Accounts and Reports Mgmt For TNA NA 5 Allocation of Profits/Dividends Mgmt For TNA NA 6 Related Party Transactions Mgmt For TNA NA 7 Related Party Transactions with Mgmt For TNA NA EDF 8 Report on the Board's Internal Mgmt For TNA NA Control 9 Directors' Fees Mgmt For TNA NA 10 Elect Olivier Paquier Mgmt For TNA NA 11 Elect Robert Durdilly Mgmt For TNA NA 12 Ratification of the Co-Option of Mgmt For TNA NA Jean-Louis Mathia 13 Authority to Trade in Company Mgmt For TNA NA Stock 14 Authority to Carry Out Legal Mgmt For TNA NA Formalities 15 Authority to Cancel Shares and Mgmt For TNA NA Reduce Capital 16 Authority to Issue Restricted Stock Mgmt For TNA NA 17 Authority to Carry Out Legal Mgmt For TNA NA Formalities EFG Eurobank Ergasias SA Ticker Security ID: Meeting Date Meeting Status ISIN GRS323013003 04/03/2007 Take No Action Meeting Type Country of Trade Annual Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Accounts and Reports; Allocation of Mgmt For TNA NA Profits/Dividends 3 Stock Grants Mgmt For TNA NA 4 Authority to Issue Bonus Shares Mgmt For TNA NA 5 Ratification of Board and Auditor's Mgmt For TNA NA Acts 6 Appointment of Auditor and Mgmt For TNA NA Authority to Set Fees 7 Election of Directors Mgmt For TNA NA 8 Directors' Fees Mgmt For TNA NA 9 Authority to Repurchase Shares Mgmt For TNA NA Ellerine Holdings Limited Ticker Security ID: Meeting Date Meeting Status CINS S25520115 01/12/2007 Take No Action Meeting Type Country of Trade Annual South Africa Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For TNA NA 2 Appointment of Auditor Mgmt For TNA NA 3 Elect Peter Squires Mgmt For TNA NA 4 Elect Bruce Sinclair Mgmt For TNA NA 5 Elect Marc Moca Mgmt For TNA NA 6 Authority To Repurchase Shares Mgmt For TNA NA 7 Authority to Issue Shares Mgmt For TNA NA 8 Authority for Distribution from Share Mgmt For TNA NA Premium Account ELSWEDY CABLES Ticker Security ID: Meeting Date Meeting Status CINS M398AL106 04/09/2007 Take No Action Meeting Type Country of Trade Special Egypt Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Approve the splliting manufacturing Mgmt For TNA NA activity than Investment 3 Approve 31 DEC 2006 as a basic Mgmt For TNA NA for divideing 4 Authorize the Board of Directors to Mgmt For TNA NA approve financial reports 5 Authorize KPMG Company to take Mgmt For TNA NA all proceduers for divideing ELSWEDY CABLES Ticker Security ID: Meeting Date Meeting Status CINS M398AL106 04/16/2007 Take No Action Meeting Type Country of Trade Annual Egypt Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Report of the Board of Directors Mgmt For TNA NA 3 Report of the Auditor Mgmt For TNA NA 4 Accounts and Reports Mgmt For TNA NA 5 Allocation of Profits Mgmt For TNA NA 6 Ratification of Board Acts Mgmt For TNA NA 7 Information Regarding Board of Mgmt For TNA NA Directors 8 Approve to determine the bonuses Mgmt For TNA NA of the Company's Board of Directors 9 Authority to Sign Mutual Refund Mgmt For TNA NA Contracts 10 Directors' Transportation Fees Mgmt For TNA NA 11 Appointment of Auditor and Mgmt For TNA NA Authority to Set Fees 12 Charitable Donations Mgmt For TNA NA ELSWEDY CABLES Ticker Security ID: Meeting Date Meeting Status CINS M398AL106 04/16/2007 Take No Action Meeting Type Country of Trade Special Egypt Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Authority to Sign Mutual Refund Mgmt For TNA NA Contracts 3 Allocation of Profits Mgmt For TNA NA 4 Accounts and Reports Mgmt For TNA NA 5 Appointment of Auditor and Mgmt For TNA NA Authority to Set Fees Encana Corp. Ticker Security ID: Meeting Date Meeting Status ISIN CA2925051047 04/25/2007 Take No Action Meeting Type Country of Trade Mix Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Mr. Ralph S. Cunningham as Mgmt For TNA NA a Director 2 Elect Mr. Patrick D. Daniel as a Mgmt For TNA NA Director 3 Elect Mr. Ian W. Delaney as a Mgmt For TNA NA Director 4 Elect Mr. Randall K. Eresman as a Mgmt For TNA NA Director 5 Elect Mr. Michael A. Grandin as a Mgmt For TNA NA Director 6 Elect Mr. Barry W. Harrison as a Mgmt For TNA NA Director 7 Elect Mr. Dale A. Lucas as a Mgmt For TNA NA Director 8 Elect Mr. Ken F. McCready as a Mgmt For TNA NA Director 9 Elect Mr. Valerie A.A. Nielsen as a Mgmt For TNA NA Director 10 Elect Mr. David P. O Brien as a Mgmt For TNA NA Director 11 Elect Mr. Jane L. Peverett as a Mgmt For TNA NA Director 12 Elect Mr. Allan P. Sawin as a Mgmt For TNA NA Director 13 Elect Mr. Dennis A. Sharp as a Mgmt For TNA NA Director 14 Elect Mr. James M. Stanford as a Mgmt For TNA NA Director 15 Elect Mr. Wayne G. Thomson as a Mgmt For TNA NA Director 16 Appointment of Auditor and Mgmt For TNA NA Authority to Set Fees 17 Approve to reconfirm the Mgmt For TNA NA Shareholders Rights Plan 18 Amend no. 1 to the Employee Stock Mgmt For TNA NA Option Plan as sprecified 19 Amend no. 2 to the Employee Stock Mgmt For TNA NA Option Plan as sprecified Endemol NV, Hilversum Ticker Security ID: Meeting Date Meeting Status ISIN NL0000345692 02/14/2007 Take No Action Meeting Type Country of Trade Special Netherlands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 4 Opening of the Meeting Mgmt Abstain TNA NA Endemol NV, Hilversum Ticker Security ID: Meeting Date Meeting Status ISIN NL0000345692 07/05/2006 Take No Action Meeting Type Country of Trade Special Netherlands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Election of Management Board Mgmt For TNA NA Member Ericsson Telephone AB Ticker Security ID: Meeting Date Meeting Status CINS W26049119 04/11/2007 Take No Action Meeting Type Country of Trade Annual Sweden Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 4 Election of Chairman to Preside Mgmt For TNA NA Over Meeting 5 Approve the voting list Mgmt For TNA NA 6 Approve the agenda of the meeting Mgmt For TNA NA 7 Approve to determine whether the Mgmt For TNA NA meeting has been properly convened 8 Elect 2 persons approving the Mgmt For TNA NA minutes 9 Presentation of Accounts and Mgmt For TNA NA Reports 10 Report of the Board of Directors and Mgmt For TNA NA Board Committees 11 President's Address Mgmt For TNA NA 12 Accounts and Reports Mgmt For TNA NA 13 Ratification of Management and Mgmt For TNA NA Board Acts 14 Allocations of Profits/Dividends Mgmt For TNA NA 15 Board Size Mgmt For TNA NA 16 Directors' Fees Mgmt For TNA NA 17 Election of Directors Mgmt For TNA NA 18 Establish Nominating Committee Mgmt For TNA NA 19 Nominating Committee Fees Mgmt For TNA NA 20 Approve the Auditor fees to be paid Mgmt For TNA NA against account 21 Appointment of Auditor Mgmt For TNA NA 22 Approve the principles for Mgmt For TNA NA remuneration to the Top Executives, as specified 23 Long Term Incentive Plan 2007 Mgmt For TNA NA 24 Share Transfer Mgmt For TNA NA 25 Share Transfer Mgmt For TNA NA 26 Closing of the meeting Mgmt For TNA NA Ericsson Telephone AB Ticker Security ID: Meeting Date Meeting Status CINS W26049119 06/28/2007 Take No Action Meeting Type Country of Trade Special Sweden Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 5 Elect the Chairman of the meeting Mgmt For TNA NA 6 Approve the voting list Mgmt For TNA NA 7 Approve the agenda of the meeting Mgmt For TNA NA 8 Acknowledge proper convening of Mgmt For TNA NA meeting 9 Election of Individuals to Check Mgmt For TNA NA Minutes 10 Approve the Share Matching Plan Mgmt For TNA NA for all employees âStock Purchase Planã 11 Authority to Trade in Company Mgmt For TNA NA Stock 12 Authority to Trade in Company Mgmt For TNA NA Stock 13 Approve the Swap Agreement with Mgmt For TNA NA 3rd party as alternative to Item 6.2.B 14 Key Contributor Retention Plan Mgmt For TNA NA 15 Authority to Trade in Company Mgmt For TNA NA Stock 16 Authority to Trade in Company Mgmt For TNA NA Stock 17 Approve the Swap Agreement with Mgmt For TNA NA 3rd party as alternative to Item 6.2.B 18 Executive Performance Stock Plan Mgmt For TNA NA 19 Authority to Trade in Company Mgmt For TNA NA Stock 20 Authority to Trade in Company Mgmt For TNA NA Stock 21 Approve the Swap Agreement with Mgmt For TNA NA 3rd party as alternative to Item 6.3.B Esprit Holdings Limited Ticker Security ID: Meeting Date Meeting Status CINS G3122U129 12/05/2006 Voted Meeting Type Country of Trade Annual Bermuda Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Approve a final dividend of HKD Mgmt For For For 0.73 per share for the YE 30 JUN 3 Approve a special dividend of HKD Mgmt For For For 1.08 per share for the YE 30 JUN 4 Elect Heinz Jürgen KROGNER- Mgmt For Against Against KORNALIK 5 Elect Jürgen Alfred Rudolf Mgmt For Against Against FRIEDRICH 6 Elect Paul CHENG Ming Fun Mgmt For Against Against 7 Appointment of Auditor and Mgmt For For For Authority to Set Fees 8 Authority to Repurchase Shares Mgmt For Abstain NA 9 Authority to Issue Shares w/out Mgmt For Abstain NA Preemptive Rights 10 Authority to Issue Repurchased Mgmt For Abstain NA Shares Finning International Inc Ticker Security ID: Meeting Date Meeting Status ISIN CA3180714048 05/09/2007 Voted Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Mr. Ricardo Bacarreza as a Mgmt For For For Director 2 Elect Mr. Kathleen M. O Neill as a Mgmt For For For Director 3 Elect Mr. Donald S. O Sullivan as a Mgmt For For For Director 4 Elect Mr. Conrad A. Pinette as a Mgmt For For For Director 5 Elect Mr. John M. Reid as a Director Mgmt For For For 6 Elect Mr. Andrew H. Simon, Obe as Mgmt For For For a Directorq 7 Elect Mr. Bruce L. Turner as a Mgmt For For For Director 8 Elect Mr. Douglas W. G. Whitehead Mgmt For For For as a Director 9 Elect Mr. John M. Willson as a Mgmt For For For Director 10 Appointment of Auditor and Mgmt For For For Authority to Set Fees 11 Amendment to Stock Option Plan Mgmt For For For 12 Stock Split Mgmt For For For 13 Approve to vote on the Shareholder ShrHoldr Against Against For proposal as specified 14 Transact any other business Mgmt For For For Formosa Chemicals & Fiber Ticker Security ID: Meeting Date Meeting Status CINS Y25946107 06/08/2007 Voted Meeting Type Country of Trade Annual Taiwan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Ratify the 2006 audited reports Mgmt For For For 3 Ratify the 2006 earnings distribution Mgmt For For For âcash dividend: TWD 4.8/shareã 4 Approve to revise the Articles of Mgmt For For For Incorporation and other matters Fortis Inc Ticker Security ID: Meeting Date Meeting Status ISIN CA3495531079 05/08/2007 Voted Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect the Directors as specified Mgmt For For For 2 Appointment of Auditor and Mgmt For For For Authority to Set Fees France Telecom Ticker Security ID: Meeting Date Meeting Status CINS F4113C103 05/21/2007 Take No Action Meeting Type Country of Trade Annual France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Accounts and Reports; Ratification Mgmt For TNA NA of Board Acts 4 Consolidated Accounts and Reports Mgmt For TNA NA 5 Allocation of Profits/Dividends Mgmt For TNA NA 6 Related Party Transactions Mgmt For TNA NA 7 Authority to Trade in Company Mgmt For TNA NA Stock 8 Appoint Mrs. Claudie Haignere as a Mgmt For TNA NA Director for a 5 year period 9 Amendments to Articles Mgmt For TNA NA 10 Authority to Issue Shares w/ Mgmt For TNA NA Preemptive Rights 11 Authority to Issue Shares w/out Mgmt For TNA NA Preemptive Rights 12 Authority to Set Share Price Mgmt For TNA NA 13 Authority to Increase Share Mgmt For TNA NA Issuance Limit 14 Authority to Increase Capital Mgmt For TNA NA 15 Authority to Increase Capital Mgmt For TNA NA 16 Authority to Issue Shares Mgmt For TNA NA 17 Authority to Increase Capital Mgmt For TNA NA 18 Authority to Issue Restricted Stock Mgmt For TNA NA 19 Global Ceiling on Issuances Mgmt For TNA NA 20 Authority to Issue Debt Instruments Mgmt For TNA NA 21 Authority to Increase Capital Mgmt For TNA NA through Capitalizatization 22 Authority to Grant Stock Options Mgmt For TNA NA 23 Authority to Issue Shares and/or Mgmt For TNA NA Convertible Securities 24 Authority to Cancel Shares and Mgmt For TNA NA Reduce Capital 25 Grant powers for formalities Mgmt For TNA NA Fu JI Food & Catering Services Ticker Security ID: Meeting Date Meeting Status CINS G3685B104 08/01/2006 Voted Meeting Type Country of Trade Annual Cayman Islands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Approve and declare the payment Mgmt For For For of a final dividend for the YE 31 MAR 2006 3 Re-elect Mr. Wei Dong as an Mgmt For Against Against Executive Director of the Company 4 Elect Wong Chi Keung Mgmt For Against Against 5 Elect Su Gang Bing Mgmt For Against Against 6 Appointment of Auditor and Mgmt For For For Authority to Set Fees 7 Authority to Issue Stock w/out Mgmt For For For Preemptive Rights 8 Authority to Repurchase Shares Mgmt For For For 9 Authority to Issue Repurchased Mgmt For For For Shares 10 Amendments to Articles Mgmt For For For Fuji Pharma Company Limited Ticker Security ID: Meeting Date Meeting Status CINS J15026107 12/20/2006 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Appropriation of Profits Mgmt For For For 2 Amendments to Articles Mgmt For For For 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Approve Provision of Retirement Mgmt For Abstain NA Allowance for Directors 11 Approve Payment of Bonuses to Mgmt For Against Against Directors and Corporate Auditors FUJIFILM HLDGS CORP Ticker Security ID: Meeting Date Meeting Status CINS J14208102 06/28/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Appropriation of Retained Mgmt For For For Earnings 2 Amend Articles to: Increase Mgmt For For For Authorized Capital to 1,200M shs. 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Corporate Auditor Mgmt For For For 13 Approve Provision of Retirement Mgmt For For For Allowance for Directors 14 Approve Provision of Retirement Mgmt For For For Allowance for a Corporate Auditor 15 Approve Payment of Bonuses to Mgmt For For For Directors and Corporate Auditors 16 Amend the Compensation to be Mgmt For For For Received by Corporate Officers 17 Authorize Use of Stock Options for Mgmt For Against Against Directors Gas Natural SDG SA Ticker Security ID: Meeting Date Meeting Status CINS E5499B123 05/16/2007 Voted Meeting Type Country of Trade Annual Spain Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Accounts and Reports; Allocation of Mgmt For For For Profits/Dividends 3 Authority to Increase Share Capital Mgmt For For For 4 Authority to Repurchase Shares Mgmt For For For 5 Authority to Issue Debt Instruments Mgmt For For For 6 Approve the ratification, Mgmt For Against Against appointment and re-appointment of the Directors 7 Appointment of Auditor Mgmt For For For 8 Authority to Carry Out Formalities Mgmt For For For GKN PLC Ticker Security ID: Meeting Date Meeting Status CINS G39004232 05/03/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Re-elect Mr. R.D. Brown as a Mgmt For For For Director 4 Re-elect Mr. H.C.J. Mamsch as a Mgmt For For For Director 5 Re-elect Sir. Christopher Meyer as Mgmt For For For a Director 6 Re-appoint Mgmt For For For PricewaterhouseCoppers LLP as the Auditors 7 Authorize the Directors to determine Mgmt For For For the remuneration of the Auditors 8 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 9 Authority to Issue Shares w/o Mgmt For For For Preemptive rights 10 Directors' Remuneration Report Mgmt For For For 11 Authority to Repurchase Shares Mgmt For For For 12 EU Political Donations Mgmt For For For 13 Amendment to Articles Regarding Mgmt For For For Electronic Communication GLAXOSMITHKLINE PLC Ticker Security ID: Meeting Date Meeting Status CINS G3910J112 05/23/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Approve the remuneration report for Mgmt For For For the YE 31 DEC 2006 3 Elect Dr. Daniel Podolsky as a Mgmt For Against Against Director of the Company 4 Elect Dr. Stephanie Burns as a Mgmt For Against Against Director of the Company 5 Re- elect Mr. Julian Heslop as a Mgmt For Against Against Director of the Company 6 Re-elect Sir. Deryck Maughan as a Mgmt For Against Against Director of the Company 7 Re-elect Dr. Ronaldo Schmitz as a Mgmt For Against Against Director of the Company 8 Re-elect Sir. Robert Wilson as a Mgmt For Against Against Director of the Company 9 Appointment of Auditor Mgmt For For For 10 Authorize the Audit Committee to Mgmt For For For determine the remuneration of the Auditors 11 EU Political Donations Mgmt For For For 12 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 13 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 14 Authority to Repurchase Shares Mgmt For For For 15 Amend Article 2 and 142 of the Mgmt For For For Articles of Association Global Trade Center SA Ticker Security ID: Meeting Date Meeting Status CINS X3204U113 03/26/2007 Take No Action Meeting Type Country of Trade Annual Poland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Opening the meeting Mgmt For TNA NA 3 Appoint the meeting s Chairman Mgmt For TNA NA 4 Approve the statement of the Mgmt For TNA NA meeting s legal validity 5 Accounts and Reports Mgmt For TNA NA 6 Approve the consolidated financial Mgmt For TNA NA statement for the capital Group for 7 Adopt the resolution concerning Mgmt For TNA NA profit for 2006 distribution 8 Approve the duties fulfilling by the Mgmt For TNA NA Management for 2006 9 Approve the duties fulfilling by the Mgmt For TNA NA Supervisory Board for 2006 10 Adopt the resolution concerning Mgmt For TNA NA amendments to the Company's Statue text 11 Authorize the Supervisory Board to Mgmt For TNA NA approve the uniform Statue text 12 Election of Supervisory Board Mgmt For TNA NA Members 14 Closure of the meeting Mgmt For TNA NA Global Trade Center SA Ticker Security ID: Meeting Date Meeting Status CINS X3204U113 12/12/2006 Take No Action Meeting Type Country of Trade Special Poland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Opening of the meeting Mgmt For TNA NA 2 Elect the Chairman Mgmt For TNA NA 3 Compliance with Rules of Mgmt For TNA NA Convocation 4 Authority to Issue Series H Shares Mgmt For TNA NA 5 Approve to issue the subscription Mgmt For TNA NA warrants 6 Amend Previously Approved Mgmt For TNA NA Resolution 7 Closing of the meeting Mgmt For TNA NA Globe Telecom Inc Ticker Security ID: Meeting Date Meeting Status CINS Y27257149 03/28/2007 Voted Meeting Type Country of Trade Annual Philippines Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve to determine the Quorum Mgmt For For For 2 Approve the minutes of the previous Mgmt For For For meeting 3 Approve the annual report of the Mgmt For For For Officers 4 Ratification of Board Acts Mgmt For For For 5 Elect the Directors âincluding the Mgmt For Against Against Independent Directorsã 6 Elect the Auditors and approve to fix Mgmt For For For their remuneration 8 Adjournment Mgmt For For For Glory Limited Ticker Security ID: Meeting Date Meeting Status CINS J17304130 06/28/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Amend the Articles of Incorporation Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Corporate Auditor Mgmt For For For 6 Appoint a Corporate Auditor Mgmt For For For 7 Appoint a Corporate Auditor Mgmt For For For 8 Appoint a Corporate Auditor Mgmt For For For 9 Appoint Accounting Auditors Mgmt For For For 10 Approve Payment of Bonuses to Mgmt For For For Directors 11 Amend the Compensation to be Mgmt For For For received by Corporate Officers GOLD FIELDS LIMITED- ADR Ticker Security ID: Meeting Date Meeting Status GFI CUSIP9 38059T106 11/10/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ADOPTION OF FINANCIAL Mgmt For For For STATEMENTS 2 RE-ELECTION OF MR J G Mgmt For Against Against HOPWOOD AS A DIRECTOR 3 RE-ELECTION OF MR D M J Mgmt For Against Against NCUBE AS A DIRECTOR 4 RE-ELECTION OF MR I D Mgmt For Against Against COCKERILL AS A DIRECTOR 5 RE-ELECTION OF PROFESSOR G Mgmt For Against Against J GERWEL AS A DIRECTOR 6 RE-ELECTION OF MR N J Mgmt For Against Against HOLLAND AS A DIRECTOR 7 RE-ELECTION OF MR R L Mgmt For Against Against PENNANT-REA AS A DIRECTOR 8 PLACEMENT OF SHARES UNDER Mgmt For For For THE CONTROL OF THE DIRECTORS 9 ISSUING EQUITY SECURITIES Mgmt For Against Against FOR CASH 10 Revocation of Authority to Issue Mgmt For For For Shares 11 Revocation of Authority to Issue Mgmt For For For Shares 12 Stock Options Grants to Non- Mgmt For Against Against Executive Directors 13 INCREASE OF DIRECTORS Mgmt For For For FEES 14 ACQUISITION OF COMPANY'S Mgmt For For For OWN SHARES GOLD FIELDS LIMITED- ADR Ticker Security ID: Meeting Date Meeting Status CINS S31755101 11/10/2006 Voted Meeting Type Country of Trade Annual South Africa Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Elect John Hopwood Mgmt For Against Against 3 Elect Donald Ncube Mgmt For Against Against 4 Elect Ian Cockerill Mgmt For Against Against 5 Elect Jakes Gerwel Mgmt For Against Against 6 Elect Nicholas Holland Mgmt For Against Against 7 Elect Rupert Pennant-Rea Mgmt For Against Against 8 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 9 Authority to Issue Shares w/o Mgmt For Against Against Preemptive Rights 10 Revocation of Authority to Issue Mgmt For For For Shares 11 Revocation of Authority to Issue Mgmt For For For Shares 12 Stock Options Grants to Non- Mgmt For Against Against Executive Directors 13 Increase Directors' Fees Mgmt For For For 14 Authority to Repurchase Shares Mgmt For For For Goldcorp Inc Ticker Security ID: Meeting Date Meeting Status ISIN CA3809564097 05/02/2007 Voted Meeting Type Country of Trade Mix Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Board Size Mgmt For For For 2 Elect Mr. Ian W. Telfer as a Director Mgmt For For For 3 Elect Mr. Douglas M. Holtby as a Mgmt For For For Director 4 Elect Mr. C. Kevin Mcarthur as a Mgmt For For For Director 5 Elect Mr. John P. Bell as a Director Mgmt For For For 6 Elect Mr. Lawrence I. Bell as a Mgmt For For For Director 7 Elect Mr. Beverley Briscoe as a Mgmt For For For Director 8 Elect Mr. Peter Dey as a Director Mgmt For For For 9 Elect Mr. P. Randy Reifel as a Mgmt For For For Director 10 Elect Mr. A. Dan Rovig as a Director Mgmt For For For 11 Elect Mr. Kenneth F. Williamson as Mgmt For For For a Director 12 Appointment of Auditor and Mgmt For For For Authority to Set Fees 13 Amend the Company's 2005 Stock Mgmt For Against Against Option Plan as specified Great Eagle Holdings Limited Ticker Security ID: Meeting Date Meeting Status CINS G4069C148 05/25/2007 Voted Meeting Type Country of Trade Annual Bermuda Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Declare the payment of a final Mgmt For For For dividend of HKD 25 cents per share 3 Re-elect Madam Lo To Lee Kwan Mgmt For Against Against as a Director 4 Re-elect Mrs. Lee Pui Ling, Mgmt For Against Against Angelina as a Director 5 Re-elect Mr. Lo Hong Sui, Antony Mgmt For Against Against as a Director 6 Re-elect Mr. Lo Hong Sui, Vincent Mgmt For Against Against as a Director 7 Board Size Mgmt For For For 8 Directors' Fees Mgmt For For For 9 Appointment of Auditor and Mgmt For For For Authority to Set Fees 10 Authority to Repurchase Shares Mgmt For For For 11 Authority to Issue Shares w/out Mgmt For For For Preemptive Rights 12 Authority to Issue Repurchased Mgmt For For For Shares Grupo Financiero Banorte SA De CV Ticker Security ID: Meeting Date Meeting Status CINS P49501201 10/12/2006 Voted Meeting Type Country of Trade Annual Mexico Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve to pay a cash dividend in Mgmt For For For the amount of MXN 0.375 per share 2 Election of Meeting Delegates Mgmt For For For 3 Approve the minutes of the meeting Mgmt For For For Grupo Mexico Sa De Cv (Fm. Nueva Gr. Mexico Sacv) Ticker Security ID: Meeting Date Meeting Status CINS P49538112 01/17/2007 Voted Meeting Type Country of Trade Special Mexico Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Unaudited Financial Statements Mgmt For For For 2 Merger by Absorption Mgmt For For For 3 Issuance and Exchange of Stock Mgmt For For For Certificates 4 Election of Meeting Delegates Mgmt For For For GS Engineering & Construction Corp. Ticker Security ID: Meeting Date Meeting Status cins Y2901E108 03/16/2007 Voted Meeting Type Country of Trade Annual Korea, Republic of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Allocation of Mgmt For For For Profits/Dividends 2 Elect Mr. Jong Bin, Kim as a Mgmt For Against Against Director 3 Elect Mr. Chi Ho, Seo as a Director Mgmt For Against Against 4 Elect Mr. Hyun Han, Sin as a Mgmt For Against Against Director 5 Elect Mr. Hyun Han, Sin as a Audit Mgmt For For For Committee Member 6 Elect Mr. Jong Won, Ahn as a Audit Mgmt For For For Committee Member 7 Directors' Fees Mgmt For For For Gus PLC Ticker Security ID: Meeting Date Meeting Status SEDOL B0NH007 07/19/2006 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Declare a final dividend on the Mgmt For For For ordinary shares 4 Elect Alan Rudge Mgmt For For For 5 Elect Oliver Stocken Mgmt For For For 6 Elect David Tyler Mgmt For For For 7 Appointment of Auditor Mgmt For For For 8 Authorize the Directors to fix the Mgmt For For For remuneration of the Auditors 9 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 10 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 11 Authority to Repurchase Shares Mgmt For For For 12 Amendments to Articles Regarding Mgmt For For For Director Indemnification Gus PLC Ticker Security ID: Meeting Date Meeting Status ISIN GB00B0NH0079 08/29/2006 Voted Meeting Type Country of Trade Special United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Misc. Proposal Regarding the Mgmt For For For Proposed Transaction 2 Misc. Proposal Regarding the Mgmt For For For Proposed Transaction 3 Executive Stock Purchase Plan Mgmt For For For (ARG) 4 Stock Purchase Plan (ARG) Mgmt For For For 5 Executive Stock Purchase Plan Mgmt For For For (Experian) 6 Stock Purchase Plan (Experian) Mgmt For For For Gus PLC Ticker Security ID: Meeting Date Meeting Status ISIN GB00B0NH0079 08/29/2006 Voted Meeting Type Country of Trade Court United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Divestiture/Spin-off Mgmt For For For Hankook Tire Company Limited Ticker Security ID: Meeting Date Meeting Status CINS Y30587102 06/07/2007 Voted Meeting Type Country of Trade Special Korea, Republic of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect the External Director Mgmt For Against Against Henkel AG Ticker Security ID: Meeting Date Meeting Status ISIN DE0006048408 04/16/2007 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Presentation of Accounts and Mgmt For For For Reports 3 Resolutions for the appropriation of Mgmt For For For profit 4 Resolutions to ratify the actions of Mgmt For For For the Management Board 5 Resolutions to ratify the actions of Mgmt For For For the Supervisory Board 6 Resolutions to ratify the actions of Mgmt For For For the Shareholders Committee 7 Appointment of Auditors Mgmt For For For 8 Authority to Repurchase Shares Mgmt For For For 9 Stock Split; Authority to Increase Mgmt For For For Share Capital Henkel AG Ticker Security ID: Meeting Date Meeting Status ISIN DE0006048432 04/16/2007 Voted Meeting Type Country of Trade Special Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Allocation of Profits/ Dividends Mgmt For For For Hogy Medical Company Limited Ticker Security ID: Meeting Date Meeting Status CINS J21042106 06/26/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amend Articles to: Reduce Board Mgmt For For For Size to 8 2 Appoint a Director Mgmt For For For 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Corporate Auditor Mgmt For For For 9 Special Allowances Mgmt For For For 10 Amend the Compensation to be Mgmt For For For Received by Corporate Officers Honda Motor Company Limited Ticker Security ID: Meeting Date Meeting Status CINS J22302111 06/22/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Appropriation of Profits Mgmt For For For 2 Amendments to Articles Regarding Mgmt For Against Against Record Dates 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Director Mgmt For For For 16 Appoint a Director Mgmt For For For 17 Appoint a Director Mgmt For For For 18 Appoint a Director Mgmt For For For 19 Appoint a Director Mgmt For For For 20 Appoint a Director Mgmt For For For 21 Appoint a Director Mgmt For For For 22 Appoint a Director Mgmt For For For 23 Appoint a Corporate Auditor Mgmt For For For 24 Appoint a Corporate Auditor Mgmt For For For 25 Approve Payment of Bonuses to Mgmt For For For Directors and Corporate Auditors 26 Retirement Allowances for Directors Mgmt For For For and Statutory Auditors Hong Kong Exchanges & Clearing Limited Ticker Security ID: Meeting Date Meeting Status CINS Y3506N121 04/26/2007 Voted Meeting Type Country of Trade Annual Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Accounts and Reports Mgmt For For For 3 Declare a final dividend Mgmt For For For 4 Elect Mr. John E. Strickland as a Mgmt For For For Director 5 Elect Mr. Oscar S.H. Wong as a Mgmt For For For Director 6 Appointment of Auditor and Mgmt For For For Authority to Set Fees 7 Authority to Repurchase Shares Mgmt For For For 8 Directors' Fees Mgmt For For For 9 Compensation of Committees Mgmt For For For Hoya Corporation Ticker Security ID: Meeting Date Meeting Status CINS J22848105 06/19/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Appoint a Director Mgmt For For For 2 Appoint a Director Mgmt For For For 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For Husky Energy Inc Ticker Security ID: Meeting Date Meeting Status ISIN CA4480551031 04/19/2007 Voted Meeting Type Country of Trade Mix Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Mr. Victor T.K. Li as a Director Mgmt For Against Against 2 Elect Mr. Canning K.N. Fok as a Mgmt For Against Against Director 3 Elect Mr. R. Donald Fullerton as a Mgmt For Against Against Director 4 Elect Mr. Martin J.G. Glynn as a Mgmt For Against Against Director 5 Elect Mr. Brent D. Kinney as a Mgmt For Against Against Director 6 Elect Mr. Holger Kluge as a Director Mgmt For Against Against 7 Elect Mr. Poh Chan Koh as a Mgmt For Against Against Director 8 Elect Ms. Eva L. Kwok as a Director Mgmt For Against Against 9 Elect Mr. Stanley T.L. Kwok as a Mgmt For Against Against Director 10 Elect Mr. John C.S. Lau as a Mgmt For Against Against Director 11 Elect Mr. Wayne E. Shaw as a Mgmt For Against Against Director 12 Elect Mr. William Shurniak as a Mgmt For Against Against Director 13 Elect Mr. Frank J. Sixt as a Director Mgmt For Against Against 14 Appoint KPMG LLP as the Auditors Mgmt For For For of the Corporation 15 Amendment to Incentive Stock Mgmt For Against Against Option Plan Husky Energy Inc Ticker Security ID: Meeting Date Meeting Status HUSKF CUSIP9 448055103 06/27/2007 Voted Meeting Type Country of Trade Special Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Stock Split Mgmt For For For Hutchison Telecommunications Internationational Ltd Ticker Security ID: Meeting Date Meeting Status CINS G46714104 03/09/2007 Take No Action Meeting Type Country of Trade Special Cayman Islands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve the Divestiture Mgmt For TNA NA Hutchison Telecommunications Internationational Ltd Ticker Security ID: Meeting Date Meeting Status CINS G46714104 05/08/2007 Voted Meeting Type Country of Trade Annual Cayman Islands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Re-elect Mr. Dennis Pok Man Lui as Mgmt For Against Against a Director of the Company 3 Re-elect Mr. Michael John O Mgmt For Against Against Connor as a Director of the Company 4 Re-elect Mr. Kwan Kai Cheong as a Mgmt For Against Against Director of the Company 5 Authorize the Board of Directors to Mgmt For For For fix the Directors remuneration 6 Appointment of Auditor and Mgmt For For For Authority to Set Fees 7 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 8 Authority to Repurchase Shares Mgmt For For For 9 Authority to Issue Repurchased Mgmt For For For Shares Hutchison Telecommunications Internationational Ltd Ticker Security ID: Meeting Date Meeting Status CINS G46714104 05/08/2007 Voted Meeting Type Country of Trade Special Cayman Islands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Related Party Transaction Mgmt For For For 2 Related Party Transaction Mgmt For For For 3 Approve the Thai Marketing Annual Mgmt For For For Caps âas specifiedã 4 Amendments to Stock Option Plan Mgmt For Against Against 5 Amendments to Articles Mgmt For For For Hyundai Mipo Dockyard Co Ticker Security ID: Meeting Date Meeting Status CINS Y3844T103 03/16/2007 Voted Meeting Type Country of Trade Annual Korea, Republic of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve the financial statement Mgmt For For For 2 Amend the Articles of Incorporation Mgmt For For For 3 Elect Professor Yoon Chang Hyun Mgmt For For For as a Director 4 Elect Professor Yoon Chang Hyun Mgmt For For For to the Auditor Commitee 5 Approve the limit of remuneration Mgmt For For For for the Directors Iberdrola SA Ticker Security ID: Meeting Date Meeting Status ISIN ES0144580018 03/28/2007 Voted Meeting Type Country of Trade Annual Spain Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Management Reports Mgmt For For For 4 Ratification of Board and Mgmt For For For Management Acts 5 Ratification of the Co-Option of Mgmt For For For Board Members 6 Approve to ratify the appointment as Mgmt For For For Director of Ms. In s Macho Stadler. 7 Approve to ratify the appointment as Mgmt For For For Director of Mr. Braulio Medel C mara. 8 Approve to ratify the appointment as Mgmt For For For Director of Mr. Jos Carlos Pla Royo. 9 Approve to re-elect Mr. Jos Mgmt For For For Orbegozo Arroyo as Director. 10 Approve to re-elect Mr. Lucas Mar a Mgmt For For For de Oriol L pez-Montenegro as Director. 11 Approve to re-elect Mr. Mariano de Mgmt For For For Ybarra y Zubir a as Director. 12 Approve to re-elect Mr. Xabier de Mgmt For For For Irala Est vez as Director. 13 Approve to re-elect Mr. igo V ctor Mgmt For For For de Oriol Ibarra as Director. 14 Approve to re-elect Ms. In s Macho Mgmt For For For Stadler as Director. 15 Approve to re-elect Mr. Braulio Mgmt For Against Against Medel C mara as Director. 16 Approve to appoint Mr. Nicol s Mgmt For For For Osuna Garc a as Director. 17 Stock Split Mgmt For For For 18 Authority to Repurchase Shares Mgmt For For For 19 Authority to Issue Debt Instruments Mgmt For For For 20 Authority to List and De-List Shares Mgmt For For For 21 Charitable Donations Mgmt For For For 23 Amendments to Articles Mgmt For For For 24 Amendments to Articles Mgmt For For For 25 Amendments to Articles Mgmt For For For 26 Amendments to Articles Mgmt For For For 27 Amendments to Articles Mgmt For For For 28 Amendments to Shareholder Mgmt For For For Meeting Regulations 29 Information Regarding Board of Mgmt For For For Directors 30 Approval of the Merger Agreement Mgmt For For For 31 Issuance of Debt Instruments Mgmt For For For 32 Authorization of Legal Formalities Mgmt For For For 33 Increase in Authorized Capital Mgmt For For For 34 Authority to Carry Out Formalities Mgmt For For For Iberia SA Ticker Security ID: Meeting Date Meeting Status CINS E6167M102 05/29/2007 Voted Meeting Type Country of Trade Annual Spain Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Accounts and Reports Mgmt For For For 3 Approve the application of 2006 Mgmt For For For profits 4 Approve the Management of the Mgmt For For For Board of Directors during the FY 5 Re-appoint, ratify and appoint the Mgmt For Against Against Directors as the case may be 6 Amend the Article 44 of the Articles Mgmt For For For of the Association 7 Appointment of Auditor Mgmt For For For 8 Approve the maximum Mgmt For For For remuneration amount for the Directors 9 Authority to Repurchase Shares Mgmt For For For 10 Authority to Carry Out Formalities Mgmt For For For IMI PLC Ticker Security ID: Meeting Date Meeting Status CINS G47152106 05/18/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Receive the Directors report and the Mgmt For For For audited account for the YE 31 DEC 2 Approve the Directors Mgmt For For For remuneration report for the YE 31 DEC 2006 3 Allocation of Profits/Dividends Mgmt For For For 4 Re-elect Mr. T.M. Gateley as a Mgmt For For For Director of the Company 5 Re-elect Mr. L. Browne CBE as a Mgmt For For For Director of the Company 6 Re-elect Mr. D. M. Hurt as a Mgmt For For For Director of the Company 7 Re-elect Mr. R M. Twite as a Mgmt For For For Director of the Company 8 Appointment of Auditor Mgmt For For For 9 Authorize the Directors to determine Mgmt For For For the Auditor s remuneration 10 Authority to Use Electronic Mgmt For For For Communications 11 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 12 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 13 Authority to Repurchase Shares Mgmt For For For Impala Platinum Holdings Limited Ticker Security ID: Meeting Date Meeting Status CINS S37840113 04/18/2007 Voted Meeting Type Country of Trade Annual South Africa Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Approve the Revised Transaction Mgmt For For For 3 Authority to Issue Shares Mgmt For For For 4 Authorize Any Board Member to Mgmt For For For Give Effect to the Above Resolutions Impala Platinum Holdings Limited Ticker Security ID: Meeting Date Meeting Status CINS S37840105 07/04/2006 Voted Meeting Type Country of Trade Annual South Africa Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Authority to Increase Share Capital Mgmt For Abstain NA 2 Amendment to Articles Mgmt For Abstain NA 3 Authority to Issue Implats 'A' Shares Mgmt For Abstain NA to RBTIH 4 Approval to Acquire RBTIH's Mgmt For Abstain NA Interest in IRS 5 Authority to Repurchase Implats 'A' Mgmt For For For Ordinary Shares from RBTIH 6 Authority to Issue Implats Ordinary Mgmt For Abstain NA Shares to RBTI 7 Morokotso Employee Share Mgmt For Abstain NA Ownership Programme 8 Authority to Issue Implats Ordinary Mgmt For Abstain NA Shares 9 Authority to Repurchase Implats Mgmt For For For Ordinary Shares 10 Authorize the Board to Implement Mgmt For For For the Transaction Impala Platinum Holdings Limited Ticker Security ID: Meeting Date Meeting Status CINS S37840105 10/12/2006 Voted Meeting Type Country of Trade Annual South Africa Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Elect Shadwick Bessit Mgmt For For For 3 Elect Khotso Mokhele Mgmt For For For 4 Elect Keith Rumble Mgmt For For For 5 Elect Lex van Vught Mgmt For For For 6 Elect Thandi Orleyn Mgmt For For For 7 Approve to determine the Mgmt For For For remuneration of the Directors 8 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 9 Authority to Repurchase Shares Mgmt For For For 10 Stock Split Mgmt For For For Imperial Chemical Industries PLC Ticker Security ID: Meeting Date Meeting Status ISIN GB0004594973 01/25/2007 Voted Meeting Type Country of Trade Special United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of Asset Sale Mgmt For For For Imperial Chemical Industries PLC Ticker Security ID: Meeting Date Meeting Status CINS G47194223 05/23/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Adopt the Directors report and the Mgmt For For For accounts for the year to 31 DEC 2 Approve the Directors Mgmt For For For remuneration report 3 Approve the confirmation of Mgmt For For For dividends 4 Re-elect Mr. Lord Butler as a Mgmt For For For Director 5 Re-elect Mr. A. Baan as a Director Mgmt For For For 6 Re-elect Mr. D.C.M. Hamill as a Mgmt For For For Director 7 Re-elect Mr. Baroness Noakes as a Mgmt For For For Director 8 Re-appoint the KPMG Audit Plc as Mgmt For For For the Auditor 9 Approve the remuneration of the Mgmt For For For Auditor 10 Approve to change the Performance Mgmt For For For Growth Plan 11 Approve the further change to the Mgmt For For For Performance Growth Plan 12 Approve the electronic shareholder Mgmt For For For communications 13 Approve to allot the shares Mgmt For For For 14 Approve the dissaplication of pre- Mgmt For For For emption rights 15 Approve the purchase by the Mgmt For For For Company of its own shares Imperial Oil Limited Ticker Security ID: Meeting Date Meeting Status ISIN CA4530384086 05/01/2007 Voted Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Re-appoint Mgmt For For For PricewaterhouseCoopers LLP as the Auditors of the Company 2 Elect Mr. Randy L. Broiles as a Mgmt For For For Director 3 Elect Mr. Tim J. Hearn as a Director Mgmt For For For 4 Elect Mr. Jack M. Mintz as a Mgmt For For For Director 5 Elect Mr. Roger Phillips as a Mgmt For For For Director 6 Elect Mr. Jim F. Shepard as a Mgmt For For For Director 7 Elect Mr. Paul A. Smith as a Mgmt For For For Director 8 Elect Mr. Sheelagh D. Whittaker as Mgmt For For For a Director 9 Elect Mr. Victor L. Young as a Mgmt For For For Director IMPERIAL TOBACCO GROUP PLC Ticker Security ID: Meeting Date Meeting Status ISIN GB0004544929 01/30/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Receive the financial statements Mgmt For For For and the statutory reports 2 Approve the Directors Mgmt For For For remuneration report 3 Declare a final dividend of 43.5 Mgmt For For For pence per ordinary share 4 Re-elect Mr. Anthony G.L. Mgmt For Against Against Alexander as a Director 5 Elect Dr. Ken M. Burnett as a Mgmt For Against Against Director 6 Re-elect Mr. David Cresswell as a Mgmt For Against Against Director 7 Elect Mr. Charles F. Knott as a Mgmt For Against Against Director 8 Re-elect Mr. Iain J.G. Napier as a Mgmt For Against Against Director 9 Re-elect Dr. Frank A. Rogerson as a Mgmt For Against Against Director 10 Re-appoint Mgmt For For For PricewaterhouseCoopers LLP as the Auditors of the Company 11 Authorize the Board to fix the Mgmt For For For remuneration of the Auditors 12 EU Political Donations Mgmt For For For 13 EU Political Donations (Imperial Mgmt For For For Tobacco Limited) 14 EU Political Donations Mgmt For For For 15 EU Political Donations Mgmt For For For 16 EU Political Donations Mgmt For For For 17 EU Political Donations Mgmt For For For 18 EU Political Donations Mgmt For For For 19 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 20 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 21 Grant authority for the market Mgmt For For For purchase of 72,900,000 ordinary shares Inbev SA Ticker Security ID: Meeting Date Meeting Status ISIN BE0003793107 04/24/2007 Take No Action Meeting Type Country of Trade Mix Belgium Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 6 Approve the statutory annual Mgmt For TNA NA accounts, as specified 7 Ratification of Board Acts Mgmt For TNA NA 8 Ratification of Statutory Auditor Acts Mgmt For TNA NA 9 Elect Alexandre Van Damme Mgmt For TNA NA 10 Elect Carlos de Veiga Sicupira Mgmt For TNA NA 11 Elect Roberto Thompson Motta Mgmt For TNA NA 12 Elect Marcel Telles Mgmt For TNA NA 13 Elect Jorge Lemann Mgmt For TNA NA 14 Elect Philippe de Spoelberch Mgmt For TNA NA 15 Elect Jean-Luc Dehaene Mgmt For TNA NA 16 Elect Mark Winkelman Mgmt For TNA NA 17 Appointment of Auditor Mgmt For TNA NA 20 Authority to Increase Capital/Issue Mgmt For TNA NA Subscription Rights 21 Authority to Increase Capital/Issue Mgmt For TNA NA Subscription Rights 22 Authority to Increase Capital/Issue Mgmt For TNA NA Subscription Rights 23 Authority to Increase Capital/Issue Mgmt For TNA NA Subscription Rights 24 Authority to Increase Capital/Issue Mgmt For TNA NA Subscription Rights 25 Amend Article 5 of the By-Laws, as Mgmt For TNA NA specified 26 Amendments to Articles Mgmt For TNA NA 28 Authority to Increase Capital as a Mgmt For TNA NA Takeover Defense 29 Authority to Repurchase Shares Mgmt For TNA NA 30 Authority to Carry Out Formalities Mgmt For TNA NA ING Canada Inc Ticker Security ID: Meeting Date Meeting Status ISIN CA44982K1057 05/16/2007 Voted Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Mr. Paul Cantor as a Director Mgmt For Against Against 2 Elect Mr. Marcel Coto as a Director Mgmt For Against Against 3 Elect Mr. Ivan E.H. Duvar as a Mgmt For Against Against Director 4 Elect Mr. Eileen Mercier as a Mgmt For Against Against Director 5 Elect Mr. Robert Normand as a Mgmt For Against Against Director 6 Elect Mr. Louise Roy as a Director Mgmt For Against Against 7 Elect Mr. Carol Stephenson as a Mgmt For Against Against Director 8 Appoint Ernst Young LLP as the Mgmt For For For Auditors Ioi Corporation Berhad Ticker Security ID: Meeting Date Meeting Status CINS Y41763106 05/15/2007 Voted Meeting Type Country of Trade Special Malaysia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Capital Repayment Mgmt For Against Against 2 Amendments of Memorandum and Mgmt For For For Articles 3 Stock Split Mgmt For For For Japan Tobacco Inc Ticker Security ID: Meeting Date Meeting Status CINS J27869106 06/22/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Statutory Auditor Mgmt For For For 6 Appoint a Statutory Auditor Mgmt For For For 7 Appoint a Statutory Auditor Mgmt For For For 8 Appoint a Statutory Auditor Mgmt For For For 9 Approve Payment of Bonuses to Mgmt For For For Corporate Officers 10 Amend the Compensation to be Mgmt For For For received by Corporate Officers 11 Approve Decision on Amount and Mgmt For Against Against Terms of Stock Options Granted to Directors 12 Retirement Allowances and Special Mgmt For For For Allowances JS Group Corp Ticker Security ID: Meeting Date Meeting Status CINS J2855M103 06/21/2007 Take No Action Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Appoint a Director Mgmt For TNA NA 2 Appoint a Director Mgmt For TNA NA 3 Appoint a Director Mgmt For TNA NA 4 Appoint a Director Mgmt For TNA NA 5 Appoint a Director Mgmt For TNA NA 6 Appoint a Director Mgmt For TNA NA 7 Appoint a Director Mgmt For TNA NA 8 Appoint a Director Mgmt For TNA NA 9 Appoint a Corporate Auditor Mgmt For TNA NA 10 Appoint a Corporate Auditor Mgmt For TNA NA 11 Appoint a Supplementary Auditor Mgmt For TNA NA 12 Appoint Accounting Auditors Mgmt For TNA NA 13 Reirement Allowances for Directors Mgmt For TNA NA and Statutory Auditors JSR Corp. Ticker Security ID: Meeting Date Meeting Status CINS J2856K106 06/15/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For Against Against 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Corporate Auditor Mgmt For For For 13 Appoint a Corporate Auditor Mgmt For For For 14 Approve Payment of Bonuses to Mgmt For For For Directors 15 Directors' Fees and Stock Option Mgmt For For For Plan Julius Baer Ticker Security ID: Meeting Date Meeting Status CINS H4407G172 04/17/2007 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Accounts and Reports Mgmt For TNA NA 4 Approve the appropriation of the Mgmt For TNA NA balance sheet profit 5 Grant discharge to the Board of Mgmt For TNA NA Directors 6 Re-elect Mr. Frau Monika Ribar Mgmt For TNA NA Baumann as a Director 7 Re-elect Herrn Dr. Rolf P. Jetzer as Mgmt For TNA NA a Director 8 Elect Herrn Daniel J. Sauter as a Mgmt For TNA NA Director 9 Elect Herrn Gareth Penny as a Mgmt For TNA NA Director 10 Elect the Auditors and the Group Mgmt For TNA NA Auditors 11 Approve the stock spilt 1:2 Mgmt For TNA NA Kansai Electric Power Company Inc Ticker Security ID: Meeting Date Meeting Status CINS J30169106 06/28/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Appropriation of Profits Mgmt For For For 2 Appoint a Director Mgmt For For For 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Director Mgmt For For For 16 Appoint a Director Mgmt For For For 17 Appoint a Director Mgmt For For For 18 Appoint a Director Mgmt For For For 19 Appoint a Director Mgmt For For For 20 Appoint a Director Mgmt For For For 21 Appoint a Director Mgmt For For For 22 Appoint a Corporate Auditor Mgmt For For For 23 Appoint a Corporate Auditor Mgmt For For For 24 Appoint a Corporate Auditor Mgmt For For For 25 Appoint a Corporate Auditor Mgmt For For For 26 Appoint a Corporate Auditor Mgmt For For For 27 Appoint a Corporate Auditor Mgmt For For For 28 Appoint a Corporate Auditor Mgmt For For For 29 Approve Payment of Bonuses to Mgmt For For For Directors 30 Shareholder s Proposal: Approve ShrHoldr Against Against For Alternate Appropriation of Profits 31 Shareholder s Proposal: Remove a ShrHoldr Against Against For Director 32 Shareholder Proposal Regarding ShrHoldr Against Against For Disclosure of Directors' and Statutory Auditors' Fees 33 Shareholder Proposal Regarding ShrHoldr Against Against For the Maximum Number of Directors 34 Shareholder Proposal Regarding ShrHoldr Against Against For Nuclear Fuel Recycling 35 Shareholder Proposal Regarding ShrHoldr Against Against For Establishment of Compliance Committee 36 Shareholder Proposal Regarding ShrHoldr Against Against For Establishment of Special Committee 37 Shareholder Proposal Regarding ShrHoldr Against Against For Establishment of Nuclear Substance Control Committee 38 Shareholder Proposal Regarding ShrHoldr Against Against For Corporate Social Responsibility 39 Shareholder Proposal Regarding ShrHoldr Against Against For Meeting Minutes Provision 40 Shareholder s Proposal: Amend ShrHoldr Against Against For Articles to Reduce Maximum Board Size 41 Shareholder Proposal Regarding ShrHoldr Against Against For Reducing the Number 42 Shareholder Proposal Regarding ShrHoldr Against Against For Corporate Social Responsibility Charter 43 Shareholder Proposal Regarding ShrHoldr Against Against For Corporate Social Responsibility Charter 44 Shareholder Proposal Regarding ShrHoldr Against Against For Corporate Social Responsibility Charter 45 Shareholder Proposal Regarding ShrHoldr Against Against For Lifeline Foundation Kazkommertsbank JSC Ticker Security ID: Meeting Date Meeting Status CINS 48666E509 05/18/2007 Voted Meeting Type Country of Trade Annual Kazakhstan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Report of the Management Board Mgmt For Against Against 2 Approve the 2006 audited financial Mgmt For For For statements of the Bank 3 Allocation of Profits Mgmt For Against Against 4 Approve the dividends after the Mgmt For Against Against results of 2006 5 Approve the Bank s Board of Mgmt For Against Against Directors fee 6 Approve the Bank s External Auditor Mgmt For Against Against 7 Amendment to Corporate Mgmt For Against Against Management Code 8 Amendments to Financial Mgmt For Abstain NA Statements 9 Election and Remuneration of Mgmt For Against Against Director 10 Shareholder Proposal Regarding ShrHoldr Against Actions of the Company and its Officers 11 Compensation Policy Mgmt For Against Against Kazkommertsbank JSC Ticker Security ID: Meeting Date Meeting Status CINS 48666E608 05/18/2007 Voted Meeting Type Country of Trade Annual Kazakhstan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Report of the Management Board Mgmt For Against Against 2 Approve the 2006 audited financial Mgmt For For For statements of the Bank 3 Allocation of Profits Mgmt For Against Against 4 Approve the dividends after the Mgmt For Against Against results of 2006 5 Approve the Bank s Board of Mgmt For Against Against Directors fee 6 Approve the Bank s External Auditor Mgmt For Against Against 7 Amendment to Corporate Mgmt For Against Against Management Code 8 Amendments to Financial Mgmt For Abstain NA Statements 9 Election and Remuneration of Mgmt For Against Against Director 10 Shareholder Proposal Regarding ShrHoldr Against Actions of the Company and its Officers 11 Compensation Policy Mgmt For Against Against Kazkommertsbank JSC Ticker Security ID: Meeting Date Meeting Status CINS 48666E608 06/28/2007 Take No Action Meeting Type Country of Trade Special Kazakhstan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve to increase the authorized Mgmt For TNA NA shares amount of KazkommertsBank JSC 2 Approve the new edition of Bank s Mgmt For TNA NA share prospectus 3 Approve the amendments and Mgmt For TNA NA additions #2 to the Articles of the Bank Kddi Corp. Ticker Security ID: Meeting Date Meeting Status CINS J31843105 06/20/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Amend the Articles of Incorporation Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Corporate Auditor Mgmt For For For 16 Appoint Accounting Auditors Mgmt For For For 17 Approve Payment of Bonuses to Mgmt For For For Corporate Officers Kelda Group PLC Ticker Security ID: Meeting Date Meeting Status CINS ADPV01594 06/01/2007 Unvoted Meeting Type Country of Trade Special United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Return of Cash and Share Mgmt For Consolidation 2 Authority to Issue Shares w/ Mgmt For Preemptive Rights 3 Authority to Issue Shares w/o Mgmt For Preemptive Rights 4 Authority to Repurchase Shares Mgmt For Komatsu Limited Ticker Security ID: Meeting Date Meeting Status CINS J35759125 06/22/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Corporate Auditor Mgmt For For For 14 Approve Payment of Bonuses to Mgmt For Abstain NA Directors 15 Approve Details of Compensation Mgmt For For For as Stock Options for Directors 16 Stock Option Plan Mgmt For For For 17 Retirement Allowances and Special Mgmt For Abstain NA allowances Konica Minolta Holdings Inc Ticker Security ID: Meeting Date Meeting Status CINS J36060119 06/21/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Appoint a Director Mgmt For Against Against 3 Appoint a Director Mgmt For Against Against 4 Appoint a Director Mgmt For Against Against 5 Appoint a Director Mgmt For Against Against 6 Appoint a Director Mgmt For Against Against 7 Appoint a Director Mgmt For Against Against 8 Appoint a Director Mgmt For Against Against 9 Appoint a Director Mgmt For Against Against 10 Appoint a Director Mgmt For Against Against 11 Appoint a Director Mgmt For Against Against 12 Appoint a Director Mgmt For Against Against 13 Appoint a Director Mgmt For Against Against 14 Appoint a Director Mgmt For Against Against Koninklijke KPN NV Ticker Security ID: Meeting Date Meeting Status ISIN NL0000009082 04/17/2007 Take No Action Meeting Type Country of Trade Annual Netherlands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 5 Adopt the financial statements for Mgmt For TNA NA the financial year 2006. 7 Adopt a dividend over the financial Mgmt For TNA NA year 2006. 8 Approve to discharge the members Mgmt For TNA NA of the Board of Management from liabilty. 9 Approve to discharge the members Mgmt For TNA NA of the Supervisory board from liability. 10 Approve to amend the Articles of Mgmt For TNA NA Association. 11 Approve to appoint the auditor. Mgmt For TNA NA 13 Approve to appoint Mr. M. Bischoff Mgmt For TNA NA as a member of the Supervisory Board. 14 Elect J.B.M. Streppel Mgmt For TNA NA 15 Elect C. M. Colijn-Hooymans Mgmt For TNA NA 17 Approve to amend the remuneration Mgmt For TNA NA policy for the Board of Management. 18 Approve to amendthe remuneration Mgmt For TNA NA policy for the Board of Management. 19 Authority to Repurchase Shares Mgmt For TNA NA 20 Approve to reduce the capital Mgmt For TNA NA through cancellation of own shares. Koninklijke KPN NV Ticker Security ID: Meeting Date Meeting Status ISIN NL0000009082 04/17/2007 Take No Action Meeting Type Country of Trade Annual Netherlands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 4 Approve Financial Statements and Mgmt For TNA NA Statutory Reports 5 Receive Explanation on Company's Mgmt Abstain TNA NA Reserves and Dividend Policy 6 Approve Dividends of EUR 0.34 Per Mgmt For TNA NA Share 7 Approve Discharge of Management Mgmt For TNA NA Board 8 Approve Discharge of Supervisory Mgmt For TNA NA Board 9 Amend Articles Mgmt For TNA NA 10 Ratify PricewaterhouseCoopers Mgmt For TNA NA Accountants NV as Auditors 12 Elect M. Bischoff to Supervisory Mgmt For TNA NA Board 13 Elect J.B.M. Streppel to Supervisory Mgmt For TNA NA Board 14 Elect C.M. Colijn-Hooymans to Mgmt For TNA NA Supervisory Board 16 Approve Remuneration of Mgmt For TNA NA Supervisory Board 17 Approve Remuneration Policy for Mgmt For TNA NA Management Board Members 18 Authorize Repurchase of Up to Ten Mgmt For TNA NA Percent of Issued Share Capital 19 Approve Reduction in Share Capital Mgmt For TNA NA via Cancellation of Shares KOOKMIN BANK Ticker Security ID: Meeting Date Meeting Status CINS Y4822W100 03/23/2007 Voted Meeting Type Country of Trade Annual Korea, Republic of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Allocation of Mgmt For For For Profits/Dividends 2 Elect Mr. Jacques P.M. Kemp as a Mgmt For Against Against Director 3 Elect Mr. Ki Young, Jeong of Audit Mgmt For For For Committee Member as an outside Director 4 Elect Mr. Dam, Joe of Audit Mgmt For For For Committee Member as an outside Director 5 Elect Mr. Bo Kyun, Byun of Audit Mgmt For For For Committee Member as an outside Director 6 Elect Mr. Baek In, Cha of Audit Mgmt For For For Committee Member as an outside Director 7 Approve the previously granted Mgmt For Against Against Stock Option 8 Approve the Stock Purchase Option Mgmt For Against Against Korean Air Ticker Security ID: Meeting Date Meeting Status CINS Y4936S102 03/16/2007 Voted Meeting Type Country of Trade Annual Korea, Republic of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Allocation of Mgmt For Against Against Profits/Dividends 2 Elect Mr. Yang Ho, Cho as a Mgmt For Against Against Director 3 Elect Mr. Tae Hui, Lee as a Director Mgmt For Against Against 4 Elect Mr. Young Ho, Kim as a Mgmt For Against Against Director 5 Elect HONG Young Chul as Audit Mgmt For For For Committee Member 6 Elect LEE Suk Woo as Audit Mgmt For For For Committee Member 7 Approve the remuneration limit for Mgmt For For For the Directors Kubota Corp. Ticker Security ID: Meeting Date Meeting Status CINS J36662138 06/22/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Appoint a Director Mgmt For For For 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Director Mgmt For For For 16 Appoint a Director Mgmt For For For 17 Appoint a Director Mgmt For For For 18 Appoint a Director Mgmt For For For 19 Appoint a Director Mgmt For For For 20 Appoint a Director Mgmt For For For 21 Appoint a Director Mgmt For For For 22 Appoint a Director Mgmt For For For 23 Appoint a Corporate Auditor Mgmt For For For 24 Appoint a Corporate Auditor Mgmt For For For 25 Approve Payment of Bonuses to Mgmt For For For Directors Kyushu Electric Power Company Inc Ticker Security ID: Meeting Date Meeting Status CINS J38468104 06/28/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Amend the Articles of Incorporation Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Director Mgmt For For For 16 Appoint a Director Mgmt For For For 17 Appoint a Director Mgmt For For For 18 Appoint a Corporate Auditor Mgmt For Against Against 19 Appoint a Corporate Auditor Mgmt For Against Against 20 Appoint a Corporate Auditor Mgmt For For For 21 Appoint a Substitute Corporate Mgmt For For For Auditor 22 Amend the Compensation to be Mgmt For For For received by Directors 23 Shareholders Proposals : (Amend ShrHoldr Against Against For the Articles of Incorporation(1)) 24 Shareholders Proposals : (Amend ShrHoldr Against Against For the Articles of Incorporation(2)) 25 Shareholders Proposals : (Amend ShrHoldr Against Against For the Articles of Incorporation(3)) 26 Shareholders Proposals : (Amend ShrHoldr Against Against For the Articles of Incorporation(4)) 27 Shareholders Proposals : (Amend ShrHoldr Against Against For the Articles of Incorporation(5)) 28 Shareholders Proposals : (Amend ShrHoldr Against Against For the Articles of Incorporation(6)) Lawson Inc Ticker Security ID: Meeting Date Meeting Status CINS J3871L103 05/25/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Appropriation of Profits Mgmt For For For 2 Amendments to Articles Mgmt For For For 3 Appoint a Director Mgmt For For For 4 Appoint a Corporate Auditor Mgmt For For For 5 Appoint a Corporate Auditor Mgmt For For For LG Electronics Inc Ticker Security ID: Meeting Date Meeting Status CINS Y5275H177 03/23/2007 Voted Meeting Type Country of Trade Annual Korea, Republic of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Allocation of Mgmt For For For Profits/Dividends 2 Election of Directors (Slate) Mgmt For Against Against 3 Election of Audit Committee Mgmt For For For Members 4 Approve the remuneration limit for Mgmt For For For the Directors LVMH Ticker Security ID: Meeting Date Meeting Status CINS F58485115 05/10/2007 Take No Action Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Consolidated Accounts and Reports Mgmt For TNA NA 4 Accounts and Reports; Ratification Mgmt For TNA NA of Board Acts 5 Related Party Transactions Mgmt For TNA NA 6 Allocation of Profits/Dividends Mgmt For TNA NA 7 Elect Bernard Arnault Mgmt For TNA NA 8 Elect Delphine Arnault-Gancia Mgmt For TNA NA 9 Elect Jean Arnault Mgmt For TNA NA 10 Elect Nicholas Clive Worms Mgmt For TNA NA 11 Elect Patrick Houël Mgmt For TNA NA 12 Elect Felix G. Rohatyn Mgmt For TNA NA 13 Elect Hubert Védrine Mgmt For TNA NA 14 Appointment of Censor Mgmt For TNA NA 15 Authority to Trade in Company Mgmt For TNA NA Stock 16 Authority to Cancel Shares and Mgmt For TNA NA Reduce Capital 17 Authority either to Issue Shares and Mgmt For TNA NA Convertible Securities 18 Authority to Issue Shares and Mgmt For TNA NA Convertible Securities 19 Authority to Increase Capital Mgmt For TNA NA 20 Authority to Issue Shares and Mgmt For TNA NA Convertible Securitities 21 Authority to Increase Share Mgmt For TNA NA Issuance Limit 22 Authority to Issue Shares Mgmt For TNA NA 23 Amendments to Articles Mgmt For TNA NA Macquarie Airports Ticker Security ID: Meeting Date Meeting Status CINS Q6077P119 04/19/2007 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Amend Constitution - Foreign Mgmt For For For Ownership Divestment 5 Amend Constitution - Foreign Mgmt For For For Ownership Divestment 7 Accounts and Reports Mgmt For For For 8 Re-appointment of Auditor Mgmt For For For 9 Elect Mr. Stephen Ward as a Mgmt For Against Against Director of the Company Macquarie Bank Limited Ticker Security ID: Meeting Date Meeting Status ISIN AU000000MBL3 07/20/2006 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Adopt the remuneration report of Mgmt For Abstain NA the Bank for the YE 31 MAR 2006 3 Re-elect Mr. H.K. McCann as a Mgmt For Against Against Director 4 Re-elect Mr. L.G. Cox as a Director Mgmt For Against Against 5 Elect Mr. S.D. Mayne as a Director Mgmt Against Against For 6 Participation in Employee Option Mgmt For For For Plan 7 Participation in Employee Option Mgmt For For For Plan 8 Participation in Employee Option Mgmt For For For Plan 9 Adopt the new Constitution Mgmt For Abstain NA Macquarie Countrywide Trust Ticker Security ID: Meeting Date Meeting Status ISIN AU000000MCW8 12/07/2006 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Amendments to Constitution Mgmt For For For 4 Approval of Future Issues to DRP Mgmt For For For Underwriter Macquarie Infrastructure Group Ticker Security ID: Meeting Date Meeting Status ISIN AU000000MIG8 11/27/2006 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Amendment to Constitution - Base Mgmt For Abstain NA Fee Amendments 3 Issuance of securities to Mgmt For For For Responsible Entity 4 Approval of Sale of Interest in US Mgmt For For For Toll Roads 5 Approval of Expanded Buy-back Mgmt For For For 7 Amendment to Constitution - Base Mgmt For Abstain NA Fee Amendments 8 Issuance of securities to Mgmt For For For Responsible Entity 9 Approval of Sale of Interest in US Mgmt For For For Toll Roads 10 Approval of Expanded Buy-back Mgmt For For For 12 Accounts and Reports Mgmt For For For 13 Appointment of Auditor Mgmt For For For 14 Re-elect Mr. Jeffery Conyers as Mgmt For Against Against Director of the Company 15 Issuance of securities to Advisor Mgmt For For For 16 Approval of Sale of Interest in US Mgmt For For For Toll Roads Man AG Ticker Security ID: Meeting Date Meeting Status CINS D51716104 05/10/2007 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Appropriation of net earnings Mgmt For For For available to MAN Aktiengesellschaft 4 Discharge of the Executive Board Mgmt For For For 5 Discharge of the Supervisory Board Mgmt For For For 6 Elect Mr. Michael Behrendt, Mgmt For Against Against Hamburg, to the Supervisory Board 7 Elect Dr. jur. Heiner Hasford, Mgmt For Against Against Grafelfing, to the Supervisory Board 8 Elect Dr. jur. Karl-Ludwig Kley, Mgmt For Against Against Cologne, to the Supervisory Board 9 Elect Renate Köcher Mgmt For Against Against 10 Elect Ferdinand Piëch Mgmt For Against Against 11 Elect Mr. Stefan W. Ropers, Mgmt For Against Against Grafelfing, to the Supervisory Board 12 Elect Dr.- Ing. E.h. Rudolf Mgmt For Against Against Rupprecht, Augsburg, to the Supervisory Board 13 Elect Mr. Stephan Schaller, Mgmt For Against Against Hanover, to the Supervisory Board 14 Elect Dr.-Ing. Ekkehard D. Schulz, Mgmt For Against Against Duesseldorf, to the Supervisory Board 15 Elect Mr. Rupert Stadler, Schelldorf, Mgmt For Against Against to the Supervisory Board 16 Elect Thomas Kremer Mgmt For Against Against 17 Authorisation to purchase and use Mgmt For For For own stock 18 Authority to Issue Debt Instruments Mgmt For For For 19 Change of bylaws Mgmt For For For 20 Corporate agreement approval Mgmt For For For 21 Appointment of the auditors for the Mgmt For For For 2006 fiscal year Manulife Financial Corp. Ticker Security ID: Meeting Date Meeting Status ISIN CA56501R1064 05/03/2007 Voted Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Mr. John M. Cassaday as a Mgmt For For For Director 2 Elect Mr. Lino J. Celeste as a Mgmt For For For Director 3 Elect Mr. Gail C.A. Cook-Bennett as Mgmt For For For a Director 4 Elect Mr. Dominic D Alessandro as Mgmt For For For a Director 5 Elect Mr. Thomas P. D Aquino as a Mgmt For For For Director 6 Elect Mr. Richard B. Dewolfe as a Mgmt For For For Director 7 Elect Mr. Robert E. Dineen, JR. as a Mgmt For For For Director 8 Elect Mr. Pierre Y. Ducros as a Mgmt For For For Director 9 Elect Mr. Allister P. Graham as a Mgmt For For For Director 10 Elect Mr. Scott M. Hand as a Mgmt For For For Director 11 Elect Mr. Luther S. Helms as a Mgmt For For For Director 12 Elect Mr. Thomas E. Kierans as a Mgmt For For For Director 13 Elect Mr. Lorna R. Marsden as a Mgmt For For For Director 14 Elect Mr. Arthur R. Sawchuk as a Mgmt For For For Director 15 Elect Mr. Hugh W. Sloan, JR. as a Mgmt For For For Director 16 Elect Mr. Gordon G. Thiessen as a Mgmt For For For Director 17 Appoint the Ernst & Young LLP as Mgmt For For For the Auditors 18 PLEASE NOTE THAT THIS IS A ShrHoldr Against Against For SHAREHOLDERS PROPOSAL: Shareholder proposal Marks & Spencer Group PLC Ticker Security ID: Meeting Date Meeting Status SEDOL 3127489 07/11/2006 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Approve the remuneration report Mgmt For For For 3 Declare a final dividend at 9.5 Mgmt For For For pence per ordinary share 4 Elect Mr. Mr. Jeremy Darroch as a Mgmt For For For Director 5 Elect Mr. David Michels as a Mgmt For For For Director 6 Elect Ms. Louise Patten as a Mgmt For For For Director 7 Elect Mr. Steven Sharp as a Mgmt For For For Director 8 Re-elect Mr. Stuart Rose as a Mgmt For For For Director 9 Re-appoint Mgmt For For For PricewaterhouseCoopers LLP as the Auditors of the Company 10 Authorize the Audit Committee to fix Mgmt For For For the remuneration of the Auditors 11 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 12 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 13 Grant authority to market purchase Mgmt For For For 168,000,000 ordinary shares 14 EU Political Donations Mgmt For For For 15 EU Political Donations (Subsidiary) Mgmt For For For 16 EU Political Donations (Subsidiary) Mgmt For For For 17 EU Political Donations (Subsidiary) Mgmt For For For 18 EU Political Donations (Subsidiary) Mgmt For For For 19 EU Political Donations (Subsidiary) Mgmt For For For 20 Approve the reduction in the Mgmt For For For authorized capital by GBP 21 Adopt the new Articles of Mgmt For For For Association 22 Amend the Marks and Spencer Mgmt For For For Group Performance Share Plan Matsushita Electric Industrial Company Ticker Security ID: Meeting Date Meeting Status CINS J41121104 06/27/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Appoint a Director Mgmt For For For 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Director Mgmt For For For 16 Appoint a Director Mgmt For For For 17 Appoint a Director Mgmt For For For 18 Appoint a Director Mgmt For For For 19 Appoint a Director Mgmt For For For 20 Appoint a Director Mgmt For For For 21 Appoint a Corporate Auditor Mgmt For For For 22 Appoint a Corporate Auditor Mgmt For For For 23 Amend the Compensation to be Mgmt For For For received by Corporate Officers Mayne Pharma Ltd Ticker Security ID: Meeting Date Meeting Status ISIN AU000000MYP66 11/21/2006 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Adopt the remuneration report for Mgmt For For For the YE 30 JUN 2006 3 Elect Paul Binfield Mgmt For Against Against 4 Re-elect Dr. John Sime Mgmt For Against Against 5 Re-elect Rowan Russell Mgmt For Against Against 6 Appointment of KPMG as Auditor Mgmt For For For Mayne Pharma Ltd Ticker Security ID: Meeting Date Meeting Status ISIN AU000000MYP66 12/20/2006 Voted Meeting Type Country of Trade Court Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Merger/Acquisition Mgmt For For For Mecom Group PLC Ticker Security ID: Meeting Date Meeting Status CINS G59572100 06/28/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Re-elect Mr. Keith Allen as a Mgmt For For For Director 3 Re-elect Sir Robin Miller as a Mgmt For For For Director 4 Appointment of Auditor and Mgmt For For For Authority to Set Fees 5 Receive and approve the report on Mgmt For For For the Directors remuneration 6 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 7 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights Mediatek Incorporation Ticker Security ID: Meeting Date Meeting Status CINS Y5945U103 06/11/2007 Voted Meeting Type Country of Trade Annual Taiwan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 6 Ratify the 2006 business and Mgmt For Against Against financial reports 7 Allocation of Profits/Dividends Mgmt For For For 8 Authority to Increase Paid-in Capital Mgmt For For For 9 Amend the Articles of Incorporation Mgmt For Abstain NA 10 Approve to revise the procedures of Mgmt For Abstain NA acquisition or disposal of asset 11 Approve to raise capital via rights Mgmt For Abstain NA issue to participate GDR issuance Mega Financial Company Ticker Security ID: Meeting Date Meeting Status CINS Y1822Y102 06/15/2007 Voted Meeting Type Country of Trade Annual Taiwan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 5 Receive the 2006 business reports Mgmt For For For and financial statements 6 Approve the 2006 profit distribution, Mgmt For For For cash dividend: TWD 1.5 per share 7 Amend the procedures of asset Mgmt For For For acquisition or disposal 8 Non-Compete Restrictions for Mgmt For For For Directors 9 Extraordinary motions Mgmt For Against Against Megaworld Corporation Ticker Security ID: Meeting Date Meeting Status CINS Y59481112 06/15/2007 Voted Meeting Type Country of Trade Annual Philippines Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Call to order Mgmt For For For 2 Approve the certification of the Mgmt For For For notice and the quorum 3 Approve the minutes of the previous Mgmt For For For annual meeting 4 Approve the annual report of the Mgmt For For For Management 5 Amend the By-Laws: creation of Mgmt For Against Against Board Executive Committee 6 Appoint the External Auditors Mgmt For For For 7 Ratification of Board and Mgmt For For For Management Acts 8 Elect the Directors Mgmt For Against Against 9 Adjournment Mgmt For For For Merck Kgaa AG Ticker Security ID: Meeting Date Meeting Status CINS D5357W103 04/27/2007 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Approval of the 2006 financial Mgmt For For For statements 4 Allocation of Profits/Dividends Mgmt For For For 5 Ratification of the acts of the Mgmt For For For Management 6 Ratification of the acts of the Mgmt For For For Supervisory Board 7 Appointment of the Auditors for the Mgmt For For For 2007 FY: KPMG, Mannheim 8 Approve "Authorized Capital" Mgmt For For For Methanex Corp. Ticker Security ID: Meeting Date Meeting Status ISIN CA59151K1084 05/07/2007 Voted Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Mr. Bruce Aitken as a Director Mgmt For For For 2 Elect Mr. Howard Balloch as a Mgmt For For For Director 3 Elect Mr. Pierre Choquette as a Mgmt For For For Director 4 Elect Mr. Phillip Cook as a Director Mgmt For For For 5 Elect Mr. Thomas Hamilton as a Mgmt For For For Director 6 Elect Mr. Douglas Mahaffy as a Mgmt For For For Director 7 Elect Mr. A. Terence Poole as a Mgmt For For For Director 8 Elect Mr. John Reid as a Director Mgmt For For For 9 Elect Mr. Janice Rennie as a Mgmt For For For Director 10 Elect Ms. Monica Sloan as a Mgmt For For For Director 11 Elect Mr. Graham Sweeney as a Mgmt For For For Director 12 Authority to Set Auditor's Fees Mgmt For For For 13 Authorize the Directors to fix the Mgmt For For For remuneration of the Auditors 14 Amendments to Incentive Stock Mgmt For For For Option Plan Metso Corp. Ticker Security ID: Meeting Date Meeting Status ISIN FI0009007835 04/03/2007 Take No Action Meeting Type Country of Trade Annual Finland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Adopt the accounts Mgmt For TNA NA 4 Approve to pay a dividend of EUR Mgmt For TNA NA 1.50 per share 5 Grant discharge from liability Mgmt For TNA NA 6 Approve the remuneration of the Mgmt For TNA NA Board Members 7 Approve the remuneration of the Mgmt For TNA NA Auditor(s) 8 Approve the number of Board Mgmt For TNA NA Members 9 Elect the Board Mgmt For TNA NA 10 Elect the Auditor(s) Mgmt For TNA NA 11 Amend the Articles of Association Mgmt For TNA NA 12 Authorize the Board to decide on Mgmt For TNA NA repurchase of Company's own shares 13 Authorize the Board to decide on Mgmt For TNA NA share issue 14 Shareholder Proposal Regarding ShrHoldr For TNA NA Nominating Committee Mitchells & Butlers PLC Ticker Security ID: Meeting Date Meeting Status ISIN GB0033839910 10/17/2006 Voted Meeting Type Country of Trade Special United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Special Dividend and Share Mgmt For For For Consolidation 2 Authorise 40,335,011 New Ordinary Mgmt For For For Shares for Market Purchase Mitsubishi Corp. Ticker Security ID: Meeting Date Meeting Status CINS J43830116 06/26/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 To Approve the Appropriation of Mgmt For For For surplus 3 To Amend in Part the Articles of Mgmt For For For Incorporation 4 To Elect a Director Mgmt For For For 5 To Elect a Director Mgmt For For For 6 To Elect a Director Mgmt For For For 7 To Elect a Director Mgmt For For For 8 To Elect a Director Mgmt For For For 9 To Elect a Director Mgmt For For For 10 To Elect a Director Mgmt For For For 11 To Elect a Director Mgmt For For For 12 To Elect a Director Mgmt For For For 13 To Elect a Director Mgmt For For For 14 To Elect a Director Mgmt For For For 15 To Elect a Director Mgmt For For For 16 To Elect a Director Mgmt For For For 17 To Elect a Director Mgmt For For For 18 To Elect a Director Mgmt For For For 19 To Elect a Director Mgmt For For For 20 To Elect a Director Mgmt For For For 21 To Elect a Director Mgmt For For For 22 To Elect a Director Mgmt For For For 23 To Elect a Director Mgmt For For For 24 To Elect a Corporate Auditor Mgmt For For For 25 To Grant Bonuses for Directors Mgmt For For For 26 To Grant Stock Acquisition Rights Mgmt For Against Against as Stock Options 27 Retirement Allowances for Directors Mgmt For For For and Statutory Auditors 28 To Revise Remuneration for Mgmt For For For Corporate Auditors Mitsubishi UFJ Financial Group Ticker Security ID: Meeting Date Meeting Status CINS J44497105 06/28/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Appropriation of Profits Mgmt For For For 2 Amend Articles to: Increase Mgmt For For For Authorized Capital to 129.9 million shares 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Director Mgmt For For For 16 Appoint a Director Mgmt For For For 17 Appoint a Director Mgmt For For For 18 Appoint a Corporate Auditor Mgmt For For For 19 Retirement Allowances and Special Mgmt For For For Allowances 20 Amend the Compensation to be Mgmt For For For Received by Corporate Officers Mitsui & Company Limited Ticker Security ID: Meeting Date Meeting Status CINS J44690139 06/22/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Approve Payment of Bonuses to Mgmt For For For Corporate Officers 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Director Mgmt For For For 16 Appoint a Director Mgmt For For For 17 Appoint a Corporate Auditor Mgmt For For For 18 Appoint a Corporate Auditor Mgmt For For For 19 Appoint a Corporate Auditor Mgmt For For For 20 Amend the Compensation to be Mgmt For For For received by Corporate Officers Mitsui Fudosan Company Limited Ticker Security ID: Meeting Date Meeting Status CINS J4509L101 06/28/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Appropriation of Profits Mgmt For For For 2 Appoint a Director Mgmt For For For 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Corporate Auditor Mgmt For Against Against 11 Appoint a Corporate Auditor Mgmt For For For 12 Appoint a Corporate Auditor Mgmt For For For 13 Retirement Allowances and Special Mgmt For For For Allowances 14 Approve Payment of Bonuses to Mgmt For For For Directors and Corporate Auditors 15 Amend the Compensation to be Mgmt For For For Received by Corporate Officers 16 Authorize Use of Stock Option Plan Mgmt For For For for Directors Mitsui Osk Lines Limited Ticker Security ID: Meeting Date Meeting Status CINS J45013109 06/21/2007 Take No Action Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Approve Appropriation of Retained Mgmt For TNA NA Earnings 3 Appoint a Director Mgmt For TNA NA 4 Appoint a Director Mgmt For TNA NA 5 Appoint a Director Mgmt For TNA NA 6 Appoint a Director Mgmt For TNA NA 7 Appoint a Director Mgmt For TNA NA 8 Appoint a Director Mgmt For TNA NA 9 Appoint a Director Mgmt For TNA NA 10 Appoint a Corporate Auditor Mgmt For TNA NA 11 Amend the Compensation to be Mgmt For TNA NA received by Directors 12 Directors' Stock Option Plan Mgmt For TNA NA 13 Stock Option Plan Mgmt For TNA NA Mizuho Financial Group Ticker Security ID: Meeting Date Meeting Status CINS J4599L102 06/26/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Approve Disposal of Surplus Mgmt For For For 3 Amend the Articles of Incorporation Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Corporate Auditor Mgmt For For For 13 Appoint a Corporate Auditor Mgmt For For For 14 Retirement Allowances for Directors Mgmt For For For and Statutory Auditors MOBILE TELESYSTEMS OJSC Ticker Security ID: Meeting Date Meeting Status CINS 607409109 06/29/2007 Take No Action Meeting Type Country of Trade Annual Russian Federation Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Approve the procedure for Mgmt For TNA NA conducting the AGM 3 Accounts and Reports; Alllocation of Mgmt For TNA NA Profits/Dividends 5 Elect Anton Abugov Mgmt For TNA NA 6 Elect Aleksey Nikolaevich Buyanov Mgmt For TNA NA 7 Elect Mr. Mohanbir Singh Gianni as Mgmt For TNA NA a Member of MTS OJSC Board of Directors 8 Elect Sergei Drozdov Mgmt For TNA NA 9 Elect Sergei Drozdov Mgmt For TNA NA 10 Elect Leo Melamed Mgmt For TNA NA 11 Elect Mr. Peter Middleton as a Mgmt For TNA NA Member of MTS OJSC Board of Directors 12 Elect Mr. Paul J. Ostling as a Mgmt For TNA NA Member of MTS OJSC Board of Directors 13 Elect Mr. Helmut Reuschenbach as Mgmt For TNA NA a Member of MTS OJSC Board of Directors 14 Elect Sergey Schebetov Mgmt For TNA NA 15 Elect Marina Manuilova Mgmt For TNA NA 16 Elect Vassily Platoshin Mgmt For TNA NA 17 Elect Artem Popov Mgmt For TNA NA 18 Appointment of Auditor Mgmt For TNA NA 19 Approve the revised version of MTS Mgmt For TNA NA OJSC Charter 20 Compensation Policy Mgmt For TNA NA 21 Approve the revised version of the Mgmt For TNA NA Statute on MTS OJSC Board of Directors MTU Aero Engines Holding AG Ticker Security ID: Meeting Date Meeting Status CINS D5565H104 04/27/2007 Take No Action Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Allocation of Profits/Dividends Mgmt For TNA NA 4 Ratification of the acts of the Board Mgmt For TNA NA of Managing Directors 5 Ratification of the acts of the Mgmt For TNA NA Supervisory Board 6 Elections to the Supervisory Board Mgmt For TNA NA 7 Appointment of Auditor Mgmt For TNA NA 8 Amendments to Articles Mgmt For TNA NA 9 Authority to Repurchase Shares Mgmt For TNA NA Murata Manufacturing Company Limited Ticker Security ID: Meeting Date Meeting Status CINS J46840104 06/28/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Amend the Articles of Incorporation Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Corporate Auditor Mgmt For For For 12 Amend the Compensation to be Mgmt For For For received by Directors National Australia Bank Limited Ticker Security ID: Meeting Date Meeting Status ISIN AU000000NAB4 01/31/2007 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Re-elect Michael Chaney Mgmt For For For 4 Re-elect Ahmed Fahour Mgmt For For For 5 Re-elect Paul Rizzo Mgmt For For For 6 Re-elect Michael Ullmer Mgmt For For For 7 Adopt the remuneration report for Mgmt For For For the YE 30 SEP 2006 8 Non Executive Directors' Share Mgmt For For For Plan 9 STI Equity Grant (CEO John Mgmt For For For Stewart) 10 STI and LTI Equity Grants Mgmt For For For 11 STI and LTI Equity Grants Mgmt For For For 12 Additional Equity Grant Mgmt For For For 13 Buy-Back of National Income Mgmt For For For Securities National Bank Of Canada Ticker Security ID: Meeting Date Meeting Status ISIN CA6330671034 03/07/2007 Take No Action Meeting Type Country of Trade Special Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Mr. Lawrence S. Bloomberg Mgmt For TNA NA as a Director 2 Elect Mr. Pierre Bourgie as a Mgmt For TNA NA Director 3 Elect Mr. Andre Caille as a Director Mgmt For TNA NA 4 Elect Mr. Gerard Coulombe as a Mgmt For TNA NA Director 5 Elect Mr. Bernard Cyr as a Director Mgmt For TNA NA 6 Elect Ms. Shirley A. Dawe as a Mgmt For TNA NA Director 7 Elect Mr. Nicole Diamond-Gelinas Mgmt For TNA NA as a Director 8 Elect Mr. Jean Douville as a Mgmt For TNA NA Director 9 Elect Mr. Marcel Dutil as a Director Mgmt For TNA NA 10 Elect Mr. Jean Gaulin as a Director Mgmt For TNA NA 11 Elect Mr. Paul Gobeil as a Director Mgmt For TNA NA 12 Elect Mr. Real Raymond as a Mgmt For TNA NA Director 13 Elect Ms. Roseann Runte as a Mgmt For TNA NA Director 14 Elect Mr. Marc P. Tellier as a Mgmt For TNA NA Director 15 Elect Mr. Louis Vachon as a Mgmt For TNA NA Director 16 Appoint the Auditor Mgmt For TNA NA 17 Amend Section 4.5 of By-Law I of Mgmt For TNA NA the Bank 18 Amend Section 1 of By-Law II of the Mgmt For TNA NA Bank 19 Amendment to Stock Option Plan Mgmt For TNA NA 20 Amend the Bank s Stock Option Mgmt For TNA NA Plan and procedures for the Stock Option Plan 21 Amend the Bank s Stock Option Mgmt For TNA NA Plan-conditional expiration dates 22 Shareholder Proposal Regarding ShrHoldr Against TNA Increased Disclosure 23 Shareholder Proposal Regarding ShrHoldr Against TNA Linking Executive Pay to Performance 24 Shareholder Proposal Regarding ShrHoldr Against TNA Stock Options 25 Shareholder Proposal Regarding ShrHoldr Against TNA the Service of Women on the Board 26 Shareholder Proposal Regarding ShrHoldr Against TNA Disclosure of Financial Statements 27 Shareholder Proposal Regarding ShrHoldr Against TNA Disclosure of Hedge Fund Activities 28 Shareholder Proposal Regarding ShrHoldr Against TNA the Establishment of an Independent Committee to Review Shareholder Proposals 29 Shareholder Proposal Regarding ShrHoldr Against TNA Language at Annual Meetings 30 Shareholder Proposal Regarding ShrHoldr Against TNA Annual Meeting Location 31 Shareholder Proposal Regarding ShrHoldr Against TNA the Elimination of Discrimination by Language in the Selection of a CEO National Bank Of Greece SA Ticker Security ID: Meeting Date Meeting Status CINS X56533114 05/25/2007 Take No Action Meeting Type Country of Trade Annual Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Report of the Board of Directors; Mgmt For TNA NA Report of the Auditor 2 Accounts and Reports; Allocation of Mgmt For TNA NA Profit/Dividends 3 Ratification of Board and Auditor's Mgmt For TNA NA Acts 4 Directors' Fees Mgmt For TNA NA 5 Board Transactions Mgmt For TNA NA 6 Authority to Repurchase Shares Mgmt For TNA NA 7 Amendments to Articles Mgmt For TNA NA 8 Stock Option Plan Mgmt For TNA NA 9 Authority to Issue Bonus Shares Mgmt For TNA NA 10 Spin-off Mgmt For TNA NA 11 Ratify the Election of Directors Mgmt For TNA NA 12 Election of Directors Mgmt For TNA NA 13 Appointment of Auditor and Mgmt For TNA NA Authority to Set Fees National Bank Of Greece SA Ticker Security ID: Meeting Date Meeting Status CINS X56533114 06/12/2007 Take No Action Meeting Type Country of Trade Annual Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Stock Option Plan Mgmt For TNA NA National Bank Of Greece SA Ticker Security ID: Meeting Date Meeting Status CINS X56533114 06/28/2007 Take No Action Meeting Type Country of Trade Annual Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Stock Option Plan Mgmt For TNA NA Nestle Ticker Security ID: Meeting Date Meeting Status CINS H57312466 04/19/2007 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Accounts and Reports Mgmt For TNA NA 4 Grant discharge to the Board of Mgmt For TNA NA Directors and the Executive Board 5 Approve the appropriation of the Mgmt For TNA NA balance sheet of Nestle Ag 6 Authority to Cancel Shares and Mgmt For TNA NA Reduce Share Capital 7 Re-elect Mr. Peter Brabeck- Mgmt For TNA NA Letmathe as a Board of Director 8 Re-elect Mr. Edward George âLord Mgmt For TNA NA Georgeã as a Board of Director Net One Systems Ticker Security ID: Meeting Date Meeting Status CINS J48894109 06/22/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Appropriation of Retained Mgmt For For For Earnings 2 Amendments to Articles Mgmt For For For 3 Amend Articles to: Increase Mgmt For Abstain NA Authorized Capital to 1,100,000 shs. 4 Amend Articles to: Allow Company Mgmt For Abstain NA to Repurchase its Own Shares 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Corporate Auditor Mgmt For Against Against 15 Appoint a Supplementary Auditor Mgmt For For For 16 Approve Payment of Bonuses to Mgmt For For For Directors Network Healthcare Holdings Limited Ticker Security ID: Meeting Date Meeting Status CINS S5510Z104 07/03/2006 Voted Meeting Type Country of Trade Special South Africa Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of Acquisition Mgmt For Abstain NA Nexen Inc Ticker Security ID: Meeting Date Meeting Status ISIN CA65334H1029 04/26/2007 Take No Action Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Elect Mr. Charles W. Fischer as a Mgmt For TNA NA Director 3 Elect Mr. Dennis G. Flanagan as a Mgmt For TNA NA Director 4 Elect Mr. David A. Hentschel as a Mgmt For TNA NA Director 5 Elect Mr. S. Barry Jackson as a Mgmt For TNA NA Director 6 Elect Mr. Kevin J. Jenkins as a Mgmt For TNA NA Director 7 Elect Mr. A. Anne Mclellan, P.C. as Mgmt For TNA NA a Director 8 Elect Mr. Eric P. Newell, O.C. as a Mgmt For TNA NA Director 9 Elect Mr. Thomas C. O Neill as a Mgmt For TNA NA Director 10 Elect Mr. Francis M. Saville, Q.C. as Mgmt For TNA NA a Director 11 Elect Mr. Richard M. Thomson, O.C. Mgmt For TNA NA as a Director 12 Elect Mr. John M. Willson as a Mgmt For TNA NA Director 13 Elect Mr. Victor J. Zaleschuk as a Mgmt For TNA NA Director 14 Appoint Deloitte & Touche LLP as Mgmt For TNA NA the Independent Auditors for 2007 15 Amendment to Articles Mgmt For TNA NA 16 2:1 Stock Split Mgmt For TNA NA NHN Corporation Ticker Security ID: Meeting Date Meeting Status CINS Y6347M103 03/23/2007 Voted Meeting Type Country of Trade Annual Korea, Republic of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Allocation of Mgmt For For For Profits/Dividends 2 Approve partial amendment to the Mgmt For For For Articles of Incorporation 3 Elect Mr. Beon Soo Kim as a Mgmt For Against Against Director 4 Elect Mr. Jeong Ho Kim as a Mgmt For Against Against Director 5 Elect Mr. Yang Hyun Cheon as a Mgmt For Against Against Director 6 Approve remuneration limit for the Mgmt For Abstain NA Directors 7 Grant stock option Mgmt For Against Against 8 Stock Options Granted by Mgmt For Against Against Resolution of Board Nippon Electric Glass Company Limited Ticker Security ID: Meeting Date Meeting Status CINS J53247110 06/28/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Appropriation of Retained Mgmt For For For Earnings 2 Amend the Articles of Incorporation Mgmt For For For 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Corporate Auditor Mgmt For Against Against 13 Appoint a Corporate Auditor Mgmt For For For 14 Appoint a Corporate Auditor Mgmt For Against Against 15 Appoint a Substitute Corporate Mgmt For Against Against Auditor 16 Appoint a Substitute Corporate Mgmt For For For Auditor 17 Approve Payment of Bonuses to Mgmt For For For Directors Nippon Steel Corp. Ticker Security ID: Meeting Date Meeting Status CINS J55999122 06/25/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Approve Payment of Bonuses to Mgmt For For For Corporate Officers 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Corporate Auditor Mgmt For For For Nissan Motor Company Limited Ticker Security ID: Meeting Date Meeting Status CINS J57160129 06/20/2007 Take No Action Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Approve Appropriation of Retained Mgmt For TNA NA Earnings 3 Stock Option Plan Mgmt For TNA NA 4 Appoint a Director Mgmt For TNA NA 5 Appoint a Director Mgmt For TNA NA 6 Appoint a Director Mgmt For TNA NA 7 Appoint a Director Mgmt For TNA NA 8 Appoint a Director Mgmt For TNA NA 9 Appoint a Director Mgmt For TNA NA 10 Appoint a Director Mgmt For TNA NA 11 Appoint a Director Mgmt For TNA NA 12 Appoint a Director Mgmt For TNA NA 13 Appoint a Director Mgmt For TNA NA 14 Grant Share Appreciation Rights Mgmt For TNA NA (SAR) to the Directors 15 Special Allowances Mgmt For TNA NA Nobel Biocare Ticker Security ID: Meeting Date Meeting Status CINS H5783Q106 04/26/2007 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Consolidated Accounts and Reports Mgmt For TNA NA 4 Accounts and Reports Mgmt For TNA NA 5 Approve the appropriation of Mgmt For TNA NA available earnings dividend for 2006 6 Grant discharge of the Board of Mgmt For TNA NA Directors 7 Re-elect Mr. Stig Erikkson as a Mgmt For TNA NA Member of the Board of Directors 8 Re-elect Mr. Antoine firmenich as a Mgmt For TNA NA Member of the Board of Directors 9 Re-elect Mr. Robert Lilja as a Mgmt For TNA NA Member of the Board of Directors 10 Re-elect Mr. Jane Royston as a Mgmt For TNA NA Member of the Board of Directors 11 Re-elect Mr. Domenico Scala as a Mgmt For TNA NA Member of the Board of Directors 12 Re-elect Mr. Rolf Soiron as a Mgmt For TNA NA Member of the Board of Directors 13 Re-elect Mr. Ernst Zaengerle as a Mgmt For TNA NA Member of the Board of Directors 14 Elect Rolf Watter Mgmt For TNA NA 15 Re-elect KPMG AG as the Auditors Mgmt For TNA NA and the Group Auditors Nomura Holdings Inc Ticker Security ID: Meeting Date Meeting Status CINS J59009159 06/27/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Amend the Articles of Incorporation Mgmt For For For 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Stock Option Plan Mgmt For Abstain NA Novartis AG Ticker Security ID: Meeting Date Meeting Status CINS H5820Q150 03/06/2007 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Allocation of Profits/Dividends Mgmt For TNA NA 4 Approve the activities of the Board Mgmt For TNA NA of Directors 5 Appointment of Auditor Mgmt For TNA NA 7 Re-elect Mr. Hans-Joerg Rudloff as Mgmt For TNA NA a Director for a 3-year term 8 Re-elect Dr. H. C. Daniel Vasella as Mgmt For TNA NA a Director for a 3-year term 9 Elect Marjorie Yang Mgmt For TNA NA 10 Appointment of Auditor Mgmt For TNA NA NSK Limited Ticker Security ID: Meeting Date Meeting Status CINS J55505101 06/26/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amend Articles to: Allow Use of Mgmt For For For Electronic Systems for Public Notifications 2 Allow Board to Authorize Use of Mgmt For For For Stock Options 3 Appoint a Director Mgmt For Against Against 4 Appoint a Director Mgmt For Against Against 5 Appoint a Director Mgmt For Against Against 6 Appoint a Director Mgmt For Against Against 7 Appoint a Director Mgmt For Against Against 8 Appoint a Director Mgmt For Against Against 9 Appoint a Director Mgmt For Against Against 10 Appoint a Director Mgmt For Against Against 11 Appoint a Director Mgmt For Against Against 12 Appoint a Director Mgmt For Against Against 13 Appoint a Director Mgmt For Against Against 14 Appoint a Director Mgmt For Against Against NTT Docomo Inc Ticker Security ID: Meeting Date Meeting Status CINS J59399105 06/19/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Approve Purchase of Own Shares Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Corporate Auditor Mgmt For For For 9 Appoint a Corporate Auditor Mgmt For For For 10 Appoint a Corporate Auditor Mgmt For For For 11 Appoint a Corporate Auditor Mgmt For For For Numico (Koninklijke) Ticker Security ID: Meeting Date Meeting Status ISIN NL0000375616 08/31/2006 Take No Action Meeting Type Country of Trade Special Netherlands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Appoint Mr. Flemming Morgan to Mgmt For TNA NA the Executive Board for a term of 4 years OAO TMK Ticker Security ID: Meeting Date Meeting Status TMKOL CUSIP9 87260R102 01/17/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 APPROVAL OF THE AMENDMENT Mgmt For TO THE COMPANY'S CHARTER. OAO TMK Ticker Security ID: Meeting Date Meeting Status TMKOL CUSIP9 87260R102 06/27/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For 2 Allocation of Profits/Dividends Mgmt For 3 Elect Alexander Borobiev Mgmt For 4 Elect Alexander Maximenko Mgmt For 5 Elect Anna Novokshonova Mgmt For 6 TO APPROVE OOO ERNST & Mgmt Against YOUNG AS THE AUDITOR OF THE COMPANY. OAO TMK Ticker Security ID: Meeting Date Meeting Status TMKOL CUSIP9 87260R102 06/27/2007 Take No Action Meeting Type Country of Trade Consent United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF THE MEMBER OF Mgmt For TNA NA THE BOARD OF DIRECTOR: PYOTR DMITRIEVICH GOLITSYN 2 ELECTION OF THE MEMBER OF Mgmt For TNA NA THE BOARD OF DIRECTOR: ANDREI YURIEVICH KAPLUNOV 3 ELECTION OF THE MEMBER OF Mgmt For TNA NA THE BOARD OF DIRECTOR: ADRIAN KOBB 4 ELECTION OF THE MEMBER OF Mgmt For TNA NA THE BOARD OF DIRECTOR: JOSEPH MAROU 5 ELECTION OF THE MEMBER OF Mgmt For TNA NA THE BOARD OF DIRECTOR: SERGEY TIMOFEYEVICH PAPIN 6 Elect Dmitry Pumpyansky Mgmt For TNA NA 7 ELECTION OF THE MEMBER OF Mgmt For TNA NA THE BOARD OF DIRECTOR: JEFFREY TOWNSEND 8 ELECTION OF THE MEMBER OF Mgmt For TNA NA THE BOARD OF DIRECTOR: IGOR BORISOVICH KHMELEVSKY 9 Elect Alexander Shiryaev Mgmt For TNA NA 10 Elect Mukhadin Eskindarov Mgmt For TNA NA Omron Corp. Ticker Security ID: Meeting Date Meeting Status CINS J61374120 06/21/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Amend the Articles of Incorporation Mgmt For For For 4 Approve Purchase of Own Shares Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Corporate Auditor Mgmt For For For 13 Approve Payment of Bonuses to Mgmt For For For Directors 14 Directors' Stock Option Plan Mgmt For For For Ono Pharmaceutical Company Limited Ticker Security ID: Meeting Date Meeting Status CINS J61546115 06/28/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Appropriation of Retained Mgmt For For For Earnings 2 Appoint a Director Mgmt For For For 3 Appoint a Corporate Auditor Mgmt For For For 4 Appoint a Corporate Auditor Mgmt For For For 5 Amend the Compensation to be Mgmt For For For Received by Corporate Officers 6 Special Allowances for Directors Mgmt For For For and Statutory Auditors 7 Approve Payment of Bonuses to Mgmt For For For Directors and Corporate Auditors 8 Shareholder s Proposal: Increase ShrHoldr Against For Against Dividend by Paying Out Excess Reserves Onward Kashiyama Company Limited Ticker Security ID: Meeting Date Meeting Status CINS J30728109 05/24/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Appropriation of Profits Mgmt For For For 2 Shift to Holding Company Mgmt For For For 3 Amend Articles to: Change Official Mgmt For For For Company Name to ONWARD Holdings Co. Ltd. 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Corporate Auditor Mgmt For For For 12 Appoint Accounting Auditors Mgmt For For For 13 Approve Payment of Bonuses to Mgmt For Against Against Directors 14 Amend the Compensation to be Mgmt For Against Against Received by Corporate Officers 15 Directors' and Statutory Auditors' Mgmt For Against Against Stock Option Plan Orient Overseas (International) Limited Ticker Security ID: Meeting Date Meeting Status CINS G67749120 12/19/2006 Voted Meeting Type Country of Trade Special Bermuda Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Merger/Acquisition Mgmt For For For ORIX CORPORATION Ticker Security ID: Meeting Date Meeting Status CINS J61933123 06/22/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Appoint a Director Mgmt For Against Against 3 Appoint a Director Mgmt For Against Against 4 Appoint a Director Mgmt For Against Against 5 Appoint a Director Mgmt For Against Against 6 Appoint a Director Mgmt For Against Against 7 Appoint a Director Mgmt For Against Against 8 Appoint a Director Mgmt For Against Against 9 Appoint a Director Mgmt For Against Against 10 Appoint a Director Mgmt For Against Against 11 Appoint a Director Mgmt For Against Against 12 Appoint a Director Mgmt For Against Against 13 Approve Issuance of Share Mgmt For For For Acquisition Rights as Stock Options Osaka Gas Company Limited Ticker Security ID: Meeting Date Meeting Status CINS J62320114 06/28/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Corporate Auditor Mgmt For Against Against OTE-Hellenic Telecommunications Organization SA Ticker Security ID: Meeting Date Meeting Status ISIN GRS260333000 03/14/2007 Take No Action Meeting Type Country of Trade Special Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendments to Articles Mgmt For TNA NA 2 Stock Option Plan Mgmt For TNA NA 3 Settlement of Debt Mgmt For TNA NA OTE-Hellenic Telecommunications Organization SA Ticker Security ID: Meeting Date Meeting Status ISIN GRS260333000 03/27/2007 Take No Action Meeting Type Country of Trade Special Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendments to Articles Mgmt For TNA NA 2 Stock Option Plan Mgmt For TNA NA 3 Settlement of Debt Mgmt For TNA NA OTE-Hellenic Telecommunications Organization SA Ticker Security ID: Meeting Date Meeting Status ISIN GRS260333000 04/03/2007 Take No Action Meeting Type Country of Trade Special Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendments to Articles Mgmt For TNA NA 2 Stock Option Plan Mgmt For TNA NA 3 Settlement of Debt Mgmt For TNA NA OTE-Hellenic Telecommunications Organization SA Ticker Security ID: Meeting Date Meeting Status CINS X3258B102 06/21/2007 Take No Action Meeting Type Country of Trade Annual Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Accounts and Reports Mgmt For TNA NA 3 Ratification of Board and Auditor Mgmt For TNA NA Acts 4 Appoint the Chartered Auditors for Mgmt For TNA NA FY 2007and determine their fees 5 Indemnification of Directors Mgmt For TNA NA 6 Directors' Fees Mgmt For TNA NA 7 Compensation Policy Mgmt For TNA NA 8 Related Party Transactions Mgmt For TNA NA 9 Spin Off Mgmt For TNA NA 10 Authority to Repurchase Shares Mgmt For TNA NA 11 Election of Directors Mgmt For TNA NA OTE-Hellenic Telecommunications Organization SA Ticker Security ID: Meeting Date Meeting Status SEDOL 5051605 07/06/2006 Take No Action Meeting Type Country of Trade Special Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Cancel Company Treasury Shares Mgmt For TNA NA 2 Amend Articles Mgmt For TNA NA 3 Authorize Board to Increase Mgmt For TNA NA Company's Share Capital or Issue Bond Loans 4 Other Business Mgmt Abstain TNA NA OTE-Hellenic Telecommunications Organization SA Ticker Security ID: Meeting Date Meeting Status SEDOL B02NXN0 07/18/2006 Take No Action Meeting Type Country of Trade Annual Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Cancel Company Treasury Shares Mgmt For TNA NA 2 Amend Articles Mgmt For TNA NA 3 Authorize Board to Increase Mgmt For TNA NA Company's Share Capital or Issue Bond Loans 4 Other Business Mgmt Abstain TNA NA Oversea-Chinese Banking Corporation Ltd Ticker Security ID: Meeting Date Meeting Status CINS Y64248209 04/19/2007 Voted Meeting Type Country of Trade Annual Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Elect LEE Seng Wee Mgmt For Against Against 3 Elect Michael WONG Pakshong Mgmt For Against Against 4 Elect Mr. David Philbrick Conner as Mgmt For Against Against a Director, who will retire by rotation 5 Elect Mr. Giam Chin Toon as a Mgmt For Against Against Director, who will retire by rotation 6 Elect Dr. Tsao Yuan as a Director, Mgmt For Against Against who will retire by rotation 7 Elect David WONG Cheong Fook Mgmt For Against Against 8 Allocation of Profits/Dividends Mgmt For For For 9 Directors' Remuneration Mgmt For For For 10 Appoint the Auditors and fix their Mgmt For For For remuneration 11 Authority to Issue of Stock w/ or Mgmt For For For w/out Preemptive Rights 12 Authority to Issue Shares and Mgmt For For For Grant Options 13 Authority to issue Preference Mgmt For Against Against Schares Oversea-Chinese Banking Corporation Ltd Ticker Security ID: Meeting Date Meeting Status CINS Y64248209 04/19/2007 Voted Meeting Type Country of Trade Special Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Authority to Repurchase Shares Mgmt For For For 2 Amendment to OCBC Share Option Mgmt For For For Scheme Parmalat Spa Ticker Security ID: Meeting Date Meeting Status CINS T7S73M107 04/26/2007 Take No Action Meeting Type Country of Trade Mix Italy Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Accounts and Reports; Allocation of Mgmt For TNA NA Profits/Dividends 3 Appointment of Auditor and Mgmt For TNA NA Auditor's Fees 4 Authority to Issue Shares w/out Mgmt For TNA NA Preemptive Rights 5 Amendment to Articles Mgmt For TNA NA Pennon Group PLC Ticker Security ID: Meeting Date Meeting Status ISIN GB00B0WGH934 07/27/2006 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Approve the Directors Mgmt For For For remuneration report for the FY 2005/06, as specified 4 Re-elect Mr. K.G. Harvey as a Mgmt For For For Director 5 Re-elect Mr. C.I.J.H. Drummond as Mgmt For For For a Director 6 Re-elect Ms. D.A. Nichols as a Mgmt For For For Director 7 Appointment of Auditor Mgmt For For For 8 Authorize the Directors to fix the Mgmt For For For remuneration of the Auditors 9 Stock Split Mgmt For For For 10 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 11 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 12 Authority to Repurchase Shares Mgmt For For For 13 EU Political Donations Mgmt For For For 14 Reduction in Share Capital Mgmt For For For 15 Reduction in Share Capital Mgmt For For For Petro-Canada Ticker Security ID: Meeting Date Meeting Status ISIN CA71644E1025 04/24/2007 Voted Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Mr. Ron A. Brenneman as a Mgmt For For For Director 2 Elect Ms. Gail Cook-Bennett as a Mgmt For For For Director 3 Elect Mr. Richard J. Currie as a Mgmt For For For Director 4 Elect Mr. Claude Fontaine as a Mgmt For For For Director 5 Elect Mr. Paul Haseldonckx as a Mgmt For For For Director 6 Elect Mr. Thomas E. Kierans as a Mgmt For For For Director 7 Elect Mr. Brian F. MacNeill as a Mgmt For For For Director 8 Elect Ms. Maureen McCaw as a Mgmt For For For Director 9 Elect Mr. Paul D. Melnuk as a Mgmt For For For Director 10 Elect Mr. Guylaine Saucier as a Mgmt For For For Director 11 Elect Mr. James W. Simpson as a Mgmt For For For Director 12 Appoint Deloitte & Touche LLP as Mgmt For For For the Auditors of the Company PETROLEO BRASILEIRO SA - PETROBRAS Ticker Security ID: Meeting Date Meeting Status PBRA CUSIP9 71654V408 04/02/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 CAPITAL EXPENDITURE BUDGET Mgmt For For For FOR THE FISCAL YEAR 2007 3 DISTRIBUTION OF RESULTS FOR Mgmt For For For THE FISCAL YEAR 2006 4 ELECTION OF MEMBERS OF THE Mgmt For Against Against BOARD OF DIRECTORS 5 ELECTION OF CHAIRMAN OF Mgmt For Against Against THE BOARD OF DIRECTORS 6 ELECTION OF MEMBERS OF THE Mgmt For For For FISCAL COUNCIL AND THEIR RESPECTIVE SUBSTITUTES 7 Governing Entities' Fees Mgmt For For For 8 Authority to Increase Authorized Mgmt For For For Capital Peugeot SA Ticker Security ID: Meeting Date Meeting Status CINS F72313111 05/23/2007 Take No Action Meeting Type Country of Trade Annual France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Accounts and Reports Mgmt For TNA NA 4 Consolidated Accounts and Reports Mgmt For TNA NA 5 Allocation of Profits/Dividends Mgmt For TNA NA 6 Related Party Transactions Mgmt For TNA NA 7 Elect Jean-Philippe Peugeot Mgmt For TNA NA 8 Ratification of the Co-Option of Mgmt For TNA NA Robert Peugeot 9 Elect Henri Philippe Reichtstul Mgmt For TNA NA 10 Elect Geoffroy Roux de Bézieux Mgmt For TNA NA 11 Authority to Trade in Company Mgmt For TNA NA Stock 12 Authority to Issue Shares w/ Mgmt For TNA NA Preemptive Rights 13 Authority to Issue Convertible Debt Mgmt For TNA NA Instruments 14 Authority to Increase Share Mgmt For TNA NA Issuance Limit 15 Authority to Increase Capital Mgmt For TNA NA 16 Authority to Cancel Shares and Mgmt For TNA NA Reduce Capital 17 Authority to Increase Capital as a Mgmt For TNA NA Takeover Defense 18 Authority to Issue Warrants as a Mgmt For TNA NA Takeover Defense 19 Authority to Grant Stock Options to Mgmt For TNA NA Purchase Stock Philippine Long Distance Telephone Co Ticker Security ID: Meeting Date Meeting Status CINS 718252109 06/12/2007 Voted Meeting Type Country of Trade Annual Philippines Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Approve the audited financial Mgmt For For For statements for the FYE 31 DEC 3 Elect Mr. Bienvenido F. Nebres as a Mgmt For Against Against Director 4 Elect Mr. Oscar S. Reyes as a Mgmt For Against Against Director 5 Elect Mr. Pedro E. Roxas as a Mgmt For Against Against Director 6 Elect Mr. Alfred Vy Ty as a Director Mgmt For Against Against 7 Elect Mr. Helen Y. Dee as a Director Mgmt For Against Against 8 Elect Mr. Ray C. Espinosa as a Mgmt For Against Against Director 9 Elect Mr.Tsuyoshi Kawashima as a Mgmt For Against Against Director 10 Elect Mr. Tatsu Kono as a Director Mgmt For Against Against 11 Elect Mr. Napoleon L. Nazareno as Mgmt For Against Against a Director 12 Elect Mr. Manuel V. Pangilinan as a Mgmt For Against Against Director 13 Elect Mr. Corazon S. De La Paz as Mgmt For Against Against a Director 14 Elect Mr. Ma. Lourdes C. Rausa- Mgmt For Against Against Chan as a Director 15 Elect Mr. Albert F. Del Rosario as a Mgmt For Against Against Director Piaggio & C. Spa, Pontedera Ticker Security ID: Meeting Date Meeting Status CINS T74237107 04/27/2007 Take No Action Meeting Type Country of Trade Annual Italy Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Accounts and Reports; Allocation of Mgmt For TNA NA Profits/Dividends 4 Election of Director Mgmt For TNA NA 5 Authority to Trade in Company Mgmt For TNA NA Stock Piaggio & C. Spa, Pontedera Ticker Security ID: Meeting Date Meeting Status ISIN IT0003073266 08/28/2006 Take No Action Meeting Type Country of Trade Annual Italy Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Approve the appointment and Mgmt For TNA NA emoluments of the Board of Directors Ping An Insurance (Group) Company Ticker Security ID: Meeting Date Meeting Status CINS Y69790106 06/07/2007 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Directors' Report Mgmt For For For 2 Supervisory Committee's Report Mgmt For For For 3 Annual Reports Mgmt For For For 4 Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Appointment of Auditor and Mgmt For For For Authority to Set Fees 7 Director's Fee Mgmt For For For 8 Election of Director Mgmt For Against Against 9 Liability Insurance Mgmt For For For 10 Related Party Transactions Mgmt For For For 11 Authority to Issue Shares w/out Mgmt For For For Preemptive Rights 12 Amend the Article of Association of Mgmt For For For the Company as specified Pohang Iron & Steel Ltd Ticker Security ID: Meeting Date Meeting Status CINS Y70750115 02/23/2007 Take No Action Meeting Type Country of Trade Annual Korea, Republic of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Allocation of Mgmt For TNA NA Profits/Dividends 2 Amendments to Article 2 Mgmt For TNA NA 3 Amendments to Articles 10, 16 and Mgmt For TNA NA 17 4 Approve the supplement to existing Mgmt For TNA NA Cumulative Voting Rules 5 Elect Mr. Kwang Woo Jun as an Mgmt For TNA NA Independent Non-Executive Director 6 Elect Mr. Won Soon, Park as an Mgmt For TNA NA Independent Non-Executive Director 7 Elect Jeffrey D. Jones as Mgmt For TNA NA Independent Director 8 Elect Mr. Ku Taek, Lee as an Mgmt For TNA NA Executive Director 9 Elect Mr. Seok Man, Yoon as an Mgmt For TNA NA Executive Director 10 Elect Mr. Joon Yang, Chung as an Mgmt For TNA NA Executive Director 11 Approve the limit of total Mgmt For TNA NA remuneration for the Directors PPR SA Ticker Security ID: Meeting Date Meeting Status CINS F7440G127 05/14/2007 Take No Action Meeting Type Country of Trade Annual France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Accounts and Reports Mgmt For TNA NA 4 Consolidated Accounts and Reports Mgmt For TNA NA 5 Related Party Transactions Mgmt For TNA NA 6 Allocation of Profits/Dividends Mgmt For TNA NA 7 Ratification of the Co-Option of Mgmt For TNA NA Jean-Philippe Thierry 8 Authority to Trade in Company Mgmt For TNA NA Stock 9 Authority to Cancel Shares and Mgmt For TNA NA Reduce Capital 10 Authority to Issue Shares w/ Mgmt For TNA NA Preemptive Rights 11 Authority to Issue Shares w/out Mgmt For TNA NA Preemptive Rights 12 Authority to Increase Capital Mgmt For TNA NA through Capitalization 13 Authority to Set Share Price Mgmt For TNA NA 14 Authority to Increase Capital Mgmt For TNA NA 15 Global Ceiling on Issuances Mgmt For TNA NA 16 Authority to Increase Capital Mgmt For TNA NA 17 Authority to Grant Stock Options to Mgmt For TNA NA Purchase Stock 18 Authority to Issue Restricted Stock Mgmt For TNA NA 19 Authority to Increase Capital Mgmt For TNA NA 20 Amendments to Articles Mgmt For TNA NA 21 Authority to Carry Out Formalities Mgmt For TNA NA Praktiker Bau-Und Heimwerkemarkte Holdin Ticker Security ID: Meeting Date Meeting Status CINS D6174B108 06/11/2007 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Allocation of Profits/Dividends Mgmt For For For 4 Ratification of the acts of the Board Mgmt For For For of Managing Directors 5 Ratification of the acts of the Mgmt For For For Supervisory Board 6 Appointment of Auditor Mgmt For For For 7 Intra-Company Contracts Mgmt For Abstain NA 8 Authority to Repurchase Shares Mgmt For For For PRUDENTIAL PLC Ticker Security ID: Meeting Date Meeting Status CINS G72899100 05/17/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Approve the Directors Mgmt For For For remuneration report for the YE 31 DEC 2006 3 Re-elect Mr. Philip A.J. Broadley as Mgmt For Against Against a Director 4 Re-elect Mr. Michael W.O. Garrett Mgmt For Against Against as a Director 5 Re-elect Mrs. Bridget A. Macaskill Mgmt For Against Against as a Director 6 Re-elect Mr. Clark P. Manning as a Mgmt For Against Against Director 7 Elect Mr. Barry L. Stowe as a Mgmt For Against Against Director 8 Appointment of Auditor Mgmt For For For 9 Authorize the Directors to fix the Mgmt For For For amount of the Auditor s remuneration 10 Allocation of Profits/Dividends Mgmt For For For 11 EU Political Donations Mgmt For For For 12 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 13 Authority to Issue Shares w/o Mgmt For For For Preemptive RIghts 14 Authority to Repurchase Shares Mgmt For For For 15 Evergreen Scrip Dividend Mgmt For For For 16 Amendment to Articles Regarding Mgmt For For For Electronic Communication 17 Amend Articles 180 of the Articles of Mgmt For For For Association as specified 18 Amend Article 218 of the Articles of Mgmt For For For Association as specified 19 Amend Article 219 of the Articles of Mgmt For Against Against Association as specified Public Bank Berhad Ticker Security ID: Meeting Date Meeting Status CINS Y71497112 03/15/2007 Voted Meeting Type Country of Trade Annual Malaysia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Accounts and Reports Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect TAY Ah Lek Mgmt For Against Against 5 Elect YEOH Chin Kee Mgmt For Against Against 6 Elect TEH Hong Piow Mgmt For Against Against 7 Elect THONG Yaw Hong Mgmt For Against Against 8 Elect Haji Mohamed Ishak bin Haji Mgmt For Against Against Mohamed Ariff 9 Directors' Fees Mgmt For For For 10 Appointment of Auditor and Mgmt For For For Authority to Set Fees 11 Authority to Issue Shares w/out Mgmt For Against Against Preemptive Rights 12 Authority to Repurchase Shares Mgmt For For For Punch Taverns PLC Ticker Security ID: Meeting Date Meeting Status ISIN GB0031552861 01/24/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Appointment of Auditor and Mgmt For For For Authority to Set Fees 3 Approve the report on the Directors Mgmt For For For remuneration for the YE 19 AUG 4 Declare a final dividend of 9.0 Mgmt For For For pence per ordinary share of the Company 5 EU Political Donations Mgmt For For For 6 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 7 Re-elect Mr. Mike Foster as a Mgmt For For For Director of the Company 8 Re-elect Mr. Peter Cawdron as a Mgmt For For For Director of the Company 9 Re-elect Mr. Ian Fraser as a Mgmt For For For Director of the Company 10 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 11 Authority to Repurchase Shares Mgmt For For For Putnam Prime Money Market Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 746763416 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund QBE Insurance Group Limited Ticker Security ID: Meeting Date Meeting Status ISIN AU000000QBE9 04/04/2007 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Remuneration Report Mgmt For For For 3 Increase Non-Executive Directors' Mgmt For For For Fee Cap 4 Equity Grant (CEO Frank Mgmt For For For O'Halloran) 5 Re-elect Len Bleasel Mgmt For For For 6 Elect Duncan Boyle Mgmt For For For Reckitt Benckiser PLC Ticker Security ID: Meeting Date Meeting Status CINS G7420A107 05/03/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For Abstain NA 3 Allocation of Profits/Dividends Mgmt For For For 4 Re-elect Mr. Colin Day as a Mgmt For For For Director, who retires by rotation 5 Re-elect Judith Sprieser Mgmt For For For 6 Re-elect Kenneth Hydon Mgmt For For For 7 Re-elect Peter White Mgmt For For For 8 Elect David Tyler Mgmt For For For 9 Appointment of Auditor Mgmt For For For 10 Authorize the Directors to fix the Mgmt For For For remuneration of the Auditors 11 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 12 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 13 Authority to Repurchase Shares Mgmt For For For Renault SA Ticker Security ID: Meeting Date Meeting Status CINS F77098105 05/02/2007 Take No Action Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Consolidated Accounts and Reports Mgmt For TNA NA 3 Accounts and Reports Mgmt For TNA NA 4 Allocation of Profits/Dividends Mgmt For TNA NA 5 Related Party Transactions Mgmt For TNA NA 6 Appoint Mr. Henri Martre as a Mgmt For TNA NA Director for a 4-year period 7 Ratification of the Co-Option of Mgmt For TNA NA Catherine Bréchig 8 Ratification of the Co-Option of Mgmt For TNA NA Rémy Rioux 9 Elect Philippe Lagayette Mgmt For TNA NA 10 Acknowledgment of Report on Mgmt For TNA NA Compensation 11 Authority to Trade in Company Mgmt For TNA NA Stock 12 Authority to Cancel Shares and Mgmt For TNA NA Reduce Authorized Capital 13 Authority to Issue Shares w/ Mgmt For TNA NA Preemptive Rights 14 Authority to Issue Shares w/out Mgmt For TNA NA Preemptive Rights 15 Authority to Increase Share Mgmt For TNA NA Issuance Limit 16 Authority to Increase Capital Mgmt For TNA NA 17 Authority to Increase Capital Mgmt For TNA NA 18 Global Ceiling on Issuances Mgmt For TNA NA 19 Authority to Issue Restricted Stock Mgmt For TNA NA 20 Amendments to Articles Mgmt For TNA NA 21 Amendments to Articles Mgmt For TNA NA 22 Grant powers for legal formalities Mgmt For TNA NA RENTOKIL INITIAL PLC Ticker Security ID: Meeting Date Meeting Status ISIN GB00B082RF11 05/03/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Approve the Directors Mgmt For For For remuneration report for the YE 31 DEC 2006 3 Allocation of Profits/Dividends Mgmt For For For 4 Re-elect Brian McGowan Mgmt For Against Against 5 Re-elect Ian Harley Mgmt For Against Against 6 Elect Peter Bamford Mgmt For Against Against 7 Elect Alan Giles Mgmt For Against Against 8 Appointment of Auditor Mgmt For For For 9 Authorize the Directors to agree the Mgmt For For For Auditors remuneration 10 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 11 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 12 Authority to Repurchase Shares Mgmt For For For 13 EU Political Donations Mgmt For For For 14 Amendment to Articles Regarding Mgmt For For For Electronic Communication Reunert Limited Ticker Security ID: Meeting Date Meeting Status CINS S69566156 02/06/2007 Take No Action Meeting Type Country of Trade Annual South Africa Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For TNA NA 2 Re-elect Sean Jagoe Mgmt For TNA NA 3 Re-elect Bobby Makwetla Mgmt For TNA NA 4 Re-elect Gerrit Oosthuizen Mgmt For TNA NA 5 Re-elect Martin Shaw Mgmt For TNA NA 6 Increase Non-executive Directors' Mgmt For TNA NA Fees 7 2006 Option Scheme Mgmt For TNA NA 8 Authority to Issue Shares Pursuant Mgmt For TNA NA to Scheme 9 Authority to Repurchase Shares Mgmt For TNA NA 11 Authority to Repurchase Shares Mgmt For TNA NA 12 Approve Sale of Shares in Bargenel Mgmt For TNA NA Investments Ltd 13 Authority to Issue Shares to Staff Mgmt For TNA NA Share Trust 14 Authorization of Legal Formalities Mgmt For TNA NA Rio Tinto PLC Ticker Security ID: Meeting Date Meeting Status CINS G75754104 04/13/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 2 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 3 Authority to Repurchase Shares Mgmt For For For 4 Amendments to the Company's Mgmt For For For Articles of Association 5 Elect Mr. Michael Fitzpatrick as a Mgmt For For For Director 6 Re-elect Mr. Ashton Calvert as a Mgmt For For For Director 7 Re-elect Mr. Guy Elliott as a Mgmt For For For Director 8 Re-elect Lord Kerr as a Director Mgmt For For For 9 Re-elect Sir Richard Sykes as a Mgmt For For For Director 10 Appointment of Auditor and Mgmt For For For Authority to Set Fees 11 DIrectors' Remuneration Report Mgmt For For For 12 Accounts and Reports Mgmt For For For Road Builder Holding Berhad Ticker Security ID: Meeting Date Meeting Status CINS Y73179106 01/25/2007 Voted Meeting Type Country of Trade Special Malaysia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve the Merger Agreement Mgmt For For For Road Builder Holding Berhad Ticker Security ID: Meeting Date Meeting Status CINS Y73179106 12/12/2006 Voted Meeting Type Country of Trade Annual Malaysia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Allocation of Profits/Dividends Mgmt For For For 3 Directors' Fees Mgmt For For For 4 Elect LOW Keng Kok Mgmt For Against Against 5 Elect LEE Teck Yuen Mgmt For Against Against 6 Elect Ab Radzak Bin Ab Rahman Mgmt For Against Against 7 Elect LEE Choon Weng @ Yok Wah Mgmt For Against Against 8 Elect Ahmad Rithauddeen Bin Mgmt For Against Against Tengku Ismail 9 Elect CHEN Wing Sum Mgmt For Against Against 10 Appointment of Auditor and Mgmt For For For Authority to Set Fees 11 Authority to Repurchase Shares Mgmt For For For Rohm Company Limited Ticker Security ID: Meeting Date Meeting Status CINS J65328122 06/28/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Appropriation of Retained Earnings Mgmt For For For for the 49th Fiscal Year 3 Election of a Director Mgmt For For For 4 Election of a Director Mgmt For For For 5 Election of a Director Mgmt For For For 6 Election of a Director Mgmt For For For 7 Election of a Director Mgmt For For For 8 Election of a Director Mgmt For For For 9 Election of a Director Mgmt For For For 10 Election of a Director Mgmt For For For 11 Election of a Director Mgmt For For For 12 Election of a Corporate Auditor Mgmt For For For 13 Payment of Retirement Benefits to Mgmt For For For the Retiring Director 14 Special Allowances Mgmt For For For Royal Bank Of Canada Ticker Security ID: Meeting Date Meeting Status RY ISIN CA7800871021 03/02/2007 Voted Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect W. Geoffrey Beattie Mgmt For For For Re-elect George Cohon Mgmt For For For Re-elect Douglas Elix Mgmt For For For Re-elect John Ferguson Mgmt For For For Re-elect Paule Gauthier Mgmt For For For Re-elect Timothy Hearn Mgmt For For For Re-elect Alice Laberge Mgmt For For For Re-elect Jacques Lamarre Mgmt For For For Re-elect Brandt Louie Mgmt For For For Re-elect Michael McCain Mgmt For For For Re-elect Gordon Nixon Mgmt For For For Re-elect David O'Brien Mgmt For For For Re-elect Robert Peterson Mgmt For For For Re-elect J. Pedro Reinhard Mgmt For For For Re-elect Kathleen Taylor Mgmt For For For Re-elect Victor Young Mgmt For For For 2 APPOINTMENT OF AUDITOR Mgmt For For For 3 RESOLUTION APPROVING Mgmt For For For AMENDMENTS TO ROYAL BANK S STOCK OPTION PLAN 4 SHAREHOLDER PROPOSAL NO. Mgmt Against Against For 1 5 SHAREHOLDER PROPOSAL NO. Mgmt Against Against For 2 6 SHAREHOLDER PROPOSAL NO. Mgmt Against Against For 3 7 SHAREHOLDER PROPOSAL NO. Mgmt Against Against For 4 8 SHAREHOLDER PROPOSAL NO. Mgmt Against Against For 5 9 SHAREHOLDER PROPOSAL NO. Mgmt Against Against For 6 10 SHAREHOLDER PROPOSAL NO. Mgmt Against For Against 7 Royal Bank Of Scotland Group PLC Ticker Security ID: Meeting Date Meeting Status CINS G76891111 04/25/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For Against Against 3 Declare a final dividend on the Mgmt For For For ordinary shares 4 Re-elect Mr. L.K. Fish as a Director Mgmt For Against Against 5 Re-elect Sir. Fred Goodwin as a Mgmt For Against Against Director 6 Re-elect Mr. A.S. Hunter as a Mgmt For Against Against Director 7 Re-elect Mr. C.J. Koch as a Director Mgmt For Against Against 8 Re-elect Mr. J.P. MacHale as a Mgmt For Against Against Director 9 Re-elect Mr. G.F. Pell as a Director Mgmt For Against Against 10 Re-appoint Deloitte and Touche LLP Mgmt For For For as the Auditors 11 Authorize the Audit Committee to fix Mgmt For For For the remuneration of the Auditors 12 Grant authority a bonus issue Mgmt For For For 13 Approve to renew the Directors Mgmt For For For authority to allot ordinary shares 14 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 15 Approve to allow the purchase of its Mgmt For For For own shares by the Company 16 Approve the 2007 Executive Share Mgmt For Against Against Option Plan 17 Approve the 2007 Sharesave Plan Mgmt For For For 18 Amendments to Articles Regarding Mgmt For For For Electronic Communication RWE AG Ticker Security ID: Meeting Date Meeting Status ISIN DE0007037129 04/18/2007 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Appropriation of distributable profit Mgmt For For For 4 Approval of the Acts of the Mgmt For For For Executive Board for fiscal 2006 5 Approval of the Acts of the Mgmt For For For Supervisory Board for fiscal 2006 6 Appointment of Mgmt For For For Pricewaterhousecoopers AG, as the Auditors for fiscal 2007 7 Authorization to implement share Mgmt For For For buybacks 8 Amendments to Articles Mgmt For For For Saipem Ticker Security ID: Meeting Date Meeting Status CINS T82000117 04/28/2007 Take No Action Meeting Type Country of Trade Annual Italy Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Accounts and Reports; Allocation of Mgmt For TNA NA Profits/Dividends 4 Approve the Stock Option Plan Mgmt For TNA NA 5 Authority to Repurchase Shares Mgmt For TNA NA 6 Authority to Trade in Company Mgmt For TNA NA Stock 7 Appointment of Auditor and Mgmt For TNA NA Auditor's Fees 8 Insurance Policy Mgmt For TNA NA 9 Amend the Articles 13, 19, 20, 21, Mgmt For TNA NA 27 of the Company's By-Law Salzgitter AG Ticker Security ID: Meeting Date Meeting Status CINS D80900109 05/23/2007 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Allocation of Profits/Dividends Mgmt For For For 4 Ratification of the acts of the Board Mgmt For For For of Managing Directors 5 Ratification of the acts of the Mgmt For For For Supervisory Board 6 Appointment of Auditor Mgmt For For For 7 Ratification of the Co-Option of Mgmt For For For Board Members 8 Authority to Repurchase Shares Mgmt For For For 9 Approve "Approved Capital 2007" Mgmt For Abstain NA 10 Approve "Conditional Capital 2007" Mgmt For Abstain NA 11 Amend Article 11 Mgmt For Abstain NA Sampo PLC Ticker Security ID: Meeting Date Meeting Status ISIN FI0009003305 04/12/2007 Take No Action Meeting Type Country of Trade Annual Finland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Receive the accounts Mgmt For TNA NA 4 Allocation of Profits/Dividends Mgmt For TNA NA 5 Grant discharge from liability Mgmt For TNA NA 6 Approve the remuneration of the Mgmt For TNA NA Board Members 7 Approve the remuneration of the Mgmt For TNA NA Auditorâsã 8 Approve the number of the Board Mgmt For TNA NA Members 9 Elect the Board Mgmt For TNA NA 10 Elect the Auditorsâsã Mgmt For TNA NA 11 Authority to Repurchase Shares Mgmt For TNA NA 12 Amendments to Articles Mgmt For TNA NA Samsung Electronics Company Limited Ticker Security ID: Meeting Date Meeting Status CINS Y74718100 02/28/2007 Voted Meeting Type Country of Trade Annual Korea, Republic of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Allocation of Profits/Dividends Mgmt For For For 2 Elect Mr. Goran S. Malm and Mr. Mgmt For Against Against Kap-Hyun Lee as Independent Directors. 3 Elect Mr. Hak-Soo Lee as an Mgmt For Against Against Executive Director. 4 Elect Mr. Kap-Hyun Lee as a Mgmt For For For member of the Audit Committee. 5 Approve the limit of remuneration Mgmt For For For for Directors. Sankyo Company Limited Ticker Security ID: Meeting Date Meeting Status CINS J67844100 06/28/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Appropriation of Profits Mgmt For Against Against 2 Appoint a Corporate Auditor Mgmt For Against Against 3 Appoint a Corporate Auditor Mgmt For Against Against 4 Appoint a Corporate Auditor Mgmt For Against Against 5 Appoint a Corporate Auditor Mgmt For Against Against 6 Appoint Accounting Auditors Mgmt For Against Against 7 Approve Provision of Retirement Mgmt For Against Against Allowance for Corporate Auditors Sanofi-Aventis Ticker Security ID: Meeting Date Meeting Status CINS F5548N101 05/31/2007 Take No Action Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Accounts and Reports Mgmt For TNA NA 4 Consolidated Accounts and Reports Mgmt For TNA NA 5 Approve to allocate the result and Mgmt For TNA NA the payment of dividend from 07 JUN 2007 6 Related Party Transactions Mgmt For TNA NA 7 Approve to renew Mr. Gerard Van Mgmt For TNA NA Kemmel s mandate as a Director 8 Authority to Trade in Company Mgmt For TNA NA Stock 9 Authority to Issue Shares and Mgmt For TNA NA Convertible Securitities 10 Authority to Issue Shares and Mgmt For TNA NA Convertible Securitities 11 Authority to Increase Capital Mgmt For TNA NA through Capitalization 12 Authority to Increase Capital Mgmt For TNA NA 13 Authority to Increase Capital Mgmt For TNA NA 14 Authority to Grant Stock Options to Mgmt For TNA NA Purchase Stock 15 Authority to Issue Restricted Stock Mgmt For TNA NA 16 Authority to Cancel Shares and Mgmt For TNA NA Reduce Capital 17 Authority to Increase Capital as a Mgmt For TNA NA Takeover Defense 18 Amendments to Articles Mgmt For TNA NA 19 Grant authority for the Mgmt For TNA NA accomplishment of formalities Santhera Pharmaceuticals Holding AG, Liestal Ticker Security ID: Meeting Date Meeting Status CINS H7155R134 04/23/2007 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Accounts and Reports Mgmt For TNA NA 4 Approve the appropriation of the Mgmt For TNA NA results, use and creation of reserves 5 Ratification of Board and Mgmt For TNA NA Management Acts 6 Board Size Mgmt For TNA NA 7 Elect Mr. Klaus Schollmeier as a Mgmt For TNA NA new Member of the Board of Directors 8 Re-elect Mr. Martin Gertsch as a Mgmt For TNA NA Member of the Board of Directors 9 Re-elect Mr. Bernd Seizinger as a Mgmt For TNA NA Member of the Board of Directors 10 Re-elect Mr. Michael Lytton as a Mgmt For TNA NA Member of the Board of Directors 11 Re-elect Mr. Timothy Rink as a Mgmt For TNA NA Member of the Board of Directors 12 Re-elect Mr. Rudolf Gygax as a Mgmt For TNA NA Member of the Board of Directors 13 Re-elect Mr. Georg Nebgen as a Mgmt For TNA NA Member of the Board of Directors 14 Re-elect the Auditors and the Group Mgmt For TNA NA Auditors SAP AG Ticker Security ID: Meeting Date Meeting Status CINS D66992104 05/10/2007 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Allocation of Profits/Dividends Mgmt For For For 4 Ratification of the acts of the Board Mgmt For For For of Managing Directors 5 Ratification of the acts of the Mgmt For For For Supervisory Board 6 Appointment of Auditor Mgmt For For For 7 Election of Mr. Pekka Ala-Pietilae to Mgmt For Against Against the Supervisory Board 8 Election of Prof. Dr. Wilhelm Mgmt For Against Against Haarmann to the Supervisory Board 9 Election of Dr. H.C. Hartmut Mgmt For Against Against Mehdorn to the Supervisory Board 10 Election of Prof. Dr.-Ing. E.H. Mgmt For Against Against Joachim Milberg to the Supervisory Board 11 Election of Prof. Dr. H.C. Mult. Mgmt For Against Against Hasso Plattner to the Supervisory Board 12 Elect August-Wilhelm Scheer Mgmt For Against Against 13 Election of Dr. Erhard Schipporeit to Mgmt For Against Against the Supervisory Board 14 Election of Prof. Dr.-Ing. E.H. Klaus Mgmt For Against Against Wucherer to the Supervisory Board 15 Authority to Repurchase Shares Mgmt For For For 16 Authority to Repurchase Shares Mgmt For For For 17 Amendments to Articles Mgmt For Abstain NA SARAS Raffinerie Sarde SpA, Cagliari Ticker Security ID: Meeting Date Meeting Status CINS T83058106 04/27/2007 Take No Action Meeting Type Country of Trade Annual Italy Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Accounts and Reports; Allocation of Mgmt For TNA NA Profits/Dividends 3 Appoint 1 Director Mgmt For TNA NA 4 Long-term Incentive Plan Mgmt For TNA NA 5 Authority to Trade in Company Mgmt For TNA NA 6 Appointment of Auditor and Mgmt For TNA NA Auditor's Fees SASOL LIMITED- ADR Ticker Security ID: Meeting Date Meeting Status CINS 803866102 10/03/2006 Voted Meeting Type Country of Trade Annual South Africa Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Authority to Repurchase Shares Mgmt For For For 2 Authority to Repurchase Shares Mgmt For For For 3 Authorization of Legal Formalities Mgmt For For For SASOL LIMITED- ADR Ticker Security ID: Meeting Date Meeting Status CINS 803866102 11/23/2006 Voted Meeting Type Country of Trade Annual South Africa Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Elect Elisabeth Bradley Mgmt For Against Against 3 Elect Brian Connellan Mgmt For Against Against 4 Elect Pieter Cox Mgmt For Against Against 5 Elect Pat Davies Mgmt For Against Against 6 Elect Mandla Gantsho Mgmt For Against Against 7 Elect Jürgen Schrempp Mgmt For Against Against 8 Elect Henk Dijkgraaf Mgmt For Against Against 9 Elect Benny Mokaba Mgmt For Against Against 10 Elect Trevor Munday Mgmt For Against Against 11 Elect Hixonia Nyasulu Mgmt For Against Against 12 Elect Christine Ramon Mgmt For Against Against 13 Re-appoint KPMG, Inc as the Mgmt For For For Auditors 14 Authority to Repurchase Shares Mgmt For For For 15 Directors' Fees Mgmt For Against Against Schibsted ASA Ticker Security ID: Meeting Date Meeting Status CINS R75677105 02/15/2007 Take No Action Meeting Type Country of Trade Annual Norway Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 4 Appoint the Chairperson for the Mgmt For TNA NA meeting 5 Approve the notice of meeting and Mgmt For TNA NA the agenda 6 Signing of the Minutes Mgmt For TNA NA 7 Approval of the Merger Agreement Mgmt For TNA NA 8 Amend the Articles of Incorporation Mgmt For TNA NA of Schibsted ASA Schneider Electric SA,Rueil Malmaison Ticker Security ID: Meeting Date Meeting Status CINS F86921107 04/26/2007 Take No Action Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Accounts and Reports Mgmt For TNA NA 4 Consolidated Accounts and Reports Mgmt For TNA NA 5 Allocation of Profits/Dividends Mgmt For TNA NA 6 Related Party Transaction involving Mgmt For TNA NA the AXA Group 7 Related Party Transaction Mgmt For TNA NA 8 Authority to Trade in Company Mgmt For TNA NA Stock 9 Amendments to Articles Mgmt For TNA NA 10 Amendments to Articles Mgmt For TNA NA 11 Authority to Issue Shares w/ Mgmt For TNA NA Preemptive Rights 12 Authority to Issue Shares w/out Mgmt For TNA NA Preemptive Rights 13 Authority to Increase Share Mgmt For TNA NA Issuance Limit 14 Authority to Increase Capital Mgmt For TNA NA 15 Authority to Issue Restricted Stock Mgmt For TNA NA 16 Authority to Increase Capital Mgmt For TNA NA 17 Authority to Increase Capital Mgmt For TNA NA 18 Authority to Carry Out Legal Mgmt For TNA NA Formalities 19 SHP Regarding End to Cap on ShrHoldr Against TNA Voting Rights Scottish & Southern Energy PLC Ticker Security ID: Meeting Date Meeting Status ISIN GB0007908733 07/27/2006 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Approve the remuneration report of Mgmt For For For the Board for the FYE 31 MAR 2006 3 Allocation of Profits/Dividends Mgmt For For For 4 Re-elect Mr. Gregor Alexander as a Mgmt For For For Director of the Company 5 Re-elect Mr. David Payne as a Mgmt For For For Director of the Company 6 Re-elect Mr. Susan Rice as a Mgmt For For For Director of the Company 7 Appointment of Auditor Mgmt For For For 8 Authorize the Directors to determine Mgmt For For For the Auditors remuneration 9 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 10 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 11 Authority to Repurchase Shares Mgmt For For For 12 Performance Share Plan Mgmt For Against Against Scottish Power PLC Ticker Security ID: Meeting Date Meeting Status ISIN GB00B125RK88 03/30/2007 Voted Meeting Type Country of Trade Court United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For Scottish Power PLC Ticker Security ID: Meeting Date Meeting Status ISIN GB00B125RK88 03/30/2007 Voted Meeting Type Country of Trade Special United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For Sembcorp Industries Ltd Ticker Security ID: Meeting Date Meeting Status CINS Y79711159 04/23/2007 Voted Meeting Type Country of Trade Annual Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect Peter SEAH Lim Huat Mgmt For Against Against 4 Elect Evert Henkes Mgmt For Against Against 5 Elect YONG Ying-I Mgmt For Against Against 6 Directors' Fees Mgmt For For For 7 Appointment of Auditor and Mgmt For For For Authority to Set Fees 8 Authority to Issue Shares w/ or w/o Mgmt For For For Preemptive Rights 9 Authority to Issue Shares Mgmt For Against Against Sembcorp Industries Ltd Ticker Security ID: Meeting Date Meeting Status CINS Y79711159 04/23/2007 Voted Meeting Type Country of Trade Special Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Related Party Transaction Mgmt For For For 2 Authority to Repurchase Shares Mgmt For For For Sembcorp Industries Ltd Ticker Security ID: Meeting Date Meeting Status CINS Y79711159 07/07/2006 Voted Meeting Type Country of Trade Special Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Reduction in Issued Share Capital Mgmt For For For Shinhan Financial Group Ticker Security ID: Meeting Date Meeting Status CINS Y7749X101 03/20/2007 Voted Meeting Type Country of Trade Annual Korea, Republic of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve the financial statement Mgmt For For For 2 Elect Mr. Eung Chan, Ra as an Mgmt For For For Executive Director 3 Elect Mr. In Ho, Lee as an Mgmt For For For Executive Director 4 Elect Mr. Sang Hoon, Shin as a Non- Mgmt For For For Executive Director 5 Elect Mr. Shi Jong, Kim as an Mgmt For For For Outside Director 6 Elect Mr. Shi Youl, Ryu as an Mgmt For For For Outside Director 7 Elect Mr. Byoung Hyoun, Park as an Mgmt For For For Outside Director 8 Elect Mr. Yong Woong, Yang as an Mgmt For For For Outside Director 9 Elect Mr. Yoon Soo, Yoon as an Mgmt For For For Outside Director 10 Elect Mr. Sang Yoon, Lee as an Mgmt For For For Outside Director 11 Elect Mr. Haeng Nam, Jung as an Mgmt For For For Outside Director 12 Elect Mr. Young Hoon, Choi as an Mgmt For For For Outside Director 13 Elect Mr. Philiippe Reynieix as an Mgmt For For For Outside Director 14 Elect Mr. Byoung Joo, Kim as an Mgmt For For For Outside Director 15 Elect Mr. Young Woo, Kim as an Mgmt For For For Outside Director 16 Elect Mr. Sung Bin, Jeon as an Mgmt For For For Outside Director 17 Elect Mr. Young Woo, Kim as an Mgmt For For For Audit Committee Member 18 Elect Mr. Yoon Soo, Yoon as an Mgmt For For For Audit Committee Member 19 Elect Mr. Sang Yoon, Lee as an Mgmt For For For Audit Committee Member 20 Elect Mr. Sung Bin, Jeon as an Mgmt For For For Audit Committee Member 21 Approve the limit of remuneration Mgmt For For For for the Directors 22 Approve the stock option for staff of Mgmt For For For the Company and Subsidiary Company Siemens AG Ticker Security ID: Meeting Date Meeting Status ISIN DE0007236101 01/25/2007 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Allocation of Profits/Dividends Mgmt For For For 4 Ratification of the acts of the Board Mgmt For Against Against of Managing Directors 5 Ratification of the acts of the Mgmt For Against Against Supervisory Board 6 Appointment of Auditors for the Mgmt For For For 2006/2007 FY: KPMG, Berlin and Frankfurt 7 Authority to Repurchase Shares Mgmt For For For 8 Amendments to Articles Mgmt For For For 9 Amendments to Articles Mgmt For For For SIG PLC Ticker Security ID: Meeting Date Meeting Status CINS G80797106 05/16/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Approve the Directors Mgmt For For For remuneration report for the YE 31 DEC 2006 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Mr. Chris J. Davies as a Mgmt For Against Against Director 5 Re-elect Mr. Michael J.C. Borlenghi Mgmt For Against Against as a Director, who retires by rotation 6 Re-elect Mr. M. John Chivers as a Mgmt For Against Against Director, who retires by rotation 7 Re-elect Mr. David Williams as a Mgmt For Against Against Director, who retires by rotation 8 Appointment of Auditor and Mgmt For For For Authority to Set Fees 9 Authority to Issue Shares w/ Mgmt For Against Against Preemptive Rights 10 Authority to Issue Shares w/o Mgmt For Against Against Preemptive Rights 11 Authority to Repurchase Shares Mgmt For Against Against 12 Sharesave Scheme Mgmt For Against Against 13 Amendment of Articles Regarding Mgmt For Against Against Electronic Communication Singapore Airlines Limited Ticker Security ID: Meeting Date Meeting Status CINS V80178110 07/31/2006 Voted Meeting Type Country of Trade Annual Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect Sir Brian Pitman Mgmt For Against Against 4 Elect CHIA Pei-Yuan Mgmt For Against Against 5 Elect HO Kwon Ping Mgmt For Against Against 6 Elect Davinder Singh Mgmt For Against Against 7 Elect James KOH Cher Siang Mgmt For Against Against 8 Elect David M. Gonski Mgmt For Against Against 9 Approve the Directors fees of SGD Mgmt For For For 966,000 10 Appointment of Auditor and Mgmt For For For Authority to Set Fees 11 Authority to Issue Shares w/ or Mgmt For For For w/out Preemptive Rights 12 Authority to Issue Shares Mgmt For Against Against 13 Transact any other business Mgmt For Against Against Singapore Airlines Limited Ticker Security ID: Meeting Date Meeting Status CINS V80178110 07/31/2006 Voted Meeting Type Country of Trade Special Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Authority to Repurchase Shares Mgmt For For For 2 Related Party Transactions Mgmt For For For 3 Amend the Articles of Association of Mgmt For Against Against the Company as specified Singapore Exchange Limited Ticker Security ID: Meeting Date Meeting Status CINS Y79946102 05/02/2007 Voted Meeting Type Country of Trade Special Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Related Party Transaction Mgmt For For For Singapore Telecommunications Limited Ticker Security ID: Meeting Date Meeting Status CINS Y79985175 07/28/2006 Voted Meeting Type Country of Trade Special Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amend the Articles of Association of Mgmt For For For the Company as specified 2 Authority to Repurchase Shares Mgmt For For For 3 Authority to Issue Shares Mgmt For For For 4 Equity Grants to Lee Hsien Yang Mgmt For For For Singapore Telecommunications Limited Ticker Security ID: Meeting Date Meeting Status CINS Y79985175 07/28/2006 Voted Meeting Type Country of Trade Annual Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect Graham Bradley Mgmt For Against Against 4 Elect Chumpol NaLamlieng Mgmt For Against Against 5 Elect LEE Hsien Yang Mgmt For Against Against 6 Directors' Fees Mgmt For For For 8 Appointment of Auditor and Mgmt For For For Authority to Set Fees 9 Authority to Issue Shares w/ or Mgmt For For For w/out Preemptive Rights 10 Authority to Issue Shares under Mgmt For For For 1999 Share Option Plan 11 Authority to Issue Shares Mgmt For For For Singapore Telecommunications Limited Ticker Security ID: Meeting Date Meeting Status CINS Y79985175 07/28/2006 Voted Meeting Type Country of Trade Special Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Capital Reduction Mgmt For For For Sinopec Corporation Ticker Security ID: Meeting Date Meeting Status CINS Y15010104 01/22/2007 Take No Action Meeting Type Country of Trade Special China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Authority to Issue Shares w/out Mgmt For TNA NA Preemptive Rights 2 Issuance of Convertible Bonds Mgmt For TNA NA Outside Mainland China 3 Authority to Deal with Matters Mgmt For TNA NA 4 Issuance of Corporate Bonds Mgmt For TNA NA 5 Authority to Deal with Matters Mgmt For TNA NA Sinopec Corporation Ticker Security ID: Meeting Date Meeting Status CINS Y15010104 05/29/2007 Unvoted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Directors' Report Mgmt For 3 Supervisors' Report Mgmt For 4 Financial Statements Mgmt For 5 Allocation of Profits/Dividends Mgmt For 6 Appointment of Auditor and Mgmt For Authority to Set Fees 7 Authority to Issue Shares w/ or Mgmt For w/out Preemptive Rights 8 Construction Project Mgmt For 9 Authority to Issue Debenture Mgmt For 10 Authority to Transact Legal Mgmt For Formalities Skanska AB Ticker Security ID: Meeting Date Meeting Status CINS W83567110 04/03/2007 Take No Action Meeting Type Country of Trade Annual Sweden Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 4 Opening of the meeting Mgmt For TNA NA 5 Elect Mr. Sven Unger as the Mgmt For TNA NA Chairman of the meeting 6 Approve the list of shareholders Mgmt For TNA NA entitled to vote at the meeting 7 Approve the agenda Mgmt For TNA NA 8 Elect two persons to check the Mgmt For TNA NA minutes together with the Chairman 9 Approve to determine whether the Mgmt For TNA NA meeting has been duly convened 10 Report of the Chairman of the Mgmt For TNA NA Board of Directors 11 Presentation of Accounts and Mgmt For TNA NA Reports 12 Accounts and Reports Mgmt For TNA NA 13 Allocation of Profits/Dividends Mgmt For TNA NA 14 Ratification of Management and Mgmt For TNA NA Board Acts 15 Board Size Mgmt For TNA NA 16 Directors' Fees; Authority to Set Mgmt For TNA NA Auditor's Fees 17 Election of Directors Mgmt For TNA NA 18 Nominating Committee Mgmt For TNA NA 19 Compensation Policy Mgmt For TNA NA 20 Closing of the meeting Mgmt For TNA NA SMC Corporation Ticker Security ID: Meeting Date Meeting Status CINS J75734103 06/28/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Appropriation of Retained Mgmt For For For Earnings 2 Appoint a Director Mgmt For For For 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Director Mgmt For For For 16 Appoint a Director Mgmt For For For 17 Appoint a Director Mgmt For For For 18 Appoint a Director Mgmt For For For 19 Appoint a Director Mgmt For For For 20 Appoint a Director Mgmt For For For 21 Appoint a Corporate Auditor Mgmt For For For 22 Appoint a Corporate Auditor Mgmt For For For 23 Appoint a Corporate Auditor Mgmt For For For 24 Appoint Accounting Auditors Mgmt For For For 25 Approve Provision of Retirement Mgmt For For For Allowance for Retiring Directors 26 Approve Payment of Bonuses to Mgmt For For For Corporate Officers 27 Amend the Compensation to be Mgmt For For For received by Corporate Officers So-Net M3 Inc Ticker Security ID: Meeting Date Meeting Status CINS J7618C102 06/18/2007 Take No Action Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Appoint a Director Mgmt For TNA NA 2 Appoint a Director Mgmt For TNA NA 3 Appoint a Director Mgmt For TNA NA 4 Appoint a Director Mgmt For TNA NA 5 Appoint a Director Mgmt For TNA NA 6 Appoint a Director Mgmt For TNA NA 7 Appoint Accounting Auditors Mgmt For TNA NA 8 Allow Board to Authorize Use of Mgmt For TNA NA Stock Options Societe Generale Ticker Security ID: Meeting Date Meeting Status CINS F43638141 05/14/2007 Take No Action Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Accounts and Reports Mgmt For TNA NA 3 Allocation of Profits/Dividends Mgmt For TNA NA 4 Consolidated Accounts and Reports Mgmt For TNA NA 5 Related Party Transactions Mgmt For TNA NA 6 Related Party Transactions Mgmt For TNA NA 7 Appoint Mr. Daniel Bouton as a Mgmt For TNA NA Director for a 4-year period 8 Appoint Mr. Anthony Wyand as a Mgmt For TNA NA Director for a 4-year period 9 Appoint Mr. Jean-Martin Folz as a Mgmt For TNA NA Director for a 4-year period 10 Approve to award total annual fees Mgmt For TNA NA of EUR 780,000.00 to the Directors 11 Authority to Trade in Company Mgmt For TNA NA Stock 12 Amendments to Articles Mgmt For TNA NA 13 Amendments to Articles Mgmt For TNA NA 14 Authority to Carry Out Formalities Mgmt For TNA NA Sony Corp. Ticker Security ID: Meeting Date Meeting Status CINS J76379106 06/21/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Appoint a Director Mgmt For For For 2 Appoint a Director Mgmt For For For 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint Accounting Auditors Mgmt For For For 16 Authorize Use of Stock Options Mgmt For For For 17 Shareholder Proposal Regarding ShrHoldr Against Against For Additional Disclosure SPEEDEL HOLDING AG, BASEL Ticker Security ID: Meeting Date Meeting Status CINS H8042G125 05/10/2007 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Accounts and Reports Mgmt For TNA NA 4 Approve the appropriation of the net Mgmt For TNA NA result for the year 5 Grant discharge to the Board of Mgmt For TNA NA Directors 6 Re-elect Dr. Ernst Schweizer as a Mgmt For TNA NA Director 7 Elect Prof. Dr. Michel Burnier as a Mgmt For TNA NA Director 8 Elect Dr. Bradley J. Bolzon as a Mgmt For TNA NA Director 9 Re-elect the Auditors and the Group Mgmt For TNA NA Auditors Stagecoach Group PLC Ticker Security ID: Meeting Date Meeting Status SEDOL B01NL71 08/25/2006 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Declare a final dividend of 2.6 Mgmt For For For pence per ordinary share 4 Elect Sir. George Mathewson as a Mgmt For Against Against Director 5 Re-elect Mr. Martin Griffiths as a Mgmt For Against Against Director 6 Re-elect Mr. Ewan Brown as a Mgmt For Against Against Director 7 Re-elect Ms. Ann Gloag as a Mgmt For Against Against Director 8 Re-elect Mr. Robert Speirs as a Mgmt For Against Against Director 9 Re-appoint Mgmt For For For PricewaterhouseCoopers LLP as the Auditors of the Company 10 Authorize the Directors to determine Mgmt For For For the Auditors remuneration 11 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 12 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 13 Authority to Repurchase Shares Mgmt For For For Standard Chartered PLC Ticker Security ID: Meeting Date Meeting Status CINS G84228157 05/03/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Receive the annual report for the Mgmt For For For YE 31 DEC 2006 3 Allocation of Profits/Dividends Mgmt For For For 4 Directors' Remuneration Report Mgmt For For For 5 Re-elect Sir CK Chow as a Non- Mgmt For For For executive Director, who retires by rotation 6 Re-elect Jamie Dundas Mgmt For For For 7 Re-elect Ruth Markland Mgmt For For For 8 Re-elect Mr. R H Meddings as a Mgmt For For For Executive Director, who retires by rotation 9 Re-elect Kai Nargolwala Mgmt For For For 10 Re-elect Paul Skinner Mgmt For For For 11 Elect Adair Turner Mgmt For For For 12 Appointment of Auditor Mgmt For For For 13 Authorize the Board to set the Mgmt For For For Auditor s fees 14 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 15 Authority to Issue Repurchased Mgmt For For For Shares w/ Preemptive Rights 16 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 17 Authority to Repurchase Shares Mgmt For For For 18 Authority to Repurchase Preference Mgmt For For For Shares 19 EU Political Donations Mgmt For For For 20 EU Political Donations (Standard Mgmt For For For Chartered Bank) 21 Waiver From Strict Compliance With Mgmt For Abstain NA Reporting 22 Waiver From Compliance with Mgmt For Abstain NA Written Agreement 23 Waiver From Strict Compliance with Mgmt For Abstain NA Ongoing Banking 24 Waiver From Strict Compliance with Mgmt For Abstain NA Ongoing Banking Starhub Limited Ticker Security ID: Meeting Date Meeting Status CINS Y8152F116 04/18/2007 Voted Meeting Type Country of Trade Annual Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Elect LIM Chin Beng Mgmt For Against Against 3 Elect KUA Hong Pak Mgmt For Against Against 4 Elect LIM Ming Seong Mgmt For Against Against 5 Elect TEO Ek Tor Mgmt For Against Against 6 Elect LIU Chee Ming Mgmt For Against Against 7 Directors' Fees Mgmt For For For 8 Allocation of Profits/Dividends Mgmt For For For 9 Appointment of Auditor and Mgmt For For For Authority to Set Fees 10 Authority to Issue Shares w/ or w/o Mgmt For For For Preemptive Rights 11 Authority to Issue Shares Mgmt For For For 12 Authority to Issue Shares Mgmt For For For Starhub Limited Ticker Security ID: Meeting Date Meeting Status CINS Y8152F116 04/18/2007 Voted Meeting Type Country of Trade Special Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Capital Reduction Mgmt For For For 2 Authority to Repurchase Shares Mgmt For For For 3 Related Party Transactions Mgmt For For For Starhub Limited Ticker Security ID: Meeting Date Meeting Status CINS Y8152F108 07/24/2006 Voted Meeting Type Country of Trade Special Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Capital Reduction Mgmt For For For Straumann Hldg Ticker Security ID: Meeting Date Meeting Status CINS H8300N119 03/30/2007 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Reports of the Board and Auditor Mgmt For TNA NA 4 Accounts and Reports Mgmt For TNA NA 5 Approve the appropriation of the Mgmt For TNA NA available earnings 6 Grant discharge to the Board of Mgmt For TNA NA Directors 7 Re-elect Mr. Dominik Ellenrieder as Mgmt For TNA NA a Director 8 Re-elect Dr. H.C. Thomas Mgmt For TNA NA Straumann as a Director 9 Appoint the Auditors and the Group Mgmt For TNA NA Auditors for 2007 SUEZ Ticker Security ID: Meeting Date Meeting Status CINS F90131115 05/04/2007 Take No Action Meeting Type Country of Trade Special France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Accounts and Reports Mgmt For TNA NA 4 Consolidated Accounts and Reports Mgmt For TNA NA 5 Allocation of Profits/Dividends Mgmt For TNA NA 6 Related Party Transactions Mgmt For TNA NA 7 Elect Jacques Lagarde Mgmt For TNA NA 8 Elect Anne Lauvergeon Mgmt For TNA NA 9 Ratification of Auditor's Name Mgmt For TNA NA Change 10 Appointment of Auditor Mgmt For TNA NA 11 Appoint the Company Auditex as a Mgmt For TNA NA Deputy Auditor for a 6-year period 12 Authority to Trade in Company Mgmt For TNA NA Stock 13 Authority to Issue Warrants as a Mgmt For TNA NA Takeover Defense 14 Authority to Increase Capital Mgmt For TNA NA 15 Authority to Grant Stock Options to Mgmt For TNA NA Purchase Stock 16 Authority to Issue Restricted Stock Mgmt For TNA NA 17 Authority to Cancel Shares and Mgmt For TNA NA Reduce Capital 18 Amend Articles 22, 23 and 24 of the Mgmt For TNA NA Bylaws, as specified 19 Authority to Carry Out Formalities Mgmt For TNA NA Sumco Corp. Ticker Security ID: Meeting Date Meeting Status CINS J76896109 04/26/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Appropriation of Profits Mgmt For For For 2 Amendments to Articles Mgmt For For For 3 Appoint a Director Mgmt For For For 4 Approve Payment of Bonuses to Mgmt For Abstain NA Directors 5 Amend the Compensation to be Mgmt For Abstain NA Received by Directors Sumitomo Electric Industry Limited Ticker Security ID: Meeting Date Meeting Status CINS J77411114 06/27/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Appropriation of Retained Mgmt For For For Earnings 2 Appoint a Director Mgmt For For For 3 Appoint a Corporate Auditor Mgmt For For For 4 Appoint a Corporate Auditor Mgmt For For For 5 Approve Payment of Bonuses to Mgmt For For For Directors 6 Amend the Compensation to be Mgmt For For For Received by Corporate Officers Sumitomo Trust & Banking Co Ltd Ticker Security ID: Meeting Date Meeting Status CINS J77970101 06/28/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Approve appropriation of surplus Mgmt For For For 3 Elect a Director Mgmt For For For 4 Elect a Director Mgmt For For For 5 Elect a Director Mgmt For For For 6 Elect a Director Mgmt For For For 7 Elect a Director Mgmt For For For 8 Elect a Director Mgmt For For For 9 Elect a Director Mgmt For For For 10 Elect a Director Mgmt For For For 11 Elect a Director Mgmt For For For 12 Elect a Director Mgmt For For For 13 Elect a Director Mgmt For For For 14 Elect a Director Mgmt For For For 15 Elect a Director Mgmt For For For 16 Elect a Statutory Auditor Mgmt For For For 17 Approve payment of bonus for Mgmt For For For Directors Suzuken Company Limited Ticker Security ID: Meeting Date Meeting Status CINS J78454105 06/28/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Appoint a Director Mgmt For For For 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Corporate Auditor Mgmt For For For Suzuki Motor Corp. Ticker Security ID: Meeting Date Meeting Status CINS J78529138 06/28/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Appropriation of Profits Mgmt For For For 2 Appoint a Director Mgmt For For For 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Director Mgmt For For For 16 Approve Payment of Bonuses to Mgmt For For For Directors and Corporate Auditors Swisscom Ticker Security ID: Meeting Date Meeting Status CINS H8398N104 04/24/2007 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Accounts and Reports Mgmt For TNA NA 4 Approve the appropriation of Mgmt For TNA NA retained earnings and declaration of dividends 5 Ratification of Board and Mgmt For TNA NA Management Acts 6 Approve to change the Articles 6.1.2 Mgmt For TNA NA of Association 7 Re-elect Mr. Fides P. BaldesBerger Mgmt For TNA NA as a Board of Director 8 Re-elect Mr. Michel Gobet as a Mgmt For TNA NA Board of Director 9 Re-elect Dr. Torsten G. Kreindl as a Mgmt For TNA NA Board of Director 10 Re-elect Mr. Richard Roy as a Mgmt For TNA NA Board of Director 11 Re-elect Mr. Othmar Vock as a Mgmt For TNA NA Board of Director 12 Appointment of Auditor Mgmt For TNA NA Synthes Inc Ticker Security ID: Meeting Date Meeting Status CINS 87162M409 04/26/2007 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Guest Speaker Mgmt For TNA NA 4 Accounts and Reports Mgmt For TNA NA 5 Receive the report on dividend Mgmt For TNA NA approved by the Board of Directors 6 Amend the Certificate of Mgmt For TNA NA Incorporation: number of Directors of the Board 7 Elect the Board of Directors Mgmt For TNA NA 8 Ratify the selection of holding Mgmt For TNA NA Company and the Group Auditors for 2007 Taiwan Semiconductor Mfg. Co. Ltd. (ADR) Ticker Security ID: Meeting Date Meeting Status CINS Y84629107 05/07/2007 Voted Meeting Type Country of Trade Annual Taiwan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 9 Approve to accept the 2006 Mgmt For For For business report and financial statements 10 Approve the distribution of 2006 Mgmt For For For profits 11 Authority to Increase Paid-in Capital Mgmt For For For 12 Amend the Articles of Incorporation Mgmt For For For 13 Amend the procedures of Mgmt For For For acquisition or disposal of assets 14 Amend the polices and procedures Mgmt For For For for financial derivatives transactions 15 Amend the procedures of lending Mgmt For For For funds to other parties 16 Amend the procedures of Mgmt For For For endorsement and guarantees 17 Amend the rules for the election of Mgmt For For For the Directors and the Supervisors 19 Meeting adjourned Mgmt For For For Talisman Energy Inc Ticker Security ID: Meeting Date Meeting Status ISIN CA87425E1034 05/09/2007 Voted Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Mr. Douglas D. Baldwin as a Mgmt For For For Director 2 Elect Mr. James W. Buckee as a Mgmt For For For Director 3 Elect Mr. William R.P. Dalton as a Mgmt For For For Director 4 Elect Mr. Kevin S. Dunne as a Mgmt For For For Director 5 Elect Mr. Lawrence G. Tapp as a Mgmt For For For Director 6 Elect Ms. Stella M. Thompson as a Mgmt For For For Director 7 Elect Mr. Robert G. Welty as a Mgmt For For For Director 8 Elect Mr. Charles R. Williamson as Mgmt For For For a Director 9 Elect Mr. Charles W. Wilson as a Mgmt For For For Director 10 Appointment of Auditor Mgmt For For For Teck Cominco Limited Ticker Security ID: Meeting Date Meeting Status ISIN CA8787422044 04/25/2007 Voted Meeting Type Country of Trade Mix Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect the Directors, as specified Mgmt For For For 2 Appointment of Auditor and Mgmt For For For Authority to Set Fees 3 Stock Split Mgmt For For For Telecom Corp. Of New Zealand Limited Ticker Security ID: Meeting Date Meeting Status CINS Q89499109 10/05/2006 Voted Meeting Type Country of Trade Annual New Zealand Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Authorize the Directors to fix the Mgmt For For For remuneration of the Auditors 2 Re-elect Mr. McLeod as a Director Mgmt For Against Against 3 Re-elect Mr. McGeoch as a Director Mgmt For Against Against TELECOM EGYPT Ticker Security ID: Meeting Date Meeting Status CINS M87886103 03/29/2007 Take No Action Meeting Type Country of Trade Special Egypt Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Amendments to Articles Mgmt For TNA NA TELECOM EGYPT Ticker Security ID: Meeting Date Meeting Status CINS M87886103 03/29/2007 Take No Action Meeting Type Country of Trade Annual Egypt Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Approve the Auditor s report for Mgmt For TNA NA FYE 31 DEC 2006 4 Approve the Directors report for Mgmt For TNA NA FYE 31 DEC 2006 5 Approve financial statements for Mgmt For TNA NA FYE 31 DEC 2006 6 Approve the dividends Mgmt For TNA NA 7 Approve the Auditor and to fix their Mgmt For TNA NA remuneration 8 Grant discharge to the Directors Mgmt For TNA NA 9 Elect Mr. Hassan Al-Sayed Abdullah Mgmt For TNA NA to the Board 10 Divestiture Mgmt For TNA NA 11 Approve sale of assets allocated to Mgmt For TNA NA Egypt Net to TE Data 12 Extension of Executive's Term Mgmt For TNA NA 13 Extension of Executive's Term Mgmt For TNA NA 14 Charitable Donations Mgmt For TNA NA 15 Real Estate Addition Mgmt For TNA NA 16 Approve the Directors Mgmt For TNA NA remuneration for 2007 Telefonica SA Ticker Security ID: Meeting Date Meeting Status cins 879382109 05/10/2007 Voted Meeting Type Country of Trade Annual Spain Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Accounts and Reports; Allocation of Mgmt For For For Profits/Dividends 4 Re-election of Mr. Cesar Alierta Mgmt For For For Izuel. 5 Re-election of Mr. Maximino Carpio Mgmt For For For Garcia. 6 Re-election of Mr. Gonzalo Hinojosa Mgmt For For For FernAndez de Angulo. 7 Re-election of Mr. Pablo Isla Alvarez Mgmt For For For de Tejera. 8 Re-election of Mr. Enrique Used Mgmt For For For Aznar. 9 Re-election of Mr. Gregorio Mgmt For For For Villalabeitia Galarraga. 10 Elect José Álvarez-Pallete López Mgmt For Against Against 11 Authority to Repurchase Shares Mgmt For For For 12 Authority to Issue Convertible Debt Mgmt For For For Instruments 13 Authority to Cancel Shares and Mgmt For For For Reduce Share Capital 14 Amend Articles 14, 16, 18, 19 and Mgmt For For For 20 15 Amend Articles 17 and 20 Mgmt For For For 16 Amend Articles 24, 25, 27, 30 and Mgmt For For For 31 17 Amend Article 5 Mgmt For For For 18 Amend Articles 7, 8, 9 and 10 Mgmt For For For 19 Amend Articles 7, 15, 17 and 20 Mgmt For For For 20 Amend Articles 21 and 24 Mgmt For For For 21 Authority to Carry Out Formalities Mgmt For For For TELEKOM AUSTRIA AG Ticker Security ID: Meeting Date Meeting Status CINS A8502A102 05/30/2007 Take No Action Meeting Type Country of Trade Annual Austria Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For TNA NA 2 Approve allocation of income Mgmt For TNA NA 3 Ratification of Management and Mgmt For TNA NA Supervisory Board Acts 4 Approve remuneration of Mgmt For TNA NA Supervisory Board Members 5 Appointment of Auditor Mgmt For TNA NA 7 Authority to Issue Shares Mgmt For TNA NA 8 Grant authority to use own Shares Mgmt For TNA NA for settlement of convertible Bonds 9 Grant authority to use own Shares Mgmt For TNA NA for acquisition of Companies 10 Authority to Reduce Share Capital Mgmt For TNA NA 11 Grant authority to the re-issuance of Mgmt For TNA NA repurchase Shares 13 Adopt the new Articles of Mgmt For TNA NA Association Telkom Ticker Security ID: Meeting Date Meeting Status CINS Y71474137 01/26/2007 Voted Meeting Type Country of Trade Special Indonesia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendment to Share Repurchase Mgmt For Against Against Plan Telkom Ticker Security ID: Meeting Date Meeting Status CINS Y71474137 02/28/2007 Voted Meeting Type Country of Trade Special Indonesia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Approve to restructure the PT Mgmt For Against Against Telekomunikasi Indonesia Pension Fund 3 Approve to change the Company's Mgmt For For For Plan on the buy back shares 4 Approve the implementation of Mgmt For Against Against Employee and Management Stock Option Plan 5 Amendments to Articles Mgmt For Against Against 6 Approve to change the Member of Mgmt For Against Against the Company's Board of Directors Telkom Ticker Security ID: Meeting Date Meeting Status CINS Y71474137 06/29/2007 Voted Meeting Type Country of Trade Annual Indonesia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve the Company's annual Mgmt For For For report for the FY 2006 2 Accounts and Reports Mgmt For For For 3 Approve the appropriation of the Mgmt For For For Company's net income from FY 4 Appointment of Auditor and Mgmt For For For Authority to Set Fees 5 Retirement Allowances Mgmt For Against Against 6 Directors' and Commissioners' Fees Mgmt For For For 7 Ratification of Board Acts Mgmt For Against Against 8 Election of Directors and Mgmt For Against Against Commissioners 9 Approve the share buy back II Mgmt For For For program 10 Amend the Company's Article of Mgmt For Abstain NA Association Telstra Corp. Ticker Security ID: Meeting Date Meeting Status ISIN AU000000TLS2 11/14/2006 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Adopt the remuneration report for Mgmt For For For the FYE 30 JUN 2006 5 Elect Mervyn Vogt Mgmt Against For Against 6 Re-elect Charles Macek Mgmt For For For 7 Re-elect John Stocker Mgmt For For For 8 Elect Leonard Cooper Mgmt Against For Against 9 Elect Ange Kenos Mgmt Against For Against 10 Elect Geoffrey Cousins Mgmt Against For Against 11 Elect Peter Willcox Mgmt For For For 12 Elect John Zeglis Mgmt For For For 13 Elect Stephen Mayne Mgmt Against For Against 14 Approve a new Constitution Mgmt For For For Terumo Corporation Ticker Security ID: Meeting Date Meeting Status CINS J83173104 06/28/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Appropriation of Profits Mgmt For For For 2 Appoint a Director Mgmt For For For 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Corporate Auditor Mgmt For For For 16 Appoint a Supplementary Auditor Mgmt For For For 17 Approve Payment of Bonuses to Mgmt For For For Directors and Corporate Auditors TESCO PLC Ticker Security ID: Meeting Date Meeting Status SEDOL 0884709 07/07/2006 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Approve the remuneration report for Mgmt For Against Against the FYE 25 FEB 2006 3 Declare a final dividend of 6.10 Mgmt For For For pence per share 4 Re-elect Mr. Charles Allen as a Mgmt For For For Director 5 Re-elect Mr. Richard Brasher as a Mgmt For For For Director 6 Re-elect Mr. Philip Clarke as a Mgmt For For For Director 7 Re-elect Mr. Andrew Higginson as a Mgmt For For For Director 8 Appointment of Auditor Mgmt For For For 9 Approve the remuneration of Mgmt For For For PricewaterhouseCoopers LLP as the Auditors 10 Increase in Authorized Capital Mgmt For For For 11 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 12 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 13 Authority to Repurchase Shares Mgmt For For For 14 Authority to Issue Treasury Shares Mgmt For Abstain NA 15 EU Political Donations Mgmt For For For 16 EU Political Donations (Subsidiary) Mgmt For For For 17 EU Political Donations (Subsidiary) Mgmt For For For 18 EU Political Donations (Subsidiary) Mgmt For For For 19 EU Political Donations (Subsidiary) Mgmt For For For 20 EU Political Donations (Subsidiary) Mgmt For For For 21 EU Political Donations (Subsidiary) Mgmt For For For 22 EU Political Donations (Subsidiary) Mgmt For For For Teva Pharmaceutical Industries Ltd (ADR) Ticker Security ID: Meeting Date Meeting Status TEVA CUSIP9 881624209 10/05/2006 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Chairman's Fees (Eli Hurvitz) Mgmt For For For 2 Vice Chairman's Fees (Phillip Frost) Mgmt For For For Thyssenkrupp AG Ticker Security ID: Meeting Date Meeting Status ISIN DE0007500001 01/19/2007 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Allocation of Profits/Dividends Mgmt For For For 4 Ratification of Management Board Mgmt For For For Acts 5 Ratification of Supervisory Board Mgmt For For For Acts 6 Appointment of Auditor Mgmt For For For 7 Authority to Repurchase Shares Mgmt For For For 8 Authority to Increase Authorized Mgmt For Against Against Capital 9 Amend Article 9 Mgmt For For For 10 Supervisory Board Members' Fees Mgmt For For For 11 Amend Article 3 Mgmt For For For Toho Gas Company Limited Ticker Security ID: Meeting Date Meeting Status CINS J84850106 06/26/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Appropriation of Profits Mgmt For For For 2 Amend Articles to: Adopt Reduction Mgmt For For For of Liability System for Outside Auditors 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Corporate Auditor Mgmt For For For 14 Appoint a Corporate Auditor Mgmt For For For 15 Appoint a Corporate Auditor Mgmt For For For 16 Appoint a Corporate Auditor Mgmt For For For 17 Appoint a Corporate Auditor Mgmt For For For 18 Appoint Accounting Auditors Mgmt For For For 19 Approve Payment of Bonuses to Mgmt For For For Directors Tokyo Electric Power Company Inc Ticker Security ID: Meeting Date Meeting Status CINS J86914108 06/26/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Appropriation of Surplus Mgmt For For For 3 Partial Amendments to the Articles Mgmt For For For of Incorporation 4 Election of a Director Mgmt For For For 5 Election of a Director Mgmt For For For 6 Election of a Director Mgmt For For For 7 Election of a Director Mgmt For For For 8 Election of a Director Mgmt For For For 9 Election of a Director Mgmt For For For 10 Election of a Director Mgmt For For For 11 Election of a Director Mgmt For For For 12 Election of a Director Mgmt For For For 13 Election of a Director Mgmt For For For 14 Election of a Director Mgmt For For For 15 Election of a Director Mgmt For For For 16 Election of a Director Mgmt For For For 17 Election of a Director Mgmt For For For 18 Election of a Director Mgmt For For For 19 Election of a Director Mgmt For For For 20 Election of a Director Mgmt For For For 21 Election of a Director Mgmt For For For 22 Election of a Director Mgmt For For For 23 Election of an Auditor Mgmt For For For 24 Election of an Auditor Mgmt For For For 25 Payment of Bonuses to Directors Mgmt For For For 26 Revision of Remuneration Paid to Mgmt For For For Directors and Auditors 27 Shareholders Proposal : ShrHoldr Against Against For Distribution of Surplus 28 Shareholder Proposal Regarding ShrHoldr Against Against For Director Compensation 29 Shareholder Proposal Regarding ShrHoldr Against Against For Prevention of Fraud 30 Shareholder Proposal Regarding ShrHoldr Against Against For Responsible Advertising 31 Shareholder Proposal Regarding ShrHoldr Against Against For Amendment to Articles Tokyo Gas Company Limited Ticker Security ID: Meeting Date Meeting Status CINS J87000105 06/28/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Corporate Auditor Mgmt For For For Tonengeneral Sekiyu Ticker Security ID: Meeting Date Meeting Status CINS J8657U110 03/27/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Appropriation of Profits Mgmt For For For 2 Amendments to Articles Mgmt For For For 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Corporate Auditor Mgmt For For For 9 Appoint a Corporate Auditor Mgmt For For For 10 Appoint a Corporate Auditor Mgmt For For For 11 Appoint a supplementary Auditor Mgmt For For For 12 Appoint Accounting Auditors Mgmt For For For 13 Approve Provision of Retirement Mgmt For Against Against Allowance for Corporate Auditors TOTAL SA Ticker Security ID: Meeting Date Meeting Status CINS F92124100 05/11/2007 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Accounts and Reports Mgmt For For For 4 Consolidated Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Related Party Transactions Mgmt For For For 7 Authority to Trade in Company Mgmt For Against Against Stock 8 Elect Thierry Desmarest Mgmt For Against Against 9 Elect Thierry de Rudder Mgmt For Against Against 10 Elect Serge Tchuruk Mgmt For Against Against 11 Elect Daniel Boeuf Mgmt For Against Against 12 Elect Philippe Marchandise Mgmt For Against Against 13 Appoint Mr. Mohamed Zaki as a Mgmt For Against Against Director for a 3-year period 14 Approve to award total annual fees Mgmt For For For of for EUR 1,100,000.00 to the Directors 15 Authority to Increase Shares w/ Mgmt For For For Preemptive Rights 16 Authority to Increase Shares w/out Mgmt For For For Preemptive Rights 17 Authority to Increase Capital Mgmt For For For 18 Authority to Grant Stock Options to Mgmt For For For Purchase Stock 19 Authority to Cancel Shares and Mgmt For For For Reduce Capital 20 Amendments to Articles Mgmt For For For 21 Amend the Article 17-2 of the Mgmt For For For Bylaws as specified 22 Amend the Article 17-2 of the By- Mgmt For For For laws as specified 23 SHP Regarding Election of ShrHoldr For Employee Shareholder Rep 24 SHP Regarding Authority to Issue ShrHoldr For Restricted Stock 25 Approve to repeal the voting ShrHoldr For limitation existing in the Bylaws of Total SA Toyo Suisan Limited Ticker Security ID: Meeting Date Meeting Status CINS J92547132 06/28/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Appropriation of Retained Mgmt For For For Earnings 2 Appoint a Director Mgmt For For For 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Corporate Auditor Mgmt For For For 16 Appoint a Corporate Auditor Mgmt For For For 17 Appoint a Supplementary Auditor Mgmt For For For 18 Approve Payment of Bonuses to Mgmt For For For Directors and Corporate Auditors Toyota Industries Corp. Ticker Security ID: Meeting Date Meeting Status CINS J92628106 06/21/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Appropriation of Profits Mgmt For For For 2 Appoint a Director Mgmt For For For 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Director Mgmt For For For 16 Appoint a Director Mgmt For For For 17 Appoint a Director Mgmt For For For 18 Appoint a Corporate Auditor Mgmt For For For 19 Appoint Accounting Auditors Mgmt For For For 20 Authorize Use of Stock Options Mgmt For Against Against 21 Approve Provision of Retirement Mgmt For For For Allowance for Directors 22 Approve Payment of Bonuses to Mgmt For For For Directors and Corporate Auditors Toyota Motor Corp. Ticker Security ID: Meeting Date Meeting Status CINS J92676113 06/22/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Appropriation of Profits Mgmt For For For 2 Appoint a Director Mgmt For For For 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Director Mgmt For For For 16 Appoint a Director Mgmt For For For 17 Appoint a Director Mgmt For For For 18 Appoint a Director Mgmt For For For 19 Appoint a Director Mgmt For For For 20 Appoint a Director Mgmt For For For 21 Appoint a Director Mgmt For For For 22 Appoint a Director Mgmt For For For 23 Appoint a Director Mgmt For For For 24 Appoint a Director Mgmt For For For 25 Appoint a Director Mgmt For For For 26 Appoint a Director Mgmt For For For 27 Appoint a Director Mgmt For For For 28 Appoint a Director Mgmt For For For 29 Appoint a Director Mgmt For For For 30 Appoint a Director Mgmt For For For 31 Appoint a Director Mgmt For For For 32 Appoint a Corporate Auditor Mgmt For For For 33 Appoint a Corporate Auditor Mgmt For For For 34 Appoint a Corporate Auditor Mgmt For For For 35 Appoint a Corporate Auditor Mgmt For For For 36 Appoint Accounting Auditors Mgmt For For For 37 Authorize Use of Stock Options Mgmt For For For 38 Approve Purchase of Own Shares Mgmt For For For 39 Approve Provision of Retirement Mgmt For For For Allowance for Corporate Auditors 40 Approve Payment of Bonuses to Mgmt For For For Directors and Corporate Auditors Transcanada Corp. Ticker Security ID: Meeting Date Meeting Status ISIN CA89353D1078 04/27/2007 Take No Action Meeting Type Country of Trade Mix Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Mr. K. E. Benson as a Director Mgmt For TNA NA 2 Elect Mr. D. H. Burney as a Director Mgmt For TNA NA 3 Elect Mr. W. K. Dobson as a Mgmt For TNA NA Director 4 Elect Mr. E. L. Draper as a Director Mgmt For TNA NA 5 Elect Mr. P. Gauthier as a Director Mgmt For TNA NA 6 Elect Mr. K. L. Hawkins as a Mgmt For TNA NA Director 7 Elect Mr. S. B. Jackson as a Mgmt For TNA NA Director 8 Elect Mr. P. L. Joskow as a Director Mgmt For TNA NA 9 Elect Mr. H. N. Kvisle as a Director Mgmt For TNA NA 10 Elect Mr. J. A. Macnaughton as a Mgmt For TNA NA Director 11 Elect Mr. D. P. O Brien as a Director Mgmt For TNA NA 12 Elect Mr. W. T. Stephens as a Mgmt For TNA NA Director 13 Elect Mr. D. M. G. Stewart as a Mgmt For TNA NA Director 14 Appointment of Auditor and Mgmt For TNA NA Authority to Set Fees 15 Amend the Stock Option Plan, as Mgmt For TNA NA specified 16 Amend the Shareholder Rights Mgmt For TNA NA Plan, as specified Travis Perkins PLC Ticker Security ID: Meeting Date Meeting Status CINS G90202105 05/15/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect Stephen Carter Mgmt For Against Against 4 Re-elect John Carter Mgmt For Against Against 5 Re-elect John Coleman Mgmt For Against Against 6 Re-elect Michael Dearden Mgmt For Against Against 7 Appointment of Auditor and Mgmt For For For Authority to Set Fees 8 Directors' Remuneration Report Mgmt For For For 9 Amendment to Share Matching Mgmt For For For Scheme 10 2007 Performance Share Plan Mgmt For For For 11 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 12 Authority to Issue Shares w/o Mgmt For For For preemptive Rights 13 Amend the Company's Article of Mgmt For For For Association, as specified 14 Authority to Repurchase Shares Mgmt For For For Turkcell AS Ticker Security ID: Meeting Date Meeting Status CINS M8903B102 03/23/2007 Take No Action Meeting Type Country of Trade Annual Turkey Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Opening of the meeting and elect Mgmt For TNA NA the Chairmanship 2 Authorize the Chairmanship in order Mgmt For TNA NA to sign the minutes of the assembly 3 Presentation of Reports Mgmt For TNA NA 4 Receive and ratify the balance Mgmt For TNA NA sheet and income statement of 5 Grant discharge to the Members of Mgmt For TNA NA the Board of Directors and the Auditors 6 Election of Statutory Auditors Mgmt For TNA NA 7 Allocation of Profits/Dividends Mgmt For TNA NA 8 Charitable Donations Mgmt For TNA NA 9 Transition to IFRS Mgmt For TNA NA 10 Appointment of Auditor Mgmt For TNA NA 11 Related Party Transactions Mgmt For TNA NA Unicredito Italiano SpA Ticker Security ID: Meeting Date Meeting Status CINS T95132105 04/30/2007 Take No Action Meeting Type Country of Trade Annual Italy Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Appointment of Auditor and Mgmt For TNA NA Auditor's Fees 4 Accounts and Reports Mgmt For TNA NA 5 Approve the allocation of net profit Mgmt For TNA NA for the year 6 Approve the number of the Mgmt For TNA NA Directors 7 Directors' Fees Mgmt For TNA NA 8 Election of Statutory Auditors Mgmt For TNA NA 9 Approve the remuneration due to Mgmt For TNA NA the Board of Statutory Auditors 10 Approve the Unicredit Group Long Mgmt For TNA NA Term Incentive Plan 2007 11 Authority to Issue Shares w/ Mgmt For TNA NA Preemptive Rights 12 Authority to Issue Shares w/out Mgmt For TNA NA Preemptive Rights 13 Authority to Issue Shares w/out Mgmt For TNA NA Preemptive Rights 14 Amendments to Articles Mgmt For TNA NA Unilever NV Ticker Security ID: Meeting Date Meeting Status CINS N8981F271 05/15/2007 Take No Action Meeting Type Country of Trade Annual Netherlands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 4 Accounts and Reports; Allocation of Mgmt For TNA NA Profits/Dividends 6 Ratification of Executive Directors' Mgmt For TNA NA Acts 7 Ratification of Non-Executive Mgmt For TNA NA Directors' Acts 8 Appointment of Mr. P.J. Cescau as Mgmt For TNA NA an Executive Director as specified. 9 Appointment of Mr. C.J. van der Mgmt For TNA NA Graaf as an Executive as specified. 10 Appointment of Mr. R.D. Kugler as Mgmt For TNA NA an Executive Director as specified. 11 Elect Lord Brittan of Spennithorne Mgmt For TNA NA 12 Appointment of Professor W. Dik as Mgmt For TNA NA a Non-Executive Director as specified. 13 Appointment of Mr. C.E. Golden as Mgmt For TNA NA a Non-Executive Director as specified. 14 Appointment of Dr. B.E. Grote as a Mgmt For TNA NA Non-Executive Director as specified. 15 Elect Lord Simon of Highbury Mgmt For TNA NA 16 Appointment of Mr. J-C Spinetta as Mgmt For TNA NA a Non-Executive Director as specified. 17 Appointment of Mr. K.J. Storm as a Mgmt For TNA NA Non-Executive Director as specified. 18 Elect Jeroen van der Veer Mgmt For TNA NA 19 Appoint Professor G. Berger as the Mgmt For TNA NA Non-Executive Director as specified. 20 Appoint Mr. N. Murthy as the Non- Mgmt For TNA NA Executive Director as specified. 21 Appoint Ms. H. Nyasulu as the Non- Mgmt For TNA NA Executive Director as specified. 22 Appoint Mr. M. Treschow as the Mgmt For TNA NA Non-Executive Director as specified. 23 Compensation Policy Mgmt For TNA NA 24 Non-Executive Directors' Fees Mgmt For TNA NA 25 Amendments to Articles Mgmt For TNA NA 26 Appointment of Auditor Mgmt For TNA NA 27 Authority to Issue Shares w/ and Mgmt For TNA NA w/out Preemptive Rights 28 Authority to Repurchase Shares Mgmt For TNA NA Vanguard International Semiconductor Corp Ticker Security ID: Meeting Date Meeting Status CINS Y9353N106 06/13/2007 Voted Meeting Type Country of Trade Annual Taiwan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Receive the business report of 2005 Mgmt For For For 4 Receive the Supervisors report Mgmt For For For 5 Amend the rules and procedures of Mgmt For For For the Board of Directors meeting 6 Acknowledge the 2006 financial Mgmt For For For statements and business report 7 Allocation of Profits/Dividends Mgmt For For For 8 Approve the capital increase out of Mgmt For For For earnings or capital reserves in 2006 9 Amend the Company's Article of Mgmt For Abstain NA Incorporation 10 Amend the procedures for Mgmt For Abstain NA acquisition or disposal of assets 12 Meeting adjourned Mgmt For Against Against VEOLIA ENVIRONNEMENT Ticker Security ID: Meeting Date Meeting Status CINS F9686M107 05/10/2007 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Accounts and Reports Mgmt For For For 3 Consolidated Accounts and Reports Mgmt For For For 4 Approval of Non-Tax-Deductible Mgmt For For For Expenses 5 Allocation of Profits/Dividends Mgmt For For For 6 Related Party Transactions Mgmt For Against Against 7 Ratification of the Co-Option of Mgmt For Abstain NA Paolo Scaroni 8 Ratification of the Co-Option of Mgmt For Abstain NA Augustin de Roman 9 Replacement of Auditor Mgmt For For For 10 Replacement of Deputy Auditor Mgmt For For For 11 Authority to Trade in Company Mgmt For Against Against Stock 12 Authority to Issue Shares and/or Mgmt For Against Against Convertible Securities 13 Authority to Increase Capital Mgmt For Against Against 14 Authority to Issue Restricted Stock Mgmt For For For 15 Amend the Paragraph 3 of the Mgmt For For For Article 22 of the By-laws 16 Authority to Issue Warrants as a Mgmt For Against Against Takeover Defense 17 Authority to Increase Capital as a Mgmt For Against Against Takeover Defense 18 Power for formalities Mgmt For For For Vodafone Group PLC Ticker Security ID: Meeting Date Meeting Status ISIN GB0007192106 07/25/2006 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Accounts and Reports Mgmt For For For 3 Elect Sir John Bond Mgmt For Against Against 4 Elect Arun Sarin Mgmt For Against Against 5 Elect Thomas Geitner Mgmt For Against Against 6 Elect Michael Boskin Mgmt For Against Against 7 Re-elect Lord Broers as a Director Mgmt For Against Against of the Company, who retires voluntarily 8 Elect John Buchanan Mgmt For Against Against 9 Elect Andy Halford Mgmt For Against Against 10 Elect Jürgen Schrempp Mgmt For Against Against 11 Elect Luc Vandevelde Mgmt For Against Against 12 Elect Philip Yea Mgmt For Against Against 13 Elect Anne Lauvergeon Mgmt For Against Against 14 Elect Anthony Watson Mgmt For Against Against 15 Allocation of Profits/Dividends Mgmt For For For 16 Approve the remuneration report of Mgmt For Abstain NA the Board for the year ended 31 MAR 2006 17 Appointment of Auditor Mgmt For For For 18 Authorize the Audit Committee to Mgmt For For For determine the remuneration of the Auditors 19 Amendments to Articles Mgmt For For For 20 EU Political Donations Mgmt For For For 21 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 22 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 23 Authority to Repurchase Shares Mgmt For For For Vodafone Group PLC Ticker Security ID: Meeting Date Meeting Status ISIN GB0007192106 07/25/2006 Voted Meeting Type Country of Trade Special United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of Distribution and Capital Mgmt For For For Reorganization Volvo AB Ticker Security ID: Meeting Date Meeting Status CINS 928856301 04/04/2007 Take No Action Meeting Type Country of Trade Annual Sweden Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 5 Opening of the meeting Mgmt For TNA NA 6 Elect Mr. Sven Unger, Lawyer as Mgmt For TNA NA the Chairman of the meeting 7 Approve the verification of the Mgmt For TNA NA voting list 8 Approve the agenda Mgmt For TNA NA 9 Elect the minutes-checkers and Mgmt For TNA NA vote controllers 10 Approve to determine whether the Mgmt For TNA NA meeting has been duly convened 11 Receive the work of the Board Mgmt For TNA NA Committees 12 Presentation of Accounts and Mgmt For TNA NA Reports 13 Accounts and Reports Mgmt For TNA NA 14 Allocation of Profits/Dividends Mgmt For TNA NA 15 Ratification of Board and Mgmt For TNA NA Management Acts 16 Board Size Mgmt For TNA NA 17 Directors' Fees Mgmt For TNA NA 18 Authority to Set Auditor's Fees Mgmt For TNA NA 19 Election of Directors Mgmt For TNA NA 20 Appointment of Auditor Mgmt For TNA NA 21 Nominating Committee Mgmt For TNA NA 22 Amendment to Articles Mgmt For TNA NA 23 Stock Split Mgmt For TNA NA 24 Authority to Reduce Share Capital Mgmt For TNA NA 25 Authority to Increase Share Capital Mgmt For TNA NA 26 Authorization to Carry Out Legal Mgmt For TNA NA Formalities 27 Compensation Policy Mgmt For TNA NA 28 Share-Based Incentive Plan Mgmt For TNA NA 29 Share Transfer Mgmt For TNA NA Wistron Ticker Security ID: Meeting Date Meeting Status CINS Y96738102 06/21/2007 Voted Meeting Type Country of Trade Annual Taiwan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Approve the report on the business Mgmt For For For of 2006 4 Approve the Supervisors audit Mgmt For For For report 5 Approve the Treasury Shares Mgmt For For For Buyback Program of 2006 6 Amend the Company's rules for the Mgmt For For For conduct of board meeting 7 Approve the financial statements Mgmt For For For and business report of 2006 8 Allocation of Profits/Dividends Mgmt For For For 9 Authority to Increase Paid-in Capital Mgmt For For For 10 Approve to revise the Mgmt For Against Against Memorandum and Articles of Association 11 Approve to revise the procedure of Mgmt For Abstain NA acquiring or disposing asset 12 Approve to release the Directors Mgmt For For For elected from non competition restrictions 13 Tax Exemption Mgmt For For For Woolworths Limited Ticker Security ID: Meeting Date Meeting Status ISIN AU000000WOW2 11/24/2006 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Adopt the remuneration report for Mgmt For For For the FYE 25 JUN 2006 4 Elect Mr. Thomas William Pockett Mgmt For For For as a Director 5 Re-elect John Astbury Mgmt For For For 6 Elect Stephen Mayne ShrHoldr Against 7 Elect Michael Luscombe Mgmt For For For 8 Re-elect James Strong Mgmt For For For 9 Equity Grant Mgmt For For For 10 Equity Grant Mgmt For For For 11 Amend the Constitution Mgmt For For For Xstrata PLC Ticker Security ID: Meeting Date Meeting Status CINS G9826T102 05/08/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Directors' Remuneration Report Mgmt For For For 4 Re-elect Mick Davis Mgmt For Against Against 5 Re-elect Trevor Reid Mgmt For Against Against 6 Re-elect Sir Steve Robson Mgmt For Against Against 7 Re-elect David Rough Mgmt For Against Against 8 Appointment of Auditor and Mgmt For For For Authority to Set Fees 9 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 10 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 11 Amendments to Articles Regarding Mgmt For Abstain NA Electronic Communication 12 Reduction in Authorized Capital Mgmt For Abstain NA Xstrata PLC Ticker Security ID: Meeting Date Meeting Status SEDOL 3141100 08/14/2006 Voted Meeting Type Country of Trade Special United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve the acquisition as set out in Mgmt For For For the EGM notice Yanzhou Coal Mining Company Limited Ticker Security ID: Meeting Date Meeting Status CINS Y97417102 06/15/2007 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Directors' Report Mgmt For For For 2 Supervisors' Report Mgmt For For For 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Directors' and Supervisors' Fees Mgmt For For For 6 Appointment of Auditor and Mgmt For For For Authority to Set Fees 7 Amendment to Articles Mgmt For For For 8 Authority to Issue Shares w/out Mgmt For Against Against Preemptive Rights 9 Authority to Approve the Validity of Mgmt For Against Against Share Issuance 10 Authority to Handle the Share Mgmt For Against Against Issuance ZELAN BERHAD Ticker Security ID: Meeting Date Meeting Status CINS Y9893B109 06/29/2007 Voted Meeting Type Country of Trade Special Malaysia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendments to Articles Mgmt For For For 2 Stock Split Mgmt For For For 3 Related Party Transactions Mgmt For For For 4 Related Party Transactions Mgmt For For For ZELAN BERHAD Ticker Security ID: Meeting Date Meeting Status CINS Y9893B109 06/29/2007 Voted Meeting Type Country of Trade Annual Malaysia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect CHANG Si Fock @ CHONG Mgmt For Against Against See Fock 4 Elect LAM Kar Keong Mgmt For Against Against 5 Elect Abdul Halim Bin Ali Mgmt For Against Against 6 Elect Feizal Ali Mgmt For Against Against 7 Approve the Directors fees for the Mgmt For For For YE 31 JAN 2007 8 Appointment of Auditor and Mgmt For For For Authority to Set Fees 9 Authority to Issue Shares w/out Mgmt For For For Preemptive Rights Zinifex Limited Ticker Security ID: Meeting Date Meeting Status ISIN AU000000ZFX1 11/27/2006 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Re-elect Richard Knight Mgmt For For For 3 Re-elect Anthony Larkin Mgmt For For For 4 Adopt the remuneration report for Mgmt For For For the YE 30 JUN 2006 5 Renewal of Partial Takeover Mgmt For For For Provisions Zurich Financial Services Ticker Security ID: Meeting Date Meeting Status CINS H9870Y105 04/03/2007 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Accounts and Reports Mgmt For TNA NA 4 Allocation of Profits/Dividends Mgmt For TNA NA 5 Ratification of Board and Mgmt For TNA NA Management Acts 6 Authority to Increase Conditional Mgmt For TNA NA Capital 7 Re-elect Mr. Armin Meyer to the Mgmt For TNA NA Board of Directors 8 Re-elect Mr. Rolf Watter to the Mgmt For TNA NA Board of Directors 9 Re-elect the Statutory Auditors and Mgmt For TNA NA the Group Auditors Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain.  Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain. ' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against. ' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam International Equity Fund By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 13, 2007
